[exhibit104001.jpg]
STATE STREET CORPORATION 2017 STOCK INCENTIVE PLAN 1. Purpose The purpose of
this 2017 Stock Incentive Plan (the “Plan”) of State Street Corporation, a
Massachusetts corporation (the “Company”), is to advance the interests of the
Company’s shareholders by enhancing the Company’s ability to attract, retain and
motivate persons who are expected to make important contributions to the Company
and by providing such persons with equity ownership opportunities and
performance-based incentives that are intended to better align the interests of
such persons with those of the Company’s shareholders. Except where the context
otherwise requires, the term “Company” shall include any of the Company’s
present or future parent or subsidiary corporations as defined in Sections
424(e) or (f) of the Internal Revenue Code of 1986, as amended, and any
regulations thereunder (the “Code”) and any other business venture (including,
without limitation, joint venture or limited liability company) in which the
Company has a controlling interest, as determined by the Board of Directors of
the Company (the “Board”). 2. Eligibility All of the Company’s employees,
officers and directors, as well as consultants and advisors to the Company (as
the terms consultants and advisors are defined and interpreted for purposes of
Form S-8 under the Securities Act of 1933, as amended (the “Securities Act”), or
any successor form) are eligible to be granted Awards (as defined below) under
the Plan. Each person who is granted an Award under the Plan is deemed a
“Participant.” The Plan provides for the following types of awards, each of
which is referred to as an “Award”: Options (as defined in Section 5), SARs (as
defined in Section 6), Restricted Stock (as defined in Section 7), RSUs (as
defined in Section 7) and Other Stock-Based Awards (as defined in Section 8).
Except as otherwise provided by the Plan, each Award may be made alone or in
addition or in relation to any other Award. The terms of each Award need not be
identical, and the Board need not treat Participants uniformly. 3.
Administration and Delegation (a) Administration by Board of Directors. The Plan
will be administered by the Board. The Board shall have authority to grant
Awards and to adopt, amend and repeal such administrative rules, guidelines and
practices relating to the Plan as it shall deem advisable. The Board may
construe and interpret the terms of the Plan and any Award agreements entered
into under the Plan. The Board may correct any defect, supply any omission or
reconcile any inconsistency in the Plan or any Award. All actions and decisions
by the Board with respect to the Plan and any Awards shall be made in the
Board’s discretion and shall be final and binding on all persons having or
claiming any interest in the Plan or in any Award.



--------------------------------------------------------------------------------



 
[exhibit104002.jpg]
Information Classification: Limited Access -2- ActiveUS 157137627v.9 (b)
Appointment of Committees. To the extent permitted by applicable law, the Board
may delegate any or all of its powers under the Plan to one or more committees
or subcommittees of the Board (a “Committee”). All references in the Plan to the
“Board” shall mean the Board or a Committee of the Board to the extent that the
Board’s powers or authority under the Plan have been delegated to such
Committee. During such time as the common stock, $1.00 par value per share, of
the Company (the “Common Stock”) is registered under the Securities Exchange Act
of 1934 (the “Exchange Act”), the Board shall appoint one such Committee of not
less than two members, each member of which shall be an independent director
under applicable stock exchange rules, an “outside director” within the meaning
of Section 162(m) of the Code or any successor provision thereto, and the
regulations thereunder (“Section 162(m)”) and a “non-employee director” as
defined in Rule 16b-3 under the Exchange Act. (c) Delegation of Granting and
Other Authority. The Board or a Committee may delegate to (1) one or more of its
members such of its duties, powers and responsibilities as it may determine; (2)
to one or more officers of the Company the power and authority to grant or to
allocate, consistent with the requirements of Chapter 156D of the Massachusetts
General Laws and subject to such limitations under the Plan or as the Board or
the Committee may impose, Awards among such persons (other than to any
“executive officer” of the Company (as defined by Rule 3b-7 under the Exchange
Act) or to any “officer” of the Company (as defined by Rule 16a-1(f) under the
Exchange Act)) eligible to receive Awards under the Plan as such delegated
member or members of the Board or the Committee or officer or officers of the
Company determine consistent with such delegation; and (3) to such employees or
other persons as it determines such ministerial tasks as it deems appropriate.
In the event of any delegation described in the preceding sentence, references
in the Plan to the “Board” shall mean the delegate to the extent that the
Board’s powers or authority under the Plan have been delegated to such person.
(d) Awards to Non-Employee Directors. Awards to non-employee directors will be
granted and administered by a Committee, all of the members of which are
independent directors as defined by Section 303A.02 of the New York Stock
Exchange Listed Company Manual. 4. Stock Available for Awards (a) Number of
Shares; Share Counting. (1) Authorized Number of Shares. Awards may be made
under the Plan (any or all of which Awards may be in the form of Incentive Stock
Options (as defined in Section 5(b)) for such number of shares of Common Stock
as is equal to the sum of: (A) 8,300,000 shares of Common Stock; plus (B) such
additional number of shares of Common Stock (up to 28,500,000 shares) as is
equal to the sum of (x) the number of shares of Common Stock reserved for
issuance under the Company’s 2006 Equity Incentive Plan, as



--------------------------------------------------------------------------------



 
[exhibit104003.jpg]
Information Classification: Limited Access -3- ActiveUS 157137627v.9 amended
(the “Existing Plan”) that remain available for grant under the Existing Plan
immediately prior to the Company’s 2017 Annual Meeting of Shareholders and (y)
the number of shares of Common Stock subject to awards granted under the
Existing Plan which awards expire, terminate or are otherwise surrendered,
canceled, forfeited or repurchased by the Company at their original issuance
price pursuant to a contractual repurchase right (subject, however, in the case
of Incentive Stock Options to any limitations of the Code). Shares of Common
Stock issued under the Plan may consist in whole or in part of authorized but
unissued shares or treasury shares. (2) Share Counting. For purposes of counting
the number of shares available for the grant of Awards under the Plan under this
Section 4(a) and under the sublimits contained in Section 4(b)(2): (A) all
shares of Common Stock covered by SARs shall be counted against the number of
shares available for the grant of Awards under the Plan and against the
sublimits contained in Section 4(b)(2); provided, however, that (i) SARs that
may be settled only in cash shall not be so counted and (ii) if the Company
grants an SAR in tandem with an Option for the same number of shares of Common
Stock and provides that only one such Award may be exercised (a “Tandem SAR”),
only the shares covered by the Option, and not the shares covered by the Tandem
SAR, shall be so counted, and the expiration of one in connection with the
other’s exercise will not restore shares to the Plan; (B) if any Award (i)
expires or is terminated, surrendered or canceled without having been fully
exercised or is forfeited in whole or in part (including as the result of shares
of Common Stock subject to such Award being repurchased by the Company at the
original issuance price pursuant to a contractual repurchase right), or (ii)
results in any Common Stock not being issued (including as result of an SAR that
was settleable either in cash or in stock actually being settled in cash), the
unused Common Stock covered by such Award shall again be available for the grant
of Awards. Further, shares of Common Stock delivered (either by actual delivery,
attestation or net exercise) to the Company by a Participant to exercise an
Award or to satisfy any tax withholding obligations in accordance with Section
11(d) (including shares retained from the Award creating the tax obligation)
shall be added back to the number of shares of Common Stock available for the
future grant of Awards, provided that no more than the number of shares used to
satisfy the statutory minimum tax withholding obligation shall be added back to
the Plan pursuant to this section 4(a)(2)(B). However, (1) in the case of
Incentive Stock Options, the foregoing shall be subject to any limitations under
the Code, (2) in the case of the exercise of an SAR, the number of shares
counted against the shares available under the Plan and against the sublimits
contained in Section 4(b)(2) shall be the full number of shares subject to the
SAR multiplied by the percentage of the SAR actually exercised, regardless of
the number of shares actually used to settle such SAR upon exercise and (3) the
shares covered by a Tandem SAR shall not again become available for grant upon
the expiration or termination of such Tandem SAR; and



--------------------------------------------------------------------------------



 
[exhibit104004.jpg]
Information Classification: Limited Access -4- ActiveUS 157137627v.9 (C) shares
of Common Stock repurchased by the Company on the open market using the proceeds
from the exercise of an Award shall not increase the number of shares available
for future grant of Awards. (b) Sublimits. Subject to adjustment under Section
10, the following sublimits on the number of shares subject to Awards shall
apply: (1) Section 162(m) Per-Participant Limits. The maximum number of shares
of Common Stock with respect to which Options may be granted to any person in
any calendar year and the maximum number of shares of Common Stock subject to
SARs granted to any person in any calendar year shall each be 2,000,000, and the
maximum number of shares of Common Stock subject to other Awards granted to any
person in any calendar year shall be 2,000,000. The per-Participant limits
described in this Section 4(b)(1) shall be construed and applied consistently
with Section 162(m). (2) Limit Applicable to Non-Employee Directors. In any
calendar year, the sum of cash compensation paid to any non-employee director
for service as a director (“Director Cash Compensation”) and the value of Awards
under the Plan made to such non-employee director (calculated based on the grant
date fair value of such Awards for financial reporting purposes) (“Director
Equity Compensation”) shall not exceed $1,500,000. The Board may make exceptions
to this limit for individual non-employee directors in extraordinary
circumstances, as the Committee may determine in its discretion, provided that
the non- employee director receiving such additional compensation may not
participate in the decision to award such compensation. For purposes of this
Section 4(b)(2), Director Cash Compensation and Director Equity Compensation in
any calendar year shall include any amounts or grants that would have been paid
or made, as applicable, to a particular non-employee director absent such
director’s election to defer such compensation pursuant to any arrangement or
plan of the Company permitting deferral of such compensation. (c) Substitute
Awards. In connection with a merger or consolidation of an entity with the
Company or the acquisition by the Company of property or stock of an entity, the
Board may grant Awards in substitution for any options or other stock or
stock-based awards granted by such entity or an affiliate thereof. Substitute
Awards may be granted on such terms as the Board deems appropriate in the
circumstances, notwithstanding any limitations on Awards contained in the Plan.
Substitute Awards shall not count against the overall share limit set forth in
Section 4(a)(1) or any sublimits contained in the Plan, except as may be
required by reason of Section 422 and related provisions of the Code. 5. Stock
Options (a) General. The Board may grant options to purchase Common Stock (each,
an “Option”) and determine the number of shares of Common Stock to be covered by
each Option, the exercise price of each Option and the conditions and
limitations applicable to the exercise of each Option, including conditions
relating to applicable federal or state securities laws, as the Board considers
necessary or advisable.



--------------------------------------------------------------------------------



 
[exhibit104005.jpg]
Information Classification: Limited Access -5- ActiveUS 157137627v.9 (b)
Incentive Stock Options. An Option that the Board intends to be an “incentive
stock option” as defined in Section 422 of the Code (an “Incentive Stock
Option”) shall only be granted to employees of State Street Corporation, any of
State Street Corporation’s present or future parent or subsidiary corporations
as defined in Sections 424(e) or (f) of the Code, and any other entities the
employees of which are eligible to receive Incentive Stock Options under the
Code, and shall be subject to and shall be construed consistently with the
requirements of Section 422 of the Code. An Option that is not intended to be an
Incentive Stock Option shall be designated a “Nonstatutory Stock Option.” The
Company shall have no liability to a Participant, or any other person, if an
Option (or any part thereof) that is intended to be an Incentive Stock Option is
not an Incentive Stock Option or if the Company converts an Incentive Stock
Option to a Nonstatutory Stock Option. (c) Exercise Price. The Board shall
establish the exercise price of each Option or the formula by which such
exercise price will be determined. The exercise price shall be specified in the
applicable Option agreement. The exercise price shall not be less than 100% of
the Grant Date Fair Market Value (as defined below) of the Common Stock on the
date the Option is granted; provided that if the Board approves the grant of an
Option with an exercise price to be determined on a future date, the exercise
price shall be not less than 100% of the Grant Date Fair Market Value on such
future date. “Grant Date Fair Market Value” of a share of Common Stock for
purposes of the Plan will be determined as follows: (1) if the Common Stock
trades on a national securities exchange, the closing sale price (for the
primary trading session) on the date of grant; or (2) if the Common Stock does
not trade on any such exchange, the average of the closing bid and asked prices
as reported by an authorized OTCBB market data vendor as listed on the OTCBB
website (otcbb.com) on the date of grant; or (3) if the Common Stock is not
publicly traded, the Board will determine the Grant Date Fair Market Value for
purposes of the Plan using any measure of value it determines to be appropriate
(including, as it considers appropriate, relying on appraisals) in a manner
consistent with the valuation principles under Code Section 409A, except as the
Board may expressly determine otherwise. For any date that is not a trading day,
the Grant Date Fair Market Value of a share of Common Stock for such date will
be determined by using the closing sale price or average of the bid and asked
prices, as appropriate, for the immediately preceding trading day and with the
timing in the formulas above adjusted accordingly. The Board can substitute a
particular time of day or other measure of “closing sale price” or “bid and
asked prices” if appropriate because of exchange or market procedures or can, in
its sole discretion, use weighted averages either on a daily basis or such
longer period as complies with Code Section 409A. The Board has sole discretion
to determine the Grant Date Fair Market Value for purposes of the Plan, and all
Awards are conditioned on the participants’ agreement that the Board’s
determination is conclusive and binding even though others might make a
different determination.



--------------------------------------------------------------------------------



 
[exhibit104006.jpg]
Information Classification: Limited Access -6- ActiveUS 157137627v.9 (d)
Duration of Options. Subject to the provisions of the Plan, each Option shall be
exercisable at such times and subject to such terms and conditions as the Board
may specify in the applicable Option agreement; provided, however, that no
Option will be granted with a term in excess of 10 years. (e) Exercise of
Options. Options may be exercised by delivery to the Company of a notice of
exercise in a form (which may be electronic) approved by the Company, together
with payment in full (in the manner specified in Section 5(f)) of the exercise
price for the number of shares for which the Option is exercised. Shares of
Common Stock subject to the Option will be delivered by the Company as soon as
practicable following exercise. (f) Payment Upon Exercise. Common Stock
purchased upon the exercise of an Option granted under the Plan shall be paid
for as follows: (1) in cash or by check, payable to the order of the Company;
(2) except as may otherwise be provided in the applicable Option agreement or
approved by the Board, by (i) delivery of an irrevocable and unconditional
undertaking by a creditworthy broker to deliver promptly to the Company
sufficient funds to pay the exercise price and any required tax withholding or
(ii) delivery by the Participant to the Company of a copy of irrevocable and
unconditional instructions to a creditworthy broker to deliver promptly to the
Company cash or a check sufficient to pay the exercise price and any required
tax withholding; (3) to the extent provided for in the applicable Option
agreement or approved by the Board, by delivery (either by actual delivery or
attestation) of shares of Common Stock owned by the Participant valued at their
fair market value (valued in the manner determined by (or in a manner approved
by) the Board), provided (i) such method of payment is then permitted under
applicable law, (ii) such Common Stock, if acquired directly from the Company,
was owned by the Participant for such minimum period of time, if any, as may be
established by the Board and (iii) such Common Stock is not subject to any
repurchase, forfeiture, unfulfilled vesting or other similar requirements; (4)
to the extent provided for in the applicable Nonstatutory Stock Option agreement
or approved by the Board, by delivery of a notice of “net exercise” to the
Company, as a result of which the Participant would receive (i) the number of
shares underlying the portion of the Option being exercised, less (ii) such
number of shares as is equal to (A) the aggregate exercise price for the portion
of the Option being exercised divided by (B) the fair market value of the Common
Stock (valued in the manner determined by (or in a manner approved by) the
Board) on the date of exercise; (5) to the extent permitted by applicable law
and provided for in the applicable Option agreement or approved by the Board, by
payment of such other lawful consideration as the Board may determine; or



--------------------------------------------------------------------------------



 
[exhibit104007.jpg]
Information Classification: Limited Access -7- ActiveUS 157137627v.9 (6) by any
combination of the above permitted forms of payment. (g) Limitation on
Repricing. Unless such action is approved by the Company’s shareholders, the
Company may not (except as provided for under Section 10): (1) amend any
outstanding Option granted under the Plan to provide an exercise price per share
that is lower than the then-current exercise price per share of such outstanding
Option, (2) cancel any outstanding option (whether or not granted under the
Plan) and grant in substitution therefor new Awards under the Plan (other than
Awards granted pursuant to Section 4(c)) covering the same or a different number
of shares of Common Stock and having an exercise price per share lower than the
then-current exercise price per share of the canceled option, (3) cancel in
exchange for a cash payment any outstanding Option with an exercise price per
share above the then-current fair market value of the Common Stock (valued in
the manner determined by (or in a manner approved by) the Board), or (4) take
any other action under the Plan that constitutes a “repricing” within the
meaning of the rules of the New York Stock Exchange. (h) No Reload Options. No
Option granted under the Plan shall contain any provision entitling the
Participant to the automatic grant of additional Options in connection with any
exercise of the original Option. 6. Stock Appreciation Rights (a) General. The
Board may grant Awards consisting of stock appreciation rights (“SARs”)
entitling the holder, upon exercise, to receive an amount of Common Stock or
cash or a combination thereof (such form to be determined by the Board)
determined by reference to appreciation, from and after the date of grant, in
the fair market value of a share of Common Stock (valued in the manner
determined by (or in a manner approved by) the Board) over the measurement price
established pursuant to Section 6(b). The date as of which such appreciation is
determined shall be the exercise date. (b) Measurement Price. The Board shall
establish the measurement price of each SAR and specify it in the applicable SAR
agreement. The measurement price shall not be less than 100% of the Grant Date
Fair Market Value of the Common Stock on the date the SAR is granted; provided
that if the Board approves the grant of an SAR effective as of a future date,
the measurement price shall be not less than 100% of the Grant Date Fair Market
Value on such future date. (c) Duration of SARs. Subject to the provisions of
the Plan, each SAR shall be exercisable at such times and subject to such terms
and conditions as the Board may specify in the applicable SAR agreement;
provided, however, that no SAR will be granted with a term in excess of 10
years. (d) Exercise of SARs. SARs may be exercised by delivery to the Company of
a notice of exercise in a form (which may be electronic) approved by the
Company, together with any other documents required by the Board. (e) Limitation
on Repricing. Unless such action is approved by the Company’s shareholders, the
Company may not (except as provided for under Section 10): (1) amend any



--------------------------------------------------------------------------------



 
[exhibit104008.jpg]
Information Classification: Limited Access -8- ActiveUS 157137627v.9 outstanding
SAR granted under the Plan to provide a measurement price per share that is
lower than the then-current measurement price per share of such outstanding SAR,
(2) cancel any outstanding SAR (whether or not granted under the Plan) and grant
in substitution therefor new Awards under the Plan (other than Awards granted
pursuant to Section 4(c)) covering the same or a different number of shares of
Common Stock and having a measurement price per share lower than the
then-current measurement price per share of the cancelled SAR, (3) cancel in
exchange for a cash payment any outstanding SAR with a measurement price per
share above the then-current fair market value of the Common Stock (valued in
the manner determined by (or in a manner approved by) the Board), or (4) take
any other action under the Plan that constitutes a “repricing” within the
meaning of the rules of the NYSE. (f) No Reload SARs. No SAR granted under the
Plan shall contain any provision entitling the Participant to the automatic
grant of additional SARs in connection with any exercise of the original SAR. 7.
Restricted Stock; RSUs (a) General. The Board may grant Awards entitling
recipients to acquire shares of Common Stock (“Restricted Stock”), subject to
the right of the Company to repurchase all or part of such shares at their issue
price or other stated or formula price (or to require forfeiture of such shares
if issued at no cost) from the recipient in the event that conditions specified
by the Board in the applicable Award are not satisfied prior to the end of the
applicable restriction period or periods established by the Board for such
Award. The Board may also grant Awards entitling the recipient to receive shares
of Common Stock or cash to be delivered at the time such Award vests or is
settled by the Company (“RSUs”). (b) Terms and Conditions for Restricted Stock
and RSUs. Subject to the provisions of the Plan, the Board shall determine the
terms and conditions of Restricted Stock and RSUs, including the conditions for
vesting and repurchase (or forfeiture) and the issue price, if any. (c) Stock
Certificates; Dividends. The Company may require that any stock certificates
issued in respect of shares of Restricted Stock, as well as dividends or
distributions paid on such Restricted Stock, shall be deposited in escrow by the
Participant, together with a stock power endorsed in blank, with the Company (or
its designee). At the expiration of the applicable vesting, forfeiture and / or
restriction periods, the Company (or such designee) shall deliver the
certificates no longer subject to such restrictions as well as any dividends or
other distributions to the Participant or if the Participant has died, to his or
her Designated Beneficiary. “Designated Beneficiary” means (i) the beneficiary
designated, in a manner determined by the Board, by a Participant to receive
amounts due or exercise rights of the Participant in the event of the
Participant’s death or (ii) in the absence of an effective designation by a
Participant, the Participant’s estate. (d) Additional Provisions Relating to
RSUs.



--------------------------------------------------------------------------------



 
[exhibit104009.jpg]
Information Classification: Limited Access -9- ActiveUS 157137627v.9 (1)
Settlement. Upon the vesting of and/or lapsing of any other restrictions (i.e.,
settlement) with respect to each RSU, the Participant shall be entitled to
receive from the Company the number of shares of Common Stock specified in the
Award agreement or (if so provided in the applicable Award agreement or
otherwise determined by the Board) an amount of cash equal to the fair market
value (valued in the manner determined by (or in a manner approved by) the
Board) of such number of shares or a combination thereof. The Board may provide
that settlement of RSUs shall be deferred, on a mandatory basis or at the
election of the Participant, in a manner that complies with Section 409A of the
Code or any successor provision thereto, and the regulations thereunder
(“Section 409A”). (2) Voting Rights. A Participant shall have no voting rights
with respect to any RSUs. 8. Other Stock-Based Awards (a) General. The Board may
grant other Awards of shares of Common Stock, and other Awards that are valued
in whole or in part by reference to, or are otherwise based on, shares of Common
Stock or other property (“Other Stock-Based Awards”). Such Other Stock- Based
Awards shall also be available as a form of payment in the settlement of other
Awards granted under the Plan or as payment in lieu of compensation to which a
Participant is otherwise entitled. Other Stock-Based Awards may be paid in
shares of Common Stock or cash, as the Board shall determine. (b) Terms and
Conditions. Subject to the provisions of the Plan, the Board shall determine the
terms and conditions of each Other Stock-Based Award, including any purchase
price applicable thereto. 9. Performance Awards. (a) Grants. Restricted Stock,
RSUs and Other Stock-Based Awards under the Plan may be made subject to the
achievement of performance goals pursuant to this Section 9 (“Performance
Awards”). (b) Committee. Grants of Performance Awards to any Covered Employee
(as defined below) intended to qualify as “performance-based compensation” under
Section 162(m) (“Performance-Based Compensation”) shall be made only by a
Committee (or a subcommittee of a Committee) comprised solely of two or more
directors eligible to serve on a committee making Awards qualifying as
“performance-based compensation” under Section 162(m). In the case of such
Awards granted to Covered Employees, references to the Board or to a Committee
shall be treated as referring to such Committee (or subcommittee). “Covered
Employee” shall mean any person who is, or whom the Committee, in its
discretion, determines may be, a “covered employee” under Section 162(m)(3) of
the Code. (c) Performance Measures. For any Award that is intended to qualify as
Performance-Based Compensation, the Committee shall specify that the degree of
granting, vesting and/or payout shall be subject to the achievement of one or
more objective performance measures established by the Committee, which shall be
based on the relative or absolute



--------------------------------------------------------------------------------



 
[exhibit104010.jpg]
Information Classification: Limited Access -10- ActiveUS 157137627v.9 attainment
of specified levels of one or any combination of the following, which may be
determined pursuant to generally accepted accounting principles (“GAAP”) or on a
non-GAAP basis, as determined by the Committee (the “Performance Measures”): i)
earnings or earnings per share ii) return on equity iii) return on assets iv)
return on capital v) cost of capital vi) total stockholder return vii) revenue
viii) market share ix) quality/service x) organizational development xi)
strategic initiatives (including acquisitions or dispositions) xii) risk control
xiii) expense xiv) operating leverage xv) operating fee leverage xvi) capital
ratios xvii) liquidity ratios xviii) income xix) comprehensive capital analysis
and review (CCAR) xx) other regulatory-related metric Such goals may reflect
absolute entity or business unit performance or a relative comparison to the
performance of a peer group of entities or other external measure of the
selected performance criteria and may be absolute in their terms or measured
against or in relationship to other companies comparably, similarly or otherwise
situated. The Performance Measures: (x) may vary by Participant and may be
different for different Awards; (y) may be particular to a Participant or the
department, branch, line of business, subsidiary or other unit in which the
Participant works and may cover such period as may be specified by the
Committee; and (z) shall be set by the Committee within the time period
prescribed by, and shall otherwise comply with the requirements of, Section
162(m). Awards that are not intended to qualify as Performance-Based
Compensation may be based on these or such other performance measures as the
Board may determine. (d) Adjustments to Performance Measures. The Committee may
provide, no later than the deadline for establishing the Performance Measures
for a year, that one or more of the Performance Measures applicable to an Award
or Awards for such year will be adjusted in an objectively determinable manner
to reflect events (for example, but without limitation, acquisitions,
dispositions, joint ventures or restructurings, expenses associated with
acquisitions, dispositions, joint ventures or restructurings, amortization of
purchased intangibles associated with acquisitions, impact (dilution and
expenses) of securities issuances (debt or equity) to finance, or in
contemplation of, acquisitions or ventures, merger and integration expenses,
changes in accounting principles or interpretations, changes in tax law or
financial regulatory law, impairment charges, fluctuations in foreign currency
exchange rates, charges for restructuring or rationalization programs (e.g.,
cost of workforce reductions, facilities or lease abandonments, asset
impairments), one-time insurance claims payments, extraordinary and/or
non-recurring items, litigation, regulatory matter or tax rate changes)
occurring during the year that affect the applicable Performance Measure.



--------------------------------------------------------------------------------



 
[exhibit104011.jpg]
Information Classification: Limited Access -11- ActiveUS 157137627v.9 (e)
Adjustments to Performance-Based Compensation. Notwithstanding any provision of
the Plan, with respect to any Performance Award that is intended to qualify as
Performance-Based Compensation, the Committee may adjust downwards, but not
upwards, the number of shares payable pursuant to such Award, and the Committee
may not waive the achievement of the applicable performance measures except in
the case of the death or disability of the Participant or a change in control of
the Company. (f) Other. The Committee shall have the power to impose such other
restrictions on Performance Awards as it may deem necessary or appropriate to
ensure that such Awards satisfy all requirements for Performance-Based
Compensation. With respect to any Performance Award that is intended to qualify
as Performance-Based Compensation, the Plan and such Award will be construed to
the maximum extent permitted by law in a manner consistent with qualifying such
Award for such exception. With respect to such Performance Awards, the Committee
will preestablish, in writing, one or more specific performance measures no
later than 90 days after the commencement of the period of service to which the
performance relates (or at such earlier time as is required to qualify the
Performance Award as Performance-Based Compensation). Prior to grant, vesting or
payment of such Performance Award, as the case may be, the Committee will
certify whether the applicable performance measures have been attained and such
determination will be final and conclusive. No Performance Award that is
intended to qualify as Performance-Based Compensation may be granted after the
first meeting of the shareholders of the Company held in 2022 until the
performance measures set forth in Section 9(c) (as originally approved or as
subsequently amended) have been resubmitted to and reapproved by the
shareholders of the Company in accordance with the requirements of Section
162(m), unless such grant is made contingent upon such approval. 10. Adjustments
for Changes in Common Stock and Certain Other Events (a) Changes in
Capitalization. In the event of any stock split, reverse stock split, stock
dividend, recapitalization, combination of shares, reclassification of shares,
spin-off or other similar change in capitalization or event, or any dividend or
distribution to holders of Common Stock other than an ordinary cash dividend,
(i) the number and class of securities available under the Plan, (ii) the share
counting rules and sublimits set forth in Sections 4(a) and 4(b), (iii) the
number and class of securities and exercise price per share of each outstanding
Option, (iv) the share and per-share provisions and the measurement price of
each outstanding SAR, (v) the number of shares subject to and the repurchase
price per share subject to each outstanding award of Restricted Stock and (vi)
the share and per-share-related provisions and the purchase price, if any, of
each outstanding RSU and each Other Stock-Based Award, shall be equitably
adjusted by the Company (or substituted Awards may be made, if applicable) in
the manner determined by the Board. Without limiting the generality of the
foregoing, in the event the Company effects a split of the Common Stock by means
of a stock dividend and the exercise price of and the number of shares subject
to an outstanding Option are adjusted as of the date of the distribution of the
dividend (rather than as of the record date for such dividend), then an optionee
who exercises an Option between the record date and the distribution date for
such stock dividend shall be entitled to receive, on the distribution date, the
stock dividend with respect to the shares of Common Stock acquired upon such
Option exercise, notwithstanding the



--------------------------------------------------------------------------------



 
[exhibit104012.jpg]
Information Classification: Limited Access -12- ActiveUS 157137627v.9 fact that
such shares were not outstanding as of the close of business on the record date
for such stock dividend. (b) Covered Transactions and Change in Control. (1)
Definitions. (i) A “Covered Transaction” shall mean: (A) a consolidation,
merger, or similar transaction or series of related transactions, including a
sale or other disposition of stock, in which the Company is not the surviving
corporation or which results in the acquisition of all or substantially all of
the Company’s then outstanding Common Stock by a single person or entity or by a
group of persons and/or entities acting in concert; (B) a sale or transfer of
all or substantially all the Company’s assets; or (C) a dissolution or
liquidation of the Company. Where a Covered Transaction involves a tender offer
that is reasonably expected to be followed by a merger described in clause (A)
(as determined by the Board), the Covered Transaction shall be deemed to have
occurred upon consummation of the tender offer. (ii) A “Change in Control ”
shall mean: (A) the acquisition by any individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of 25% or more of either (I) the then-outstanding shares of Common
Stock (the “Outstanding Company Common Stock”) or (II) the combined voting power
of the then-outstanding voting securities of the Company entitled to vote
generally in the election of directors (the “Outstanding Company Voting
Securities”); excluding, however, the following acquisitions of Outstanding
Company Common Stock and Outstanding Company Voting Securities:



--------------------------------------------------------------------------------



 
[exhibit104013.jpg]
Information Classification: Limited Access -13- ActiveUS 157137627v.9 (W) any
acquisition directly from the Company, (X) any acquisition by the Company, (Y)
any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company, or (Z)
any acquisition by any Person pursuant to a transaction which complies with
clauses (I), (II) and (III) of subsection (C) of this definition; (B)
individuals who, as of the effective date of the Plan, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual who becomes a member of the Board
subsequent to such effective date, whose election, or nomination for election by
the Company’s shareholders, was approved by a vote of at least a majority of
directors then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board; but, provided further, that any
such individual whose initial assumption of office occurs as a result of either
an actual or threatened election contest (as such terms are used in Rule 14a-11
of Regulation 14A promulgated under the Exchange Act) or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board shall not be so considered as a member of the Incumbent Board; or
(C) consummation by the Company of a reorganization, merger or consolidation or
sale or other disposition of all or substantially all of the assets of the
Company (“Business Combination”); excluding, however, such a Business
Combination pursuant to which (I) all or substantially all of the individuals
and entities who are the beneficial owners, respectively, of the Outstanding
Company Common Stock and Outstanding Company Voting Securities immediately prior
to such Business Combination own, directly or indirectly, more than 50% of,
respectively, the outstanding shares of common stock, and the combined voting
power of the then- outstanding voting securities entitled to vote generally in
the election of directors, as the case may be, of the corporation resulting from
such



--------------------------------------------------------------------------------



 
[exhibit104014.jpg]
Information Classification: Limited Access -14- ActiveUS 157137627v.9 Business
Combination (including, without limitation, a corporation which as a result of
such transaction owns the Company or all or substantially all of the Company’s
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership, immediately prior to such Business
Combination, of the Outstanding Company Common Stock and Outstanding Company
Voting Securities, as the case may be, (II) no Person (other than any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company or such corporation resulting from such
Business Combination) will beneficially own, directly or indirectly, 25% or more
of, respectively, the outstanding shares of common stock of the corporation
resulting from such Business Combination or the combined voting power of the
outstanding voting securities of such corporation entitled to vote generally in
the election of directors except to the extent that such ownership existed with
respect to the Company prior to the Business Combination and (III) at least a
majority of the members of the board of directors of the corporation resulting
from such Business Combination were members of the Incumbent Board at the time
of the execution of the initial agreement, or of the action of the Board,
providing for such Business Combination; or (D) the approval by the shareholders
of the Company of a complete liquidation or dissolution of the Company;
provided, that, to the extent necessary to ensure compliance with the
requirements of Section 409A, where applicable, an event described above shall
be treated as a Change in Control only if it also constitutes or results in a
change in ownership or control of the Company, or a change in ownership of
assets of the Company, described in Section 409A. (iii) “Cause” shall mean:



--------------------------------------------------------------------------------



 
[exhibit104015.jpg]
Information Classification: Limited Access -15- ActiveUS 157137627v.9 (A) If the
Participant is party to an employment or similar agreement with the Company that
contains a definition of “Cause,” that definition shall apply for purposes of
the Plan. (B) Otherwise, “Cause” shall mean any (I) willful failure by the
Participant, which failure is not cured within 30 days of written notice to the
Participant from the Company, to perform his or her material responsibilities to
the Company or (II) willful misconduct by the Participant which is materially
injurious to the Company. For purposes of this definition of “Cause,” reference
to the “Company” shall include the acquiror or survivor (or an affiliate of the
acquiror or survivor) in the applicable Change in Control. (iv) “Good Reason”
shall mean: (A) If the Participant is party to an employment or similar
agreement with the Company that contains a definition of “Good Reason,” that
definition shall apply for purposes of the Plan. (B) Otherwise, “Good Reason”
shall mean any significant diminution in the Participant’s duties, authority, or
responsibilities from and after such Change in Control, as the case may be, or
any material reduction in the base compensation payable to the Participant from
and after such Change in Control, as the case may be, or the relocation of the
place of business at which the Participant is principally located to a location
that is greater than 50 miles from its location immediately prior to such Change
in Control. Notwithstanding the occurrence of any such event or circumstance,
such occurrence shall not be deemed to constitute Good Reason unless (I) the
Participant gives the Company the notice of termination no more than 90 days
after the initial existence of such event or circumstance, (II) such event or
circumstance has not been fully corrected and the Participant has not been
reasonably compensated for any losses or damages resulting therefrom within 30
days of the Company’s receipt of such notice and (III) the



--------------------------------------------------------------------------------



 
[exhibit104016.jpg]
Information Classification: Limited Access -16- ActiveUS 157137627v.9
Participant’s termination of Employment occurs within six months following the
Company’s receipt of such notice. For purposes of this definition of “Good
Reason,” reference to the “Company” shall include the acquiror or survivor (or
an affiliate of the acquiror or survivor) in the applicable Change in Control.
(v) “Employment” shall mean a Participant’s employment or other service
relationship with the Company and its subsidiaries. Employment will be deemed to
continue, unless the Board expressly provides otherwise, so long as the
Participant is employed by, or otherwise is providing services in a capacity
described in Section 1 to the Company or its subsidiaries. If a Participant’s
employment or other service relationship is with a subsidiary of the Company and
that entity ceases to be a subsidiary, the Participant’s Employment will be
deemed to have terminated when the entity ceases to be subsidiary of the Company
unless the Participant transfers Employment to the Company or its remaining
subsidiaries. (2) Effect on Awards. (i) Covered Transactions. Except as
otherwise provided in an Award, the following provisions shall apply in the
event of a Covered Transaction: (A) Assumption or Substitution. If the Covered
Transaction is one in which there is an acquiring or surviving entity, the Board
may provide for the assumption of some or all outstanding Awards or for the
grant of new awards in substitution therefor by the acquiror or survivor or an
affiliate of the acquiror or survivor. (B) Cash-Out of Awards. If the Covered
Transaction is one in which holders of C o m m o n Stock will receive upon
consummation a payment (whether cash, non-cash or a combination of the
foregoing), the Board may provide for payment (a “cash-out”), with respect to
some or all Awards, equal in the case of each affected Award to the excess, if
any, of (A) the fair market value of one share of Common Stock (as determined by
the Board in its reasonable



--------------------------------------------------------------------------------



 
[exhibit104017.jpg]
Information Classification: Limited Access -17- ActiveUS 157137627v.9
discretion) times the number of shares of Common Stock subject to the Award,
over (B) the aggregate exercise or purchase price, if any, under the Award (in
the case of an SAR, the aggregate base price above which appreciation is
measured), in each case on such payment terms (which need not be the same as the
terms of payment to holders of Common Stock) and other terms, and subject to
such conditions, as the Board determines. (C) Acceleration of Certain Awards. If
the Covered Transaction (whether or not there is an acquiring or surviving
entity) is one in which there is no assumption, substitution or cash-out, each
Award requiring exercise will become fully exercisable, each Award of Restricted
Stock will become fully vested and the delivery of shares of Common Stock
deliverable under each outstanding award of RSUs, Performance Awards (to the
extent consisting of RSUs) and Other Stock-Based Awards will be accelerated and
such shares will be delivered, prior to the Covered Transaction, in each case on
a basis that gives the holder of the Award a reasonable opportunity, as
determined by the Board, following exercise of the Award or the delivery of the
shares, as the case may be, to participate as a shareholder in the Covered
Transaction. (D) Termination of Awards Upon Consummation of Covered Transaction.
Each Award (unless assumed or substituted pursuant to Section 10(b)(2)(i)(A)
above), other than outstanding shares of Restricted Stock (which shall be
treated in the same manner as other shares of Common Stock, subject to Section
10(b)(2)(i)(E) below), will terminate upon consummation of the Covered
Transaction. (E) Additional Limitations. Any share of Common Stock delivered
pursuant to Section 10(b)(2)(i)(A) or Section 10(b)(2)(i)(C) above with respect
to an Award may, in the discretion of the Board, contain such restrictions, if
any, as the Board deems appropriate to reflect any performance or other vesting
conditions to which the Award was subject. In the case of Restricted Stock, the
Board may



--------------------------------------------------------------------------------



 
[exhibit104018.jpg]
Information Classification: Limited Access -18- ActiveUS 157137627v.9 require
that any amounts delivered, exchanged or otherwise paid in respect of such
Common Stock in connection with the Covered Transaction be placed in escrow or
otherwise made subject to such restrictions as the Board deems appropriate to
carry out the intent of the Plan. (ii) Change in Control. Notwithstanding any
other provision of the Plan to the contrary, in the event of a Change in
Control: (A) Acceleration of Options and SARs; Effect on Other Awards. If, on or
prior to the first anniversary of the consummation of the Change in Control, the
Participant’s Employment with the Company is terminated for Good Reason by the
Participant or is terminated without Cause by the Company, all Options and SARs
outstanding as of the date such Change in Control is consummated and which are
not then exercisable shall become exercisable to the full extent of the original
grant, all shares of Restricted Stock which are not otherwise vested shall vest,
and Performance Awards granted hereunder shall vest to the extent set forth in
the applicable Award agreement. (B) Restriction on Application of Plan
Provisions Applicable in the Event of Termination of Employment. After a Change
of Control, Options and SARs granted under Section 10(b)(2)(i)(A) as
substitution for existing Awards shall remain exercisable following a
termination of Employment (other than termination by reason of death, disability
(as determined by the Company) or retirement (as defined in the Award)) for the
lesser of (I) a period of seven (7) months, or (II) the period ending on the
latest date on which such Option or SAR could otherwise have been exercised. (C)
Restriction on Amendment. In connection with or following a Change in Control,
the Board may not impose additional conditions upon exercise or otherwise amend
or restrict any Award, or amend the terms of the Plan in any manner adverse to
the holder thereof, without the written consent of such holder.



--------------------------------------------------------------------------------



 
[exhibit104019.jpg]
Information Classification: Limited Access -19- ActiveUS 157137627v.9 11.
General Provisions Applicable to Awards (a) Transferability of Awards. Awards
shall not be sold, assigned, transferred, pledged or otherwise encumbered by a
Participant, either voluntarily or by operation of law, except by will or the
laws of descent and distribution or, other than in the case of an Incentive
Stock Option, pursuant to a qualified domestic relations order, and, during the
life of the Participant, shall be exercisable only by the Participant; provided,
however, that, except with respect to Awards subject to Section 409A, the Board
may permit or provide in an Award for the gratuitous transfer of the Award by
the Participant to or for the benefit of any immediate family member, family
trust or other entity established for the benefit of the Participant and/or an
immediate family member thereof if the Company would be eligible to use a Form
S-8 under the Securities Act for the registration of the sale of the Common
Stock subject to such Award to such proposed transferee; provided further, that
the Company shall not be required to recognize any such permitted transfer until
such time as such permitted transferee shall, as a condition to such transfer,
deliver to the Company a written instrument in form and substance satisfactory
to the Company confirming that such transferee shall be bound by all of the
terms and conditions of the Award. References to a Participant, to the extent
relevant in the context, shall include references to authorized transferees. For
the avoidance of doubt, nothing contained in this Section 11(a) shall be deemed
to restrict a transfer to the Company. (b) Documentation. Each Award shall be
evidenced in such form (written, electronic or otherwise) as the Board shall
determine. Each Award may contain terms and conditions in addition to those set
forth in the Plan. (c) Termination of Status. Unless the Board expressly
provides otherwise, immediately upon the cessation of a Participant’s Employment
(as defined in Section 10(b)(1)(v)), (i) each Award requiring exercise that is
then held by the Participant or by the Participant’s permitted transferees, if
any, will cease to be exercisable and will terminate, and (ii) all other Awards
that are then held by the Participant or by the Participant’s permitted
transferees, if any, to the extent not already vested will be forfeited, except
that: (1) subject to (2) and (3) below, all Options and SARs held by the
Participant or the Participant’s permitted transferees, if any, immediately
prior to the cessation of the Participant’s Employment with the Company, to the
extent then exercisable, will remain exercisable for the lesser of (i) a period
of three months and (ii) the period ending on the latest date on which such
Option or SAR could have been exercised without regard to this Section 11(c),
and will thereupon terminate; (2) all Options and SARs held by a Participant or
the Participant’s permitted transferees, if any, immediately prior to the
Participant’s death, to the extent then exercisable, will remain exercisable for
the lesser of (i) the one year period ending with the first anniversary of the
Participant’s death and (ii) the period ending on the latest date on which such
Option or SAR could have been exercised without regard to this Section 11(c),
and will thereupon terminate; and



--------------------------------------------------------------------------------



 
[exhibit104020.jpg]
Information Classification: Limited Access -20- ActiveUS 157137627v.9 (3) all
Options and SARs held by a Participant or the Participant’s permitted
transferees, if any, immediately prior to the cessation of the Participant’s
Employment with the Company will immediately terminate upon such cessation if
the Board in its sole discretion determines that such cessation of Employment
has resulted for reasons which cast such discredit on the Participant as to
justify immediate termination of the Award. (d) Withholding. The Participant
must satisfy all applicable federal, state, and local or other income and
employment tax withholding obligations before the Company will deliver stock
certificates or otherwise recognize ownership of Common Stock under an Award.
The Company may elect to satisfy the withholding obligations through additional
withholding on salary or wages. If the Company elects not to or cannot withhold
from other compensation, the Participant must pay the Company the full amount,
if any, required for withholding or have a broker tender to the Company cash
equal to the withholding obligations. Payment of withholding obligations is due
before the Company will issue any shares on exercise, vesting or release from
forfeiture of an Award or at the same time as payment of the exercise or
purchase price, unless the Company determines otherwise. If provided for in an
Award or approved by the Board, a Participant may satisfy the tax obligations in
whole or in part by delivery (either by actual delivery or attestation) of
shares of Common Stock, including shares retained from the Award creating the
tax obligation, valued at their fair market value (valued in the manner
determined by (or in a manner approved by) the Company); provided, however,
except as otherwise provided by the Board, that the total tax withholding where
stock is being used to satisfy such tax obligations cannot exceed the Company’s
minimum statutory withholding obligations (based on minimum statutory
withholding rates for federal and state tax purposes, including payroll taxes,
that are applicable to such supplemental taxable income), except that, to the
extent that the Company is able to retain shares of Common Stock having a fair
market value (determined by (or in a manner approved by) the Company) that
exceeds the statutory minimum applicable withholding tax without material
financial accounting implications or the Company is withholding in a
jurisdiction that does not have a statutory minimum withholding tax, the Company
may retain such number of shares of Common Stock (up to the number of shares
having a fair market value equal to the maximum individual statutory rate of tax
(determined by (or in a manner approved by) the Company)) as the Company shall
determine in its sole discretion to satisfy the tax liability associated with
any Award. Shares used to satisfy tax withholding requirements cannot be subject
to any repurchase, forfeiture, unfulfilled vesting or other similar
requirements. (e) Amendment of Award. Except as otherwise provided in Section
5(g) and 6(e), the Board may amend, modify or terminate any outstanding Award,
including but not limited to, substituting therefor another Award of the same or
a different type, changing the date of exercise or realization, and converting
an Incentive Stock Option to a Nonstatutory Stock Option. The The Board may at
any time accelerate the vesting or exercisability of an Award, regardless of any
adverse or potentially adverse tax consequences resulting from such
acceleration. The Participant’s consent to such action shall be required unless
(i) the Board determines that the action, taking into account any related
action, does not materially and adversely affect the



--------------------------------------------------------------------------------



 
[exhibit104021.jpg]
Information Classification: Limited Access -21- ActiveUS 157137627v.9
Participant’s rights under the Plan or (ii) the change is permitted under
Section 10 or the foregoing sentence. (f) Conditions on Delivery of Stock. The
Company will not be obligated to deliver any shares of Common Stock pursuant to
the Plan or to remove restrictions from shares previously issued or delivered
under the Plan until (i) all conditions of the Award have been met or removed to
the satisfaction of the Company, (ii) in the opinion of the Company’s counsel,
all other legal matters in connection with the issuance and delivery of such
shares have been satisfied, including any applicable securities laws and
regulations and any applicable stock exchange or stock market rules and
regulations, and (iii) the Participant has executed and delivered to the Company
such representations or agreements as the Company may consider appropriate to
satisfy the requirements of any applicable laws, rules or regulations.. (g)
Dividend Equivalents. The Board may provide for the payment of amounts in lieu
of cash dividends or other cash distributions (“Dividend Equivalents”) with
respect to shares of Common Stock subject to an Award, provided that such
Dividend Equivalents shall be subject to the same vesting and forfeiture
provisions as the Award with respect to which they may be paid. Any entitlement
to dividend equivalents or similar entitlements shall be established and
administered consistent either with exemption from, or compliance with the
requirements of Section 409A to the extent applicable. 12. Miscellaneous (a) No
Right To Employment or Other Status. No person shall have any claim or right to
be granted an Award by virtue of the adoption of the Plan, and the grant of an
Award shall not be construed as giving a Participant the right to continued
Employment. The Company expressly reserves the right at any time to dismiss or
otherwise terminate its relationship with a Participant free from any liability
or claim under the Plan, except as expressly provided in the applicable Award.
(b) No Rights As Shareholder; Clawback. Subject to the provisions of the
applicable Award, no Participant or Designated Beneficiary shall have any rights
as a shareholder with respect to any shares of Common Stock to be issued with
respect to an Award until becoming the record holder of such shares. In
accepting an Award under the Plan, a Participant shall agree to be bound by any
clawback policy the Company has adopted or may adopt in the future, or any other
compensation recovery requirements that the Company determines are necessary or
appropriate to be applicable to an Award. (c) Effective Date and Term of Plan.
The Plan shall become effective on the date the Plan is approved by the
Company’s shareholders (the “Effective Date”). No Awards shall be granted under
the Plan after the expiration of 10 years from the Effective Date, but Awards
previously granted may extend beyond that date. (d) Amendment of Plan. The Board
may amend, suspend or terminate the Plan or any portion thereof at any time
provided that (i) to the extent required by Section 162(m), no Award granted to
a Participant that is intended to comply with Section 162(m) after the date of



--------------------------------------------------------------------------------



 
[exhibit104022.jpg]
Information Classification: Limited Access -22- ActiveUS 157137627v.9 such
amendment shall become exercisable, realizable or vested, as applicable to such
Award, unless and until the Company’s shareholders approve such amendment in the
manner required by Section 162(m); (ii) no amendment that would require
shareholder approval under the rules of the national securities exchange on
which the Company then maintains its primary listing may be made effective
unless and until the Company’s shareholders approve such amendment; and (iii) if
the national securities exchange on which the Company then maintains its primary
listing does not have rules regarding when shareholder approval of amendments to
equity compensation plans is required (or if the Common Stock is not then listed
on any national securities exchange), then no amendment to the Plan (A)
materially increasing the number of shares authorized under the Plan (other than
pursuant to Section 4(c) or 10), (B) expanding the types of Awards that may be
granted under the Plan, or (C) materially expanding the class of participants
eligible to participate in the Plan shall be effective unless and until the
Company’s shareholders approve such amendment. In addition, if at any time the
approval of the Company’s shareholders is required as to any other modification
or amendment under Section 422 of the Code or any successor provision with
respect to Incentive Stock Options, the Board may not effect such modification
or amendment without such approval. Unless otherwise specified in the amendment,
any amendment to the Plan adopted in accordance with this Section 12(d) shall
apply to, and be binding on the holders of, all Awards outstanding under the
Plan at the time the amendment is adopted, provided the Board determines that
such amendment, taking into account any related action, does not materially and
adversely affect the rights of Participants under the Plan. No Award shall be
made that is conditioned upon shareholder approval of any amendment to the Plan
unless the Award provides that (i) it will terminate or be forfeited if
shareholder approval of such amendment is not obtained within no more than 12
months from the date of grant and (2) it may not be exercised or settled (or
otherwise result in the issuance of Common Stock) prior to such shareholder
approval. (e) Authorization of Sub-Plans (including for Grants to non-U.S.
Employees). The Board may from time to time establish one or more sub-plans
under the Plan for purposes of satisfying applicable securities, tax or other
laws of various jurisdictions. The Board shall establish such sub-plans by
adopting supplements to the Plan containing (i) such limitations on the Board’s
discretion under the Plan as the Board deems necessary or desirable or (ii) such
additional terms and conditions not otherwise inconsistent with the Plan as the
Board shall deem necessary or desirable. All supplements adopted by the Board
shall be deemed to be part of the Plan, but each supplement shall apply only to
Participants within the affected jurisdiction and the Company shall not be
required to provide copies of any supplement to Participants in any jurisdiction
which is not the subject of such supplement. (f) Compliance with Section 409A of
the Code. Except as provided in individual Award agreements initially or by
amendment, if and to the extent (i) any portion of any payment, compensation or
other benefit provided to a Participant pursuant to the Plan in connection with
his or her employment termination constitutes “nonqualified deferred
compensation” within the meaning of Section 409A and (ii) the Participant is a
specified employee as defined in Section 409A(a)(2)(B)(i) of the Code, in each
case as determined by the Company in accordance with its procedures, by which
determinations the Participant (through accepting the Award) agrees that



--------------------------------------------------------------------------------



 
[exhibit104023.jpg]
Information Classification: Limited Access -23- ActiveUS 157137627v.9 he or she
is bound, such portion of the payment, compensation or other benefit shall not
be paid before the day that is six months plus one day after the date of
“separation from service” (as determined under Section 409A) (the “New Payment
Date”), except as Section 409A may then permit. The aggregate of any payments
that otherwise would have been paid to the Participant during the period between
the date of separation from service and the New Payment Date shall be paid to
the Participant in a lump sum on such New Payment Date, and any remaining
payments will be paid on their original schedule. The Company makes no
representations or warranty and shall have no liability to the Participant or
any other person if any provisions of or payments, compensation or other
benefits under the Plan are determined to constitute nonqualified deferred
compensation subject to Section 409A but do not to satisfy the conditions of
that section. (g) Limitations on Liability. Notwithstanding any other provisions
of the Plan, no individual acting as a director, officer, employee or agent of
the Company will be liable to any Participant, former Participant, spouse,
beneficiary, or any other person for any claim, loss, liability, or expense
incurred in connection with the Plan, nor will such individual be personally
liable with respect to the Plan because of any contract or other instrument he
or she executes in his or her capacity as a director, officer, employee or agent
of the Company. The Company will indemnify and hold harmless each director,
officer, employee or agent of the Company to whom any duty or power relating to
the administration or interpretation of the Plan has been or will be delegated,
against any cost or expense (including attorneys’ fees) or liability (including
any sum paid in settlement of a claim with the Board’s approval) arising out of
any act or omission to act concerning the Plan unless arising out of such
person’s own fraud or bad faith. (h) Governing Law. The provisions of the Plan
and all Awards made hereunder shall be governed by and interpreted in accordance
with the laws of the Commonwealth of Massachusetts, excluding choice-of-law
principles of the law of such state that would require the application of the
laws of a jurisdiction other than the Commonwealth of Massachusetts. In
accepting an Award under the Plan, a Participant shall agree that the Award is
granted by the Company, with respect to Common Stock issued by the Company, and
that any claim with respect to the Award may only be raised against the Company
in a court of competent jurisdiction in the Commonwealth of Massachusetts,
regardless of whether the Participant is or was employed by the Company or a
Subsidiary.



--------------------------------------------------------------------------------



 
[exhibit104024.jpg]
Information Classification: Company Internal 1 STATE STREET CORPORATION 2017
STOCK INCENTIVE PLAN ___ Restricted Stock Unit Award Agreement with Performance
Criteria Subject to your acceptance of the terms set forth in this agreement
(“Agreement”), State Street Corporation (“Company”) has awarded you, under the
State Street Corporation 2017 Stock Incentive Plan (“Plan”), and pursuant to
this Agreement and the terms set forth herein, a contingent right to receive the
number of shares of Common Stock (the right to receive such Common Stock,
“Restricted Stock Units”) (“Award”) as set forth in the statement pertaining to
this Award (“Statement”) on the website (“Website”) maintained by Fidelity or
another party designated by the Company (“Equity Administrator”). Copies of the
Plan and of the Company’s U.S. Prospectus are located on the Website for your
reference. Your acceptance of this Award constitutes your acknowledgement that
you have read and understood this Agreement, the Plan and such Prospectus. The
provisions of the Plan are incorporated herein by reference, and all terms used
herein shall have the meaning given to them in the Plan, except as otherwise
expressly provided herein. In the event of any conflict between the provisions
of this Agreement and the provisions of the Plan, the provisions of the Plan
shall control. As used herein, “State Street” means the Company and each
Subsidiary. “Subsidiary” means the Company’s consolidated subsidiaries. The
terms of your Award are as follows: 1. Grant of Restricted Stock Units. To be
entitled to any payment under this Award, you must accept your Award and in so
doing agree to comply with the terms and conditions of this Agreement and the
applicable provisions of the Countries Addendum outlined in Appendix A (which is
incorporated into, and forms a material and integral part of, this Agreement).
Failure to accept this Award within thirty (30) days following the posting of
this Agreement on the Website will result in forfeiture of this Award. Subject
to the terms and conditions of this Agreement, Restricted Stock Units shall vest
on the vesting and payment date described in Section 2. The term “vest” as used
herein means the lapsing of certain (but not all) restrictions described herein
and in the Plan with respect to one or more Restricted Stock Units. To vest in
all or any portion of this Award as of any date, you must have been continuously
employed with the Company or a Subsidiary from and after the date hereof and
until (and including) the applicable vesting date, except as otherwise provided
herein. By accepting this Award, you acknowledge and agree that with respect to
any claim you may undertake to raise in the future with respect to this Award of
Restricted Stock Units or Common Stock issued by the Company with respect to
this Agreement may only be raised against the Company in a court of competent
jurisdiction in the Commonwealth of Massachusetts, regardless of whether you are
or were employed by the Company or a Subsidiary. This Award is subject to any
forfeiture, compensation recovery or similar requirements set forth in this
Agreement, as well as any other forfeiture, compensation recovery or similar
requirements under applicable law and related implementing regulations and
guidance, and to other forfeiture, compensation recovery or similar requirements
under plans, policies and practices of the Company or its relevant Subsidiaries
in effect from



--------------------------------------------------------------------------------



 
[exhibit104025.jpg]
Information Classification: Company Internal 2 time to time, including those set
forth in your offer letter. In the event pursuant to this Agreement or pursuant
to any applicable law or related implementing regulations or guidance, or
pursuant to any Company or its relevant Subsidiaries plans, policies or
practices, the Board or State Street is required or permitted to reduce or
cancel any amount remaining to be paid, or to recover any amount previously
paid, with respect to this Award, or to otherwise impose or apply restrictions
on this Award or shares of Common Stock subject hereto, it shall, in its sole
discretion, be authorized to do so. By accepting this Award, you consent to
making payment to your Employer in the event of a compensation recovery
determination by the Board or State Street. 2. Performance Targets; Board
Certification; Form of Payment. Whether your Award will be paid and in what
amounts will depend on achievement of Average GAAP ROE as defined in the
attached Exhibit I (which is incorporated into, and forms a material and
integral part of, this Agreement) during the three (3) calendar years during the
Performance Period (as defined in the attached Exhibit I and the other terms and
conditions as set forth herein. Payment under this Award will only be made if
the Board certifies, following the close of the Performance Period, that the
pre-established threshold performance targets have been met or exceeded, and
then only to the extent of the level of performance so certified as having been
achieved. Any portion of this Award earned by reason of the Board’s
certification as described above will vest and be paid in Common Stock to you
(or your Designated Beneficiary, in the case of your death) in one single
installment between February 15 and March 15 of the calendar year beginning
after the end of the Performance Period (unless you have been notified by the
Company or any Subsidiary that you have been designated as a Risk Manager or a
Senior Manager for the purposes of Article 15.17(1)(b) or (c) of the Rulebook of
the UK Prudential Regulation Authority (“PRA”) in which case different terms and
conditions relating to vesting and payment of this Award shall apply to you).
The total number of shares of Common Stock to be paid will be determined by
multiplying the number of Restricted Stock Units referred to in your Statement
by the Total Vesting Percentage, as defined and set forth on the attached
Exhibit I and certified by the Board. Notwithstanding the foregoing, the Company
may, in its sole discretion, settle any vested Award in the form of: (i) a cash
payment to the extent settlement in shares of Common Stock (1) is prohibited
under local law, rules or regulations, (2) would require you, the Company or the
Subsidiary that legally employs you (“Employer”) to obtain the approval of any
governmental and/or regulatory body in your country of residence (or country of
Employment, if different), or (3) is administratively burdensome; or (ii) shares
of Common Stock, but require you to immediately sell such shares of Common Stock
(in which case, you hereby expressly authorize the Company to issue sales
instructions on your behalf). 3. Identified Staff Holding Requirement.
Notwithstanding anything herein to the contrary, you agree and covenant that, as
a condition to the receipt of this Award and the settlement of the Restricted
Stock Units in



--------------------------------------------------------------------------------



 
[exhibit104026.jpg]
Information Classification: Company Internal 3 the form of shares of Common
Stock hereunder, in the event the Company or any Subsidiary notifies you at any
time before or after this Award is made that you have been designated Identified
Staff for purposes of the Capital Requirements Directive IV (or any implementing
or successor rule, regulation or guidance, including the rules and regulations
of the United Kingdom Financial Conduct Authority (“FCA”) or Prudential
Regulation Authority (“PRA”) or any other applicable regulatory authority), you
will not sell or otherwise transfer any shares of Common Stock issued and
transferred to you pursuant to this Award until the date that is at least twelve
(12) months for UK Identified Staff and at least six (6) months for Germany
Identified Staff (or such longer period as is stipulated by the FCA, the PRA or
any other applicable regulatory authority) after the vesting date of the shares
of Common Stock paid in connection with this Award (“Release Date”), except that
(a) you shall be permitted to sell, prior to the Release Date, a number of
shares of Common Stock sufficient to pay applicable tax and social security
withholding, if any, with respect to such vesting (or, alternatively, if the
Company withholds such shares pursuant to Section 12 of this Agreement, the
requirements in this Section 3 not to sell or otherwise transfer any shares
shall only apply to the number of such shares delivered to you (i.e., after such
withholding of shares)), (b) transfers by will or pursuant to the laws of
descent or distribution are permitted and (c) this holding requirement shall not
apply to such portion of the shares of Common Stock, if any, that were awarded
with respect to a period of time, as determined by the Company in its
discretion, during which you were not subject to such holding requirement. Any
attempt by you (or in the case of your death, by your Designated Beneficiary) to
assign or transfer shares of Common Stock subject to this Award, either
voluntarily or involuntarily, contrary to the provisions hereof, shall be null
and void and without effect. The Company may, in its sole discretion, impose
restrictions on the assignment or transfer of shares of Common Stock consistent
with the provisions hereof, including, without limitation, by or through the
transfer agent for such shares or by means of legending Common Stock
certificates or otherwise. This provision applies in addition to, and not to the
exclusion of, any other holding, forfeiture and/or clawback provisions contained
in this Agreement. 4. General Circumstances of Forfeiture. (a) You will
immediately forfeit any and all rights to receive shares of Common Stock under
this Agreement not previously vested, issued and transferred to you in the
event: (i) you cease to be employed by the Company and its Subsidiaries due to
Circumstances of Forfeiture or (ii) your Employer, in its sole discretion,
determines that circumstances prior to the date on which you ceased to be
employed by the Company and its Subsidiaries for any reason constituted grounds
for an involuntary termination constituting Circumstances of Forfeiture. (b) If
your Employment terminates by reason of [Retirement or] Disability or any reason
other than for Circumstances of Forfeiture, then you shall be eligible to
receive a payment under this Award subject to the certification of the
Administrator in accordance with Section 2, and subject to the terms and
conditions of this Agreement. Unless accelerated as provided in Section 8, any
amount payable pursuant to this Section 4 shall be paid in accordance with
Section 2. (c) For purposes hereof:



--------------------------------------------------------------------------------



 
[exhibit104027.jpg]
Information Classification: Company Internal 4 (i) “Circumstances of Forfeiture”
means the termination of your Employment with the Company and its Subsidiaries
either (A) voluntarily (other than [(x) Retirement or (y)] for Good Reason on or
prior to the first anniversary of a Change in Control) or (B) involuntarily for
reasons determined by the Company or the relevant Subsidiary in its sole
discretion to constitute “gross misconduct” [(including while you are Retirement
eligible)]. (ii) [“Retirement” means your attainment of age 55 and completion of
5 years of continuous service with the Company and its Subsidiaries. (iii)
]“Disability” means your inability to engage in any substantially gainful
activity by reason of any medically determinable physical or mental impairment
that can be expected to result in your death or can be expected to last for a
continuous period of not less than 12 months (an “impairment”). (d) If you are a
local national of and employed in a country that is a member of the European
Union (“EU”), the grant of this Award and the terms and conditions governing
this Award are intended to comply with the age discrimination provisions of the
EU Equal Treatment Framework Directive, as implemented into local law (the “Age
Discrimination Rules”). To the extent a court or tribunal of competent
jurisdiction determines that any provision of this Award is invalid or
unenforceable, in whole or in part, under the Age Discrimination Rules, the
Company, in its sole discretion, shall have the power and authority to revise or
strike such provision to the minimum extent necessary to make it valid and
enforceable to the full extent permitted under applicable local law. (e) This
Section 4 applies in addition to, and not to the exclusion of, any other
holding, forfeiture and/or clawback provisions contained in this Agreement. 5.
Material Risk Taker Malus-Based Forfeiture. In the event you hold a title of
Senior Vice President or higher during the calendar year in which this Award is
made, or you hold the status of “material risk taker” at the time this Award is
made based upon a prior notification to you by the Company or any Subsidiary,
you acknowledge and agree that this Award is subject to the provisions of this
Section 5. In respect of any Award remaining to be issued and transferred to you
in Common Stock or otherwise paid may, in the sole discretion of the Board, be
reduced or cancelled, in the event that it is determined by the Board, in its
sole discretion, that your actions, whether discovered during or after your
employment with the Employer, exposed The Business to any inappropriate risk or
risks (including where you failed to timely identify, analyze, assess or raise
concerns about such risk or risks, including in a supervisory capacity, where it
was reasonable to expect you to do so), and such exposure has resulted or could
reasonably be expected to result in a material loss or losses that are or would
be substantial in relation to the revenues, capital and overall risk tolerance
of The Business. “The Business” shall mean State Street, or, to the extent you
devote substantially all of your business time to a particular business unit
(e.g., Global Services Americas, Global Services International, State Street
Global Exchange or State Street Sector Solutions) or business division (e.g.,
Alternative Investment Solutions, Securities Lending, etc.), “Business” shall
refer to such business unit or business line. This provision applies in addition
to, and not to the exclusion of, any other holding, forfeiture and/or clawback
provisions contained in this Agreement.



--------------------------------------------------------------------------------



 
[exhibit104028.jpg]
Information Classification: Company Internal 5 6. Identified Staff Malus-Based
Forfeiture and Clawback. (a) In the event the Company or any Subsidiary notifies
you at any time before or after this Award is made that you have been designated
Identified Staff for purposes of the PRA Remuneration Code, you acknowledge and
agree that this Award is subject to the provisions of this Section 6 for a
period of seven (7) years from the date this Award is granted. The seven
(7)-year period may be extended to ten (10) years in certain circumstances where
(i) the Company has commenced an investigation into facts or events which it
considers could potentially lead to the application of a clawback under this
Section 6 were it not for the expiration of the seven (7)-year period; or (ii)
the Company has been notified by a regulatory authority that an investigation
has commenced into facts or events which the Company considers could potentially
lead to the application of clawback by the Company under this Section 6 were it
not for the expiration of the seven (7)-year period. (b) If the Company
determines that a PRA Forfeiture Event has occurred it may elect to reduce or
cancel all or part of any amount remaining to be issued and transferred to you
in Common Stock or otherwise paid in respect of this Award (“PRA Malus-Based
Forfeiture”). (c) If the Company determines that a PRA Clawback Event has
occurred it may require the repayment by you (or otherwise seek to recover from
you) of all or part of any compensation paid to you in respect of this Award
(“PRA Clawback”). (d) The Company may produce guidelines from time to time in
respect of its operation of the provisions of this Section 6. The Company
intends to apply such guidelines in deciding whether and when to effect any
reduction, cancellation or recovery of compensation but, in the event of any
inconsistency between the provisions of this Section 6 and any such guidelines,
this Section 6 shall prevail. Such guidelines do not form part of any employee’s
contract of Employment, and the Company may amend such guidelines and their
application at any time. (e) By accepting this Award on the Website, you
expressly and explicitly (i) consent to making the required payment to the
Company (or to your Employer on behalf of the Company) in the event of a PRA
Clawback; and (ii) authorize the Company to issue related instructions, on your
behalf, to the Equity Administrator and any brokerage firm and/or third party
administrator engaged by the Company to hold your shares of Common Stock and
other amounts acquired under the Plan and to re-convey, transfer or otherwise
return such shares of Common Stock and/or other amounts to the Company. (f) For
the purposes of this Section 6: (i) A “PRA Forfeiture Event” means a
determination by the Company, in its sole discretion, that (A) there is
reasonable evidence of employee misbehavior or material error; or (B) the
Company, one of its Subsidiaries or a relevant business unit has suffered a
material downturn in its financial performance; or (C) the Company, one of its
Subsidiaries or a relevant business unit has suffered a material failure of risk
management. (ii) A “PRA Clawback Event” means a determination by the Company, in
its sole discretion, that either (A) there is reasonable evidence of employee
misbehavior or material error or (B) the Company, one of its Subsidiaries or a
relevant business unit has suffered a material failure of risk management.



--------------------------------------------------------------------------------



 
[exhibit104029.jpg]
Information Classification: Company Internal 6 (g) This Section 6 applies in
addition to, and not to the exclusion of, any other holding, forfeiture and/or
clawback provisions contained in this Agreement. 7. Management
Committee/Executive Vice President Forfeiture and Clawback. (a) If, at the time
the Award is made, you are a member of the State Street Corporation Management
Committee or any successor committee or body (“Management Committee” or “MC”) or
hold the title Executive Vice President (“EVP”), any amount remaining to be paid
in respect of this Award may, in the sole discretion of the Board, be reduced or
cancelled, in whole or in part, in the event that it is determined by the Board,
in its sole discretion, that: (i) you engaged in fraud, gross negligence or any
misconduct, including in a supervisory capacity, that was materially detrimental
to the interests or business reputation of State Street or any of its
businesses; or (ii) you engaged in conduct that constituted a violation of State
Street policies and procedures or State Street Standard of Conduct in a manner
which either caused or could have caused reputational harm that is material to
State Street or placed or could have placed State Street at material legal or
financial risk; or (iii) as a result of a material financial restatement by
State Street contained in a filing with the U.S. Securities and Exchange
Commission (“SEC”), or miscalculation or inaccuracy in the determination of
performance metrics, financial results or other criteria used in determining the
amount of this Award, you would have received a smaller or no Award hereunder.
(b) If, at the time the Award is made, you are a member of the Management
Committee or hold the title EVP, this Award also is subject to compensation
recovery as provided herein. Upon the occurrence of an MC/EVP Clawback Event
within four (4) years after the date of grant of this Award or within one (1)
year of the vesting and payment date of this Award, the Board may, in its sole
discretion, determine to recover the MC/EVP Clawback Amount, in whole or in
part. Following such a determination, you agree to immediately repay such
compensation, in no event later than sixty (60) days following such
determination, in the form of any shares of Common Stock delivered to you
previously by the Company or cash (or a combination of such shares and cash).
For purposes of calculating the value of both: (i) the amount of the MC/EVP
Clawback Amount determined by the Board to be recovered; and (ii) the amount of
such compensation repaid, shares of Common Stock will be valued in an amount
equal to the market value of the shares of Common Stock delivered to you under
this Award by the Company as determined at the time of such delivery. To the
extent not prohibited by applicable law and subject to Section 16 (if
applicable), if you fail to comply with any requirement to repay compensation
under this Section 7(b), the Board may determine, in its sole discretion, in
addition to any other remedies available to the Company, that you will satisfy
your repayment obligation through an offset to any future payments owed by the
Company or any of its Subsidiaries to you. (c) For purposes of this Section 7:



--------------------------------------------------------------------------------



 
[exhibit104030.jpg]
Information Classification: Company Internal 7 (i) “MC/EVP Clawback Event” means
a determination by the Board, in its sole discretion, (A) with respect to any
event or series of related events, that you engaged in fraud or willful
misconduct, including in a supervisory capacity, that resulted in financial or
reputational harm that is material to State Street and resulted in the
termination of your Employment by the Company and its Subsidiaries (or,
following a cessation of your Employment for any other reason, such
circumstances constituting grounds for termination are determined applicable) or
(B) a material financial restatement or miscalculation or inaccuracy in
financial results, performance metrics, or other criteria used in determining
this Award by State Street occurred. For the avoidance of doubt and as
applicable, an MC/EVP Clawback Event includes any determination by the Board
that is based on circumstances prior to the date on which you cease to be
employed by the Company and its Subsidiaries for any reason, even if the
determination by the Board occurs after such cessation of Employment. (ii)
“MC/EVP Clawback Amount” means (A) with respect to an MC/EVP Clawback Event
described in Section 7(c)(i)(A), the value of the shares of Common Stock,
determined under Section 7(b) above, that were delivered to you under this Award
by the Company prior to such MC/EVP Clawback Event or (B) with respect to an
MC/EVP Clawback Event described in Section 7(c)(i)(B), the value of the shares
of Common Stock, determined under Section 7(b) above, that were delivered to you
under this Award by the Company (x) prior to an associated date designated by
the Board and (y) that represents an amount that, in the sole discretion of the
Board, exceeds the amount you would have been awarded under this Award had the
financial statements or other applicable records of State Street been accurate
(reduced, in the case of both of the immediately preceding clauses (A) and (B),
taking into account any portion of this Award that was previously recovered by
the Company under Section 7(b) to avoid a greater than 100% recovery). (d) In
connection with any MC/EVP Clawback Event, you hereby expressly and explicitly
authorize the Company to issue instructions, on your behalf, to the Equity
Administrator and any brokerage firm and/or third party administrator engaged by
the Company to hold your shares of Common Stock and other amounts acquired under
the Plan to re-convey, transfer or otherwise return such shares of Common Stock
and/or other amounts to the Company. (e) This Section 7 applies in addition to,
and not to the exclusion of, any other holding, forfeiture and/or clawback
provisions contained in this Agreement. 8. Change in Control; Acceleration of
Performance Award. Subject to applicable law and regulation (including the rules
and regulations of the PRA, the FCA and any other applicable regulatory
authority): (a) in the case of a Change in Control occurring (i) in [first
year], the Total Vesting Percentage shall be 100%, (ii) in [second year], the
Total Vesting Percentage shall be based upon the simple average of the actual
GAAP ROE results for the [first] calendar year, adjusted in accordance with the
Plan, and [applicable %] for each of [the second and third years] and



--------------------------------------------------------------------------------



 
[exhibit104031.jpg]
Information Classification: Company Internal 8 (iii) in [third year], the Total
Vesting Percentage shall be based upon the simple average of the actual GAAP ROE
results, adjusted in accordance with the Plan, for each of the [first] and
[second] calendar years and [applicable %] for [third year]. (b) If, prior to
the full settlement of your Award, your employment with the Company and its
Subsidiaries is terminated by the Company or the applicable Subsidiary without
Cause (as defined in the Plan) or by you for Good Reason (as defined in the
Plan), in each case, during the one-year period following a Change in Control,
you shall be entitled within 30 days of such termination to receive a cash
payment equal to the adjusted fair market value of a share of the Common Stock
(1) multiplied by the number of units referred to in your Statement and (2)
further multiplied by the Total Vesting Percentage (which shall be calculated in
accordance with clause (a) above in the case of a Change in Control occurring
prior to the end of the Performance Period); provided, to the extent an Award or
any portion thereof constitutes “nonqualified deferred compensation” within the
meaning of Section 409A of the Code, that such Change in Control constitutes a
“change in control event” as that term is defined under Section 409A of the U.S.
Internal Revenue Code of 1986, as amended, (“Code”) and Treasury Regulation
1.409A-3(i)(5). For purposes of the preceding sentence, “adjusted fair market
value” shall mean the higher of the (i) the highest average of the reported
daily high and low prices per share of the Common Stock during the sixty
(60)-day period prior to the first date of actual knowledge by the Board of the
circumstances that resulted in a Change in Control, and (ii) if the Change in
Control is the result of a transaction or series of transactions described in
paragraph 1 or 2 of the definition of Change in Control in the Plan, the highest
price per share of the Common Stock paid in such transaction or series of
transactions (which in the case of a transaction described in paragraph 1 of
such definition in the Plan shall be the highest price per share of the Common
Stock as reflected in a Schedule 13D filed by the person having made the
acquisition). For purposes of this Section 8, termination of employment shall
mean a “separation from service” as determined in accordance with Treasury
Regulation Section 1.409A-1(h). 9. Amendments to Restricted Stock Units. Subject
to the specific limitations set forth in the Plan, the Board may at any time
suspend or terminate any rights or obligations relating to this Award prior to
the full settlement of your Award without your consent. 10. Compliance with
Section 162(m). The Board shall exercise its discretion with respect to this
Award so as to preserve the deductibility of payments under this Award against
disallowance by reason of Section 162(m) of the Code, where applicable. 11.
Shareholder Rights. You are not entitled to any rights as a shareholder with
respect to any shares of Common Stock subject to this Award until they are
transferred to you. Without limiting the foregoing, prior to the issuance and
transfer to you of shares of Common Stock pursuant to this Agreement, you will
have no right to receive dividends or amounts in lieu



--------------------------------------------------------------------------------



 
[exhibit104032.jpg]
Information Classification: Company Internal 9 of dividends with respect to the
shares of Common Stock subject to this Award nor any right to vote the shares of
Common Stock prior to any shares being transferred to you. 12. Withholding of
Tax-Related Items. Regardless of any action your Employer takes with respect to
any or all income tax (including U.S. federal, state and local taxes and/or
non-U.S. taxes), social insurance, payroll tax, payment on account of other
tax-related withholding (“Tax-Related Items”), you acknowledge and agree that
the ultimate liability for all Tax-Related Items legally due from you is and
remains your responsibility. Furthermore, neither the Company nor your Employer
(a) makes any representations or undertakings regarding the treatment of any
Tax-Related Items in connection with any aspect of this Award, including the
grant of this Award, the vesting of this Award and the issuance of shares of
Common Stock in settlement, the subsequent sale of any shares of Common Stock
delivered upon settlement of this Award, the cancellation, forfeiture or
repayment of any shares of Common Stock (or cash in lieu thereof) or the receipt
of any dividends or dividend equivalents; or (b) commits to structure the terms
of the grant, vesting, settlement, cancellation, forfeiture, repayment or any
other aspect of this Award to reduce or eliminate your liability for Tax-Related
Items. Prior to the delivery of shares of Common Stock upon the vesting of this
Award, if any taxing jurisdiction requires withholding of Tax-Related Items in
connection with the Award, the Company may withhold a sufficient number of whole
shares of Common Stock that have an aggregate fair market value sufficient to
pay the Tax-Related Items required to be withheld with respect to this Award;
provided, however, that the total tax withholding cannot exceed the Employer’s
minimum statutory withholding obligations (based on minimum statutory
withholding rates for federal and state tax purposes, including payroll taxes,
that are applicable to such supplemental taxable income). The cash equivalent of
the shares of Common Stock withheld will be used to settle the obligation to
withhold the Tax-Related Items (determined in the Company’s reasonable
discretion). No fractional shares of Common Stock will be withheld or issued
pursuant to the issuance of Common Stock hereunder. Alternatively, the Company
and/or your Employer may, in its discretion, withhold any amount necessary to
pay the Tax-Related Items from your salary, wages or other amounts payable to
you, with no withholding in shares of Common Stock. In the event the withholding
requirements are not satisfied through the withholding of shares or through your
salary, wages or other amounts payable to you, no shares of Common Stock will be
issued upon vesting of this Award unless and until satisfactory arrangements (as
determined by the Company or your Employer) have been made by you with respect
to the payment of any Tax-Related Items which the Company or your Employer
determines, in its sole discretion, must be withheld or collected with respect
to such Award. Depending on the withholding method, the Company may withhold for
Tax-Related Items by considering any applicable statutory withholding amounts or
other applicable withholding rates, including maximum applicable rates. If you
are subject to taxation in more than one jurisdiction, you hereby expressly
acknowledge that the Company, your Employer or another Subsidiary may be
required to withhold and/or account for Tax- Related Items in more than one
jurisdiction. By accepting this Award, you hereby expressly consent to the
withholding of shares of Common Stock and/or cash as provided for hereunder. All
other Tax-Related Items related to this Award and any Common Stock delivered in
payment thereof, including the



--------------------------------------------------------------------------------



 
[exhibit104033.jpg]
Information Classification: Company Internal 10 extent to which the Company or
your Employer does not so-withhold shares of Common Stock and/or cash, are your
sole responsibility. 13. Changes in Capitalization or Corporate Structure. This
Award is subject to adjustment pursuant to Section 10(a) of the Plan in the
circumstances therein described. 14. Employee Rights. Nothing in this Award
shall be construed to guarantee you any right of Employment with the Company,
your Employer or any Subsidiary or to limit the discretion of any of them to
terminate your Employment at any time, with or without cause, to the maximum
extent permitted under local law. In consideration of the grant of the Award,
you acknowledge and agree that you will have no entitlement to compensation or
damages in consequence of the termination of your employment (for any reason
whatsoever and whether or not in breach of contract or local labor laws),
insofar as such entitlement arises or may arise from your ceasing to have rights
under or to be entitled to the Award as a result of such termination, or from
the loss or diminution in value of the Award. By accepting this Award, you shall
be deemed irrevocably to have waived any such claim or entitlement against the
Company, your Employer and all Subsidiaries that may arise; if, notwithstanding
the foregoing, any such claim is found by a court of competent jurisdiction to
have arisen, then, by accepting this Agreement, you shall be deemed irrevocably
to have waived your entitlement to pursue such claim. In the event your
employment ends and you are subsequently rehired by the Company or any
Subsidiary, no Award previously forfeited or recovered will be reinstated. 15.
Non - Transferability, Etc. This Award shall not be transferable other than (1)
by will or the laws of descent and distribution or (2) pursuant to the terms of
a court-approved domestic relations order, official marital settlement agreement
or other divorce or settlement instrument satisfactory to State Street, in its
sole discretion. In the case of transfer pursuant to (2) above, this Award shall
remain subject to all the terms and conditions contained in the Plan and this
Agreement, including vesting, forfeiture and clawback terms and conditions. Any
attempt by you (or in the case of your death, by your Designated Beneficiary) to
assign or transfer this Award, either voluntarily or involuntarily, contrary to
the provisions hereof, shall be null, void and without effect and shall render
this Award itself null and void. 16. Compliance with Section 409A of the Code.
(a) The provisions of this Award are intended to be exempt from, or compliant
with, Section 409A of the Code, and shall be construed and interpreted
consistently therewith. Notwithstanding the foregoing, neither the Company nor
any Subsidiary shall have any liability to you or to any other person if this
Award is not so exempt or compliant. (b) If and to the extent



--------------------------------------------------------------------------------



 
[exhibit104034.jpg]
Information Classification: Company Internal 11 (i) any portion of any payment,
compensation or other benefit provided to you pursuant to the Plan in connection
with your Employment termination constitutes “nonqualified deferred
compensation” within the meaning of Section 409A of the Code, and (ii) you are a
specified employee as defined in Section 409A(a)(2)(B)(i) of the Code, in each
case as determined by the Company in accordance with its procedures, by which
determinations you (through accepting this Award) agree that you are bound, such
portion of the payment, compensation or other benefit shall not be paid before
the day that is six months plus one day after the date of “separation from
service” (as determined under Section 409A of the Code) (the “New Payment
Date”), except as Section 409A of the Code may then permit. The aggregate of any
payments that otherwise would have been paid to you during the period between
the date of separation from service and the New Payment Date shall be paid to
you in a lump sum on such New Payment Date, and any remaining payments will be
paid on their original deferral schedule. 17. Miscellaneous. (a) Awards
Discretionary. By accepting this Award, you acknowledge and agree that the Plan
is discretionary in nature and limited in duration, and may be amended,
cancelled, or terminated by the Company, in its sole discretion, at any time.
The grant of this Award is a one-time benefit and does not create any
contractual or other right to receive an award, compensation or benefits in lieu
of an award in the future. Future awards, if any, will be at the sole discretion
of the Company, including, but no limited to, the form and timing of an award,
the number of shares of Common Stock subject to an award, performance criteria,
and forfeiture, clawback and vesting provisions. (b) Company and Committee
Discretion. Sections 3, 4, 5, 6, and 7 of this Agreement are intended to comply
with and meet the requirements of applicable law and related implementing
regulations regarding incentive compensation and will be interpreted and
administered accordingly as well as in accordance with any implementing policies
and practices of the Company or its relevant Subsidiaries in effect from time to
time. In making determinations under such Sections, the Company, the relevant
Subsidiary or the Board, as applicable, may take into account, in its sole
discretion, all factors that it deems appropriate or relevant. Furthermore, the
Company, the relevant Subsidiary or the Board may, as applicable, take any and
all actions it deems necessary or appropriate in its sole discretion, as
permitted by applicable law, to implement the intent of Sections 4, 5, 6, and 7,
including suspension of vesting and payment pending an investigation or the
determination by the Company, the relevant Subsidiary or the Board, as
applicable. Each such Section is without prejudice to the provisions of the
other Sections, and the Company, the relevant Subsidiary or the Board as
applicable, may elect or be required to apply any or all of the provisions of
Sections 3, 4, 5, 6, and 7 to this Award. Sections 3, 4, 5, 6, and 7 of this
Agreement shall cease to apply upon your death at any time provided, however, if
a PRA Clawback Event or an MC/EVP Clawback Event has occurred pursuant to
Section 6 or 7, respectively, prior to your death, any amount that the Board has
made a determination to recover under either such Section shall continue to be
payable to the Company.



--------------------------------------------------------------------------------



 
[exhibit104035.jpg]
Information Classification: Company Internal 12 (c) Voluntary Participation.
Your participation in the Plan is voluntary. The value of this Award is an
extraordinary item of compensation, is outside the scope of your employment
contract, if any, and is not part of your normal or expected compensation for
purposes of calculating any severance, resignation, redundancy, end of service
payments, bonuses, long-service awards, pension, or retirement benefits or
similar payments. (d) Electronic Delivery. The Company or any of its
Subsidiaries may, in its sole discretion, decide to deliver any documents
related to this Award by electronic means. You hereby consent to receive such
documents by electronic delivery and agree to participate in the Plan through an
on-line or electronic system, including the Website, established and maintained
by the Company, any of its Subsidiaries, the Equity Administrator or another
party designated by the Company. (e) Electronic Acceptance. By accepting this
Award electronically, (i) you acknowledge and agree that you are bound by the
terms of this Agreement and the Plan and that you and this Award are subject to
all of the rights, power and discretion of the Company, its Subsidiaries and the
Board set forth in this Agreement and the Plan; and (ii) this Award is deemed
accepted by the Company and the Company shall be deemed to be bound by the terms
of this Agreement. (f) Language. You acknowledge and agree that it is your
express intent that this Agreement, the Plan and all other documents, notices
and legal proceedings entered into, given or instituted pursuant to this Award,
be drawn up in English. If you have received this Agreement, the Plan or any
other documents related to this Award translated into a language other than
English, and if the meaning of the translated version is different than the
English version, the English version will prevail to the extent permitted under
local law. (g) Additional Requirements. The Company reserves the right to impose
other requirements on this Award, any shares of Common Stock acquired pursuant
to this Award, and your participation in the Plan, to the extent the Company
determines, in its sole discretion, that such other requirements are necessary
or advisable in order to comply with local laws, rules and regulations or to
facilitate the operation and administration of this Award and the Plan. Such
requirements may include (but are not limited to) requiring you to sign any
agreements or undertakings that may be necessary to accomplish the foregoing.
(h) Public Offering. If you are a resident and/or employed outside the United
States, the grant of this Award is not intended to be a public offering of
securities in your country of residence (and country of Employment, if
different). The Company has not submitted any registration statement, prospectus
or other filings with the local securities authorities (unless otherwise
required under local law), and the grant of this Award is not subject to the
supervision of the local securities authorities. (i) Limitation of Liability. No
individual acting as a director, officer, employee or agent of the Company or
any of its Subsidiaries will be liable to you or any other person for any
action, including any Award forfeiture, Award recovery or other discretionary
action taken pursuant to this Agreement or any related implementing policy or
procedure of the Company.



--------------------------------------------------------------------------------



 
[exhibit104036.jpg]
Information Classification: Company Internal 13 (j) Insider Trading. By
participating in the Plan, you agree to comply with the Company’s policy on
insider trading (to the extent that it is applicable to you). You further
acknowledge that, depending on your country of residence (and country of
employment, if different) or your broker’s country of residence or where the
shares of Common Stock are listed, you may be subject to insider trading
restrictions and/or market abuse laws which may affect your ability to accept,
acquire, sell or otherwise dispose of the shares of Common Stock, rights to
shares of Common Stock (e.g., this Award) or rights linked to the value of
shares of Common Stock, during such times you are considered to have “inside
information” regarding the Company (as defined by the laws or regulations in
your country of employment (and country of residence, if different). Local
insider trading laws and regulations may prohibit the cancellation or amendment
of orders you place before you possess inside information. Furthermore, you
could be prohibited from (i) disclosing the inside information to any third
party (other than on a “need to know” basis) and (ii) “tipping” third parties or
causing them otherwise to buy or sell securities. You understand that third
parties include fellow employees. Any restriction under these laws or
regulations are separate from and in addition to any restrictions that may be
imposed under any applicable Company insider trading policy. You hereby
expressly acknowledge that it is your responsibility to be informed of and
compliant with such regulations, and should consult with your personal advisor
for additional information. (k) Exchange Rates. Neither the Company, your
Employer or any Subsidiary shall be liable for any foreign exchange rate
fluctuation, where applicable, between your local currency and the United States
dollar that may affect the value of an Award or of any amounts due to you
pursuant to the settlement of this Award or the subsequent sale of any shares of
Common Stock acquired under the Plan. (l) Applicable Law. This Agreement shall
be subject to and governed by the laws of the Commonwealth of Massachusetts,
United States of America without regard to that Commonwealth’s conflicts of law
principles. 18. Application of Local Law and Countries Addendum. (a)
Notwithstanding Section 17(l), this Award shall be subject to all applicable
laws, rules and regulations of your country of residence (and country of
Employment, if different) and any special terms and conditions for your country
of residence (and country of Employment, if different), including as set forth
in the addendum that follows this Agreement (“Countries Addendum”), but limited
to the extent required by local law. The Company reserves the right, in its sole
discretion, to add to or amend the terms and conditions set out in the Countries
Addendum as necessary or advisable in order to comply with applicable laws,
rules and regulations or to facilitate the operation and administration of this
Award and the Plan, including (but not limited to) circumstances where you
transfer residence and/or employment to another country. (b) As a condition to
this Award, you agree to repatriate all payments attributable to the Common
Stock acquired under the Plan in accordance with local foreign exchange rules
and regulations in your country of residence (and country of Employment, if
different). In addition, you also agree to take any and all actions, and consent
to any and all actions taken by the Company and its Subsidiaries, as may be
required to allow the Company and its Subsidiaries to comply with local laws,
rules and regulations in your country of residence (and country of Employment,
if different). Finally, you agree to take any and all actions as may be required
to comply with your



--------------------------------------------------------------------------------



 
[exhibit104037.jpg]
Information Classification: Company Internal 14 personal legal, tax and other
obligations under local laws, rules and regulations in your country of residence
(and country of Employment, if different). 19. Consent to Collection, Processing
and Transfer of Personal Data. (a) Pursuant to applicable personal data
protection laws, the Company and your Employer hereby notify you of the
following in relation to your personal data and the collection, use, processing
and transfer of such data in relation to the Company’s grant of this Award and
your participation in the Plan. The collection, use, processing and transfer of
your personal data is necessary for the Company’s administration of the Plan and
your participation in the Plan, and your denial and/or objection to the
collection, use, processing and transfer of personal data may affect your
participation in the Plan. As such, you voluntarily acknowledge and consent
(where required under applicable law) to the collection, use, processing and
transfer of personal data as described in this Section 19. (b) The Company and
your Employer hold certain personal information about you, including your name,
home address and telephone number, date of birth, social security number or
other employee identification number, email address, salary, nationality, job
title, any shares of Common Stock or directorships held in the Company, details
of all awards or any other entitlement to shares of Common Stock awarded,
canceled, purchased, vested, unvested or outstanding in your favor, for the
purpose of managing and administering the Plan (“Data”). The Data may be
provided by you or collected, where lawful, from third parties, and the Company
will process the Data for the exclusive purpose of implementing, administering
and managing your participation in the Plan. The Data processing will take place
through electronic and non-electronic means according to logics and procedures
strictly correlated to the purposes for which Data are collected and with
confidentiality and security provisions as set forth by applicable laws and
regulations in your country of residence (and country of Employment, if
different). Data processing operations will be performed minimizing the use of
personal and identification data when such operations are unnecessary for the
processing purposes sought. Data will be accessible within the Company’s
organization only by those persons requiring access for purposes of the
implementation, administration and operation of the Plan and for your
participation in the Plan. (c) The Company and your Employer will transfer Data
amongst themselves as necessary for the purpose of implementation,
administration and management of your participation in the Plan, and the Company
and your Employer may each further transfer Data to any third parties assisting
the Company in the implementation, administration and management of the Plan.
These recipients may be located in the European Economic Area, or elsewhere
throughout the world, such as the United States. You hereby authorize (where
required under applicable law) them to receive, possess, use, retain and
transfer the Data, in electronic or other form, for purposes of implementing,
administering and managing your participation in the Plan, including any
requisite transfer of such Data as may be required for the administration of the
Plan and/or the subsequent holding of shares of Common Stock on your behalf to a
broker or other third party with whom you may elect to deposit any shares of
Common Stock acquired pursuant to the Plan. (d) Upon request of the Company or
your Employer, you agree to provide an executed data privacy consent form to the
Company and/or the Employer (or any other



--------------------------------------------------------------------------------



 
[exhibit104038.jpg]
Information Classification: Company Internal 15 agreements or consents that may
be required by the Company and/or the Employer) that the Company and/or the
Employer may deem necessary to obtain from you for the purpose of administering
your participation in the Plan in compliance with the data privacy laws in your
country of employment (and country of residence, if different), either now or in
the future. You understand and agree that you will not be able to participate in
the Plan if you fail to provide any such consent or agreement requested by the
Company and/or the Employer. (e) You may, at any time, exercise your rights
provided under applicable personal data protection laws, which may include the
right to (i) obtain confirmation as to the existence of the Data, (ii) verify
the content, origin and accuracy of the Data, (iii) request the integration,
update, amendment, deletion, or blockage (for breach of applicable laws) of the
Data, and (iv) oppose, for legal reasons, the collection, processing or transfer
of the Data which is not necessary or required for the implementation,
administration and/or operation of the Plan and your participation in the Plan.
You may seek to exercise these rights by contacting your local Human Resources
Department. * * * * *



--------------------------------------------------------------------------------



 
[exhibit104039.jpg]
Information Classification: Company Internal 16 Exhibit I ___ Performance-Based
Restricted Stock Unit Awards o Performance Period: The three (3) calendar years
commencing January 1, ___ and ending on December 31, ___. o The number of
Restricted Stock Units eligible to vest is based on the three-year simple
average of the Return on Equity determined under Generally Accepted Accounting
Principles (“GAAP ROE”) for each calendar year from the period from January 1,
___ to December 31, ___ (the “Performance Period”), adjusted in accordance with
the Plan (“Calculation Adjustments”) to reflect certain events specified under
or in accordance with the Plan and other events or items identified by the Board
or other such subcommittee as designated by the Board or (including (i) any
formally adopted change in, or elimination or addition of, an accounting
standard or principle, or any change in the interpretation thereof, whether
identified as a change, error, correction or otherwise denominated, by the
Financial Accounting Standards Board, the Securities Exchange Commission or its
staff, the Public Company Accounting Oversight Board, or any other competent
accounting or regulatory body, as determined by the Board based on objective
information; (ii) any non-discretionary change in tax or bank regulatory laws,
rules, final regulations or other binding interpretations or guidance issued by
a competent regulatory body; (iii) any acquisition, disposition, joint venture
or restructuring by the Company of a business or portion thereof, however
structured in any year during the Performance Period not included in the budget
approved with respect to the commencement year of the Performance Period; (iv)
any merger and integration expenses in any year during the Performance Period
not included in the budget approved with respect to the commencement year of the
Performance Period; (v) any restructuring expenses (e.g., cost of workforce
reductions, facilities or lease abandonments, asset impairments) in any year
during the Performance Period not included in the budget approved with respect
to the commencement year of the Performance Period; (vi) any impact (dilution
and associated initial and ongoing expenses) of securities issuances (debt or
equity) to finance, or in contemplation of, acquisitions or ventures in any year
during the Performance Period not included in the budget approved with respect
to the commencement year of the Performance Period; and (vii) any settlement,
charge or other payment made with respect to any litigation or regulatory matter
arising from events that occurred prior to Performance Period) occurring during
the Performance Period (“Average GAAP ROE”); provided, however, that the GAAP
ROE measure shall be determined without regard to the objectively determinable
factors described in (i) through (vii) above only if the factor or factors in
question, in the aggregate, would affect the Total Vesting Percentage achieved
for this Award by more than 1% as determined by the Board based on objective
financial information; provided, further, that for the avoidance of doubt, the
Board retains the discretionary right to reduce any Award determined by
reference to performance for any performance period. o The Total Vesting
Percentage will be determined by reference to the percentage listed in Table 1
below opposite the Average GAAP ROE applicable to the Performance Period (the
“Total Vesting Percentage”). The Total Vesting



--------------------------------------------------------------------------------



 
[exhibit104040.jpg]
Information Classification: Company Internal 17 Percentage will be determined
under Table 1 using linear interpolation to adjust between percentage points and
rounding up to the nearest one-tenth of one percent, as determined by the Board
in its sole discretion. Table 1: Total Vesting Percentage Three-year Average
GAAP ROE Total Vesting Percentage [applicable %] [applicable %] [applicable %]
[applicable %] [applicable %] [applicable %] [applicable %] [applicable %]
[applicable %] [applicable %] [applicable %] [applicable %] COUNTRIES ADDENDUM
TO ___ RESTRICTED STOCK UNIT AWARD AGREEMENT WITH PERFORMANCE CRITERIA STATE
STREET CORPORATION 2017 STOCK INCENTIVE PLAN A. United States B. Australia C.
Canada D. China



--------------------------------------------------------------------------------



 
[exhibit104041.jpg]
Information Classification: Company Internal 18 E. Hong Kong F. Ireland G.
Luxembourg H. Netherlands I. Singapore J. South Korea K. United Kingdom A.
UNITED STATES
______________________________________________________________________ In
consideration of your receipt of this Award, you expressly agree to comply with
the terms and conditions below without regard to whether or not any amount has
been forfeited, paid, delivered or repaid, under this Award at any time,
including the time you separate from service with the Company and its
Subsidiaries. Failure to comply with the terms and conditions of this Countries
Addendum A may result in the sole determination of the Company in the forfeiture
of any or all of the amounts remaining to be paid under this Award. In addition,
your eligibility to participate in the Plan in the future, including any
potential future grants of awards under the Plan (or any successor incentive
plan of the Company), is subject to and conditioned on your compliance with the
terms and conditions of this Countries Addendum A. All terms used herein shall
have the meaning given to them in the Plan or this Award, except as otherwise
expressly provided herein. I. Confidentiality. (a) You acknowledge that you have
access to Confidential Information which is not generally known or made
available to the general public and that such Confidential Information is the
property of the Company, its Subsidiaries or its or their licensors, suppliers
or customers. Subject to Paragraph 16, below, you agree specifically as follows,
in each case whether during your Employment or following the termination
thereof: (i) You will always preserve as confidential all Confidential
Information, and will never use it for your own benefit or for the benefit of
others; this includes that you will not use the knowledge of activities or
positions in clients’ securities portfolio accounts or cash accounts for your
own personal gain or for the gain of others. (ii) You will not disclose,
divulge, or communicate Confidential Information to any unauthorized person,
business or corporation during or after the termination of your Employment with
the Company and its Subsidiaries. You will use your best efforts and exercise
due diligence to protect, to not disclose and to keep as confidential all
Confidential Information. (iii) You will not initiate or facilitate any
unauthorized attempts to intercept data in transmission or attempt entry into
data systems or files. You will not intentionally affect the integrity of any
data or systems of the Company or any of its Subsidiaries through the
introduction of unauthorized code or data, or



--------------------------------------------------------------------------------



 
[exhibit104042.jpg]
Information Classification: Company Internal 19 through unauthorized deletion or
addition. You will abide by all applicable Corporate Information Security
procedures. (iv) Upon the earlier of request or termination of Employment, you
agree to return to the Company or the relevant Subsidiaries, or if so directed
by the Company or the relevant Subsidiaries, destroy any and all copies of
materials in your possession containing Confidential Information. (b) The terms
of this Countries Addendum A do not apply to any information which is previously
known to you without an obligation of confidence or without breach of this
Countries Addendum A, is publicly disclosed (other than by a violation by you of
the terms of this Countries Addendum A) either prior to or subsequent to your
receipt of such information, or is rightfully received by you from a third party
without obligation of confidence and other than in relation to your Employment
with the Company or any of its Subsidiaries. State Street recognizes that
certain disclosures of confidential information to appropriate government
authorities or other designated persons are protected by “whistleblower” and
other laws. Nothing in this Countries Addendum A is intended to or should be
understood or construed to prohibit or otherwise discourage such disclosures.
State Street will not tolerate any discipline or other retaliation against
employees who properly make such legally-protected disclosures. II. Assignment
and Disclosure. (a) You acknowledge that, by reason of being employed by your
Employer, to the extent permitted by law, all works, deliverables, products,
methodologies and other work product conceived, created and/or reduced to
practice by you, individually or jointly with others, during the period of your
Employment by your Employer and relating to the Company or any of its
Subsidiaries or demonstrably anticipated business, products, activities,
research or development of the Company or any of its Subsidiaries or resulting
from any work performed by you for the Company or any of its Subsidiaries,
including, without limitation, any track record with which you may be associated
as an investment manager or fund manager (collectively, “Work Product”), that
consists of copyrightable subject matter is "work made for hire" as defined in
the Copyright Act of 1976 (17 U.S.C. § 101), and such copyrights are therefore
owned, upon creation, exclusively by State Street. To the extent the foregoing
does not apply and to the extent permitted by law, you hereby assign and agree
to assign, for no additional consideration, all of your rights, title and
interest in any Work Product and any intellectual property rights therein to
State Street. You hereby waive in favor of State Street any and all artist’s or
moral rights (including without limitation, all rights of integrity and
attribution) you may have pursuant to any state, federal or foreign laws, rules
or regulations in respect of any Work Product and all similar rights thereto.
You will not pursue any ownership or other interest in such Work Product,
including, without limitation, any intellectual property rights. (b) You will
disclose promptly and in writing to the Company or your Employer all Work
Product, whether or not patentable or copyrightable. You agree to reasonably
cooperate with State Street (i) to transfer to State Street the Work Product and
any intellectual property rights therein, (ii) to obtain or perfect such rights,
(iii) to execute all papers, at State Street’s expense, that State Street shall
deem necessary to apply for and obtain domestic and foreign patents, copyright
and other registrations, and (iv) to protect and enforce State Street’s interest
in them.



--------------------------------------------------------------------------------



 
[exhibit104043.jpg]
Information Classification: Company Internal 20 (c) These obligations shall
continue beyond the period of your Employment with respect to inventions or
creations conceived or made by you during the period of your Employment. III.
Non-Solicitation. (a) This Paragraph 3 shall apply to you at any time that you
hold the title of Vice President or higher. (b) You agree that, during your
Employment and for a period of six (6) months from the date your Employment
terminates for any reason you will not, without the prior written consent of the
Company or your Employer: (i) solicit, directly or indirectly (other than
through a general solicitation of employment not specifically directed to
employees of the Company or any of its Subsidiaries), the employment of, hire or
employ, recruit, or in any way assist another in soliciting or recruiting the
employment of, or otherwise induce the termination of the employment of, any
person who then or within the preceding twelve (12) months was an officer of the
Company or any of its Subsidiaries (excluding any such officer whose employment
was involuntarily terminated); or (ii) engage in the Solicitation of Business
from any Client on behalf of any person or entity other than the Company or any
of its Subsidiaries. (c) Paragraph 3(b)(i) above shall be deemed to exclude the
words “hire or employ” if your work location is in California or New York, and
shall be construed and administered accordingly. (i) For purposes of this
Paragraph 3, “officer” shall include any person holding a position title of
Assistant Vice President or SSGA Principal 4 or higher. Notwithstanding the
foregoing, this Paragraph 3 shall be inapplicable following a Change in Control.
IV. Notice Period Upon Resignation. (a) This Paragraph 4 shall apply to you at
any time that you hold the title of Managing Director or higher (or, any time
that you hold the title of Vice President or higher in State Street Global
Markets (“SSGM”)). If you are subject to an employment agreement that requires a
longer notice period, that employment agreement shall govern. (b) In order to
permit the Company and its Subsidiaries to safeguard their business interests
and goodwill in the event of your resignation from Employment for any reason,
you agree to give your Employer advance notice of your resignation. The duration
of the advance notice you provide (the “Notice Period”) will be determined by
your title at the time you deliver such notice, as follows: (i) if you are a
member of the Management Committee, you will give 180 days’ advance notice; (ii)
if you are an Executive Vice President, you will give ninety (90) days’ advance
notice; (iii) if you are a Vice President in SSGM, you will give thirty (30)
days’ advance notice; and



--------------------------------------------------------------------------------



 
[exhibit104044.jpg]
Information Classification: Company Internal 21 (iv) otherwise, you will give
sixty (60) days’ advance notice. (c) During the Notice Period, you will
cooperate with your Employer, as well as the Company and its Subsidiaries, and
provide them with any requested information to assist with transitioning your
duties, accomplishing its or their business, and/or preserving its or their
client relationships. (d) In its sole discretion, during the Notice Period, your
Employer or the Company may place you on a partial or complete leave of absence
and relieve you of some or all of your duties and responsibilities. Except as
provided otherwise in (e) below, at all times during the Notice Period you shall
continue to be an employee of your Employer, shall continue to receive your
regular salary and benefits, and shall continue to comply with the applicable
policies of your Employer, the Company and its Subsidiaries. However, you will
not be eligible for any incentive compensation awards made on or after the first
day of the Notice Period or, subject to applicable law, to accrue any paid
vacation time. (e) You agree that should you fail to provide advance notice of
your resignation as required in this Paragraph 4, your Employer, the Company or
any of its Subsidiaries shall be entitled to seek injunctive relief restricting
you from employment for a period equal to the period for which notice of
resignation was required but not provided, and for the period of restriction
under Paragraph 5, if applicable, in addition to any other remedies available
under law. (f) If you have sixty (60) or fewer days’ notice remaining in your
required Notice Period under this Paragraph 4, your Employer, or the Company, or
any of its Subsidiaries may, at any time during the remainder of your Notice
Period, release you from your obligations under this Paragraph 4 and give
immediate effect to your resignation; provided that such action shall not affect
your other obligations under this Countries Addendum A. (g) Notwithstanding the
foregoing, if you hold the title of Executive Vice President this Paragraph 4
shall not apply in the event you terminate your Employment for Good Reason on or
prior to the first anniversary of a Change in Control (each as defined in the
Plan). V. Non-Competition. (a) This Paragraph 5 shall apply to you at any time
that you hold the title of Executive Vice President or higher. However, it will
not apply to any Employee who resides in or has a primary reporting location in
California. (b) During your Employment and for the twelve (12) months following
its termination for any reason, you will not, directly or indirectly, whether as
owner, partner, investor, consultant, agent, employee, co-venturer or otherwise,
compete with your Employer, the Company or any of its Subsidiaries in any
geographic area in which it or they do business, or undertake any planning for
any business competitive with the business of your Employer, the Company or any
of its Subsidiaries. Specifically, but without limiting the foregoing, you agree
not to engage in any manner in any activity that is directly or indirectly
competitive or potentially competitive with the business of your Employer, the
Company or any of its Subsidiaries as conducted or under consideration at any
time during your Employment and further agree not to work or provide services,
in any capacity, whether as an employee, independent contractor or otherwise,
whether with or without compensation, to any Person who is engaged in any
business that is



--------------------------------------------------------------------------------



 
[exhibit104045.jpg]
Information Classification: Company Internal 22 competitive with the business of
your Employer, the Company or any of its Subsidiaries for which you have
provided services, as conducted or in planning during your Employment. The
foregoing, however, shall not prevent your passive ownership of two percent (2%)
or less of the equity securities of any publicly traded company. VI.
Definitions. For the purpose of this Countries Addendum A, the following terms
are defined as follows: (a) “Client” means a present or former customer or
client of the Company or any of its Subsidiaries with whom you have had, or with
whom persons you have supervised have had, substantive and recurring personal
contact during your Employment with the Company or any of its Subsidiaries. A
former customer or client means a customer or client for which the Company or
any of its Subsidiaries stopped providing all services within twelve (12) months
prior to the date your Employment with your Employer ends. (b) “Confidential
Information” includes but is not limited to all trade secrets, trade knowledge,
systems, software, code, data documentation, files, formulas, processes,
programs, training aids, printed materials, methods, books, records, client
files, policies and procedures, client and prospect lists, employee data and
other information relating to the operations of the Company or any of its
Subsidiaries and to its or any of their customers, and any and all discoveries,
inventions or improvements thereof made or conceived by you or others for the
Company or any of its Subsidiaries whether or not patented or copyrighted, as
well as cash and securities account transactions and position records of
clients, regardless of whether such information is stamped “confidential.” (c)
“Person” means an individual, a corporation, a limited liability company, an
association, a partnership, an estate, a trust and any other entity or
organization, other than your Employer, the Company or any of its Subsidiaries.
(d) “Solicitation of Business” means the attempt through direct or indirect
contact by you or by any other Person with your assistance to induce a Client
to: (i) transfer the Client’s business from the Company or any of its
Subsidiaries to any other person or entity; (ii) cease or curtail the Client’s
business with the Company or any of its Subsidiaries; or (iii) divert a business
opportunity from the Company or any of its Subsidiaries to any other person or
entity, which business or business opportunity concerns or relates to the
business with which you were actively connected during your Employment with the
Company or any of its Subsidiaries. (e) “Subsidiaries” means any entity
controlling, controlled by or under common control with the Company, including
direct and indirect subsidiaries. VII. Post-Employment Cooperation. You agree
that, following the termination of your Employment with the Company and its
Subsidiaries, you will reasonably cooperate with the Company or the relevant
Subsidiary with respect to any matters arising during or related to your
Employment, including but not limited to reasonable cooperation in connection
with any litigation, governmental investigation, or regulatory or other
proceeding (even if such litigation, governmental investigation, or regulatory
or other



--------------------------------------------------------------------------------



 
[exhibit104046.jpg]
Information Classification: Company Internal 23 proceeding arises following the
date of this Award to which this Countries Addendum A is appended or following
the termination of your Employment). The Company or any of its Subsidiaries
shall reimburse you for any reasonable out-of-pocket and properly documented
expenses you incur in connection with such cooperation. VIII. Non-Disparagement.
Subject to Paragraph 16, below, you agree that during your Employment and
following the termination thereof you shall not make any false, disparaging, or
derogatory statements to any media outlet (including Internet-based chat rooms,
message boards, any and all social media, and/or web pages), industry groups,
financial institutions, or to any current, former or prospective employees,
consultants, clients, or customers of the Company or its Subsidiaries regarding
the Company, its Subsidiaries or any of their respective directors, officers,
employees, agents, or representatives, or about the business affairs or
financial condition of the Company or any of its Subsidiaries. IX. Enforcement.
You acknowledge and agree that the promises contained in this Countries Addendum
A are necessary to the protection of the legitimate business interests of your
Employer, the Company and its Subsidiaries, including without limitation its and
their Confidential Information, trade secrets and good will, and are material
and integral to the undertakings of the Company under this Award to which this
Countries Addendum A is appended. You further agree that one or more of your
Employer, the Company and its Subsidiaries will be irreparably harmed in the
event you do not perform such promises in accordance with their specific terms
or otherwise breach the promises made herein. Accordingly, your Employer, the
Company and any of its Subsidiaries shall each be entitled to preliminary or
permanent injunctive or other equitable relief or remedy without the need to
post bond, and to recover its or their reasonable attorney’s fees and costs
incurred in securing such relief, in addition to, and not in lieu of, any other
relief or remedy at law to which it or they may be entitled. You further agree
that, the periods of restriction contained in this Countries Addendum A shall be
tolled, and shall not run, during any period in which you are in violation of
the terms of this Countries Addendum A, so that your Employer, the Company and
its Subsidiaries shall have the full protection of the periods agreed to herein.
Should the Company determine that any portion of the Deferred Shares granted to
you in connection with this Award are to be forfeited on account of your breach
of the provisions of this Countries Addendum A, any unvested portion of your
Award will cease to vest upon such determination. X. No Waiver. No delay by your
Employer, the Company or any of its Subsidiaries in exercising any right under
this Countries Addendum A shall operate as a waiver of that right or of any
other right. Any waiver or consent as to any of the provisions herein provided
by your Employer, the Company or any of its Subsidiaries must be in writing, is
effective only in that instance, and may not be construed as a broader waiver of
rights or as a bar to enforcement of the provision(s) at issue on any other
occasion. XI. Relationship to Other Agreements. This Addendum A supplements and
does not limit, amend or replace any other obligations you may have under
applicable law or any other agreement or understanding you may have with your
Employer, the Company or any of its Subsidiaries or pursuant to the applicable
policies of any of them, whether such additional obligations have been agreed to
in the past, or are agreed to in the future.



--------------------------------------------------------------------------------



 
[exhibit104047.jpg]
Information Classification: Company Internal 24 XII. Interpretation of Business
Protections. The agreements made by you in Paragraphs 1, 2, 3, 4 and 5 above
shall be construed and interpreted in any judicial or other adjudicatory
proceeding to permit their enforcement to the maximum extent permitted by law,
and each of the provisions to this Countries Addendum A is severable and
independently enforceable without reference to the enforcement of any other
provision. If any restriction set forth in this Countries Addendum A is found by
any court of competent jurisdiction to be unenforceable because it extends for
too long a period of time or over too great a range of activities or in too
broad a geographic area, it shall be interpreted to extend only over the maximum
period of time, range of activities or geographic area as to which it may be
enforceable. XIII. Assignment. Except as provided otherwise herein, this
Countries Addendum A shall be binding upon and inure to the benefit of both
parties and their respective successors and assigns, including any person or
entity which acquires the Company or its assets or business; provided, however,
that your obligations are personal and may not be assigned by you. XIV.
Electronic Acceptance. By accepting this Award electronically, you will be
deemed to have acknowledged and agreed that you are bound by the terms of this
Countries Addendum A, and it shall be deemed to have been accepted by the
Company. XV. Notification Requirement. Until forty-five (45) days after the
period of restriction under Paragraph 5 expires, you shall give notice to the
Company of each new business activity you plan to undertake, at least five (5)
business days prior to beginning any such activity. Such notice shall state the
name and address of the Person for whom such activity is undertaken and the
nature of your business relationship(s) and position(s) with such Person. You
shall provide the Company with such other pertinent information concerning such
business activity as the Company may reasonably request in order to determine
your continued compliance with your obligations under this Countries Addendum A.
XVI. Certain Limitations. (a) Nothing in this Countries Addendum A prohibits you
from reporting possible violations of federal law or regulation to any
governmental agency or regulatory authority or from making other disclosures
that are protected under the whistleblower provisions of federal law or
regulation. Moreover, nothing in this Countries Addendum A requires you to
notify the Company that you have made any such report or disclosure. However, in
connection with any such activity, you acknowledge you must take reasonable
precautions to ensure that any Confidential Information that is disclosed to
such authority is not made generally available to the public, including by
informing such authority of the confidentiality of the same. You shall not be
held criminally or civilly liable under any Federal or State trade secret law if
you disclose a Company trade secret (i) in confidence to a Federal, State, or
local government official, either directly or indirectly, or to an attorney,
solely for the purposes of reporting or investigating a suspected violation of
law; or (ii) in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal. (b) Despite the foregoing, you
also acknowledge that you are not permitted to disclose to any third-party,
including any governmental or regulatory authority, any information learned in
the course of your Employment that is protected from disclosure



--------------------------------------------------------------------------------



 
[exhibit104048.jpg]
Information Classification: Company Internal 25 by any applicable privilege,
including but not limited to the attorney-client privilege, attorney work
product doctrine, the bank examiner’s privilege, and/or privileges applicable to
information covered by the Bank Secrecy Act (31 U.S.C. §§ 5311-5330), including
information that would reveal the existence or contemplated filing of a
suspicious activity report. Your Employer, the Company and its Subsidiaries do
not waive any applicable privileges or the right to continue to protect its and
their privileged attorney-client information, attorney work product, and other
privileged information. * * * * * * * Entire Agreement. The Plan and the
Agreement constitute the complete understanding and agreement between the
parties to the Agreement with respect to this Award, and supersedes and cancels
any previous oral or written discussions, agreements or representations
regarding this Award or the Common Stock. B. AUSTRALIA
______________________________________________________________________ 1. Award
Conditioned on Satisfaction of Regulatory Obligations. If you are (a) a director
of a Subsidiary incorporated in Australia, or (b) a person who is a
management-level executive of a Subsidiary incorporated in Australia and who
also is a director of a Subsidiary incorporated outside of Australia, the grant
of this Award is conditioned upon satisfaction of the shareholder approval
provisions of section 200B of the Corporations Act 2001 (Cth) in Australia. 2.
Tax Deferral. This Award is intended to be subject to tax deferral under
Subdivision 83A-C of the Income Tax Assessment Act 1997 (subject to the
conditions and requirements thereunder). 3. Attached Offer Document. The terms
of your Award incorporate the rules of the Plan, the Agreement, this Countries
Addendum and the provisions of the attached Offer Document. The Offer Document
is hereby incorporated into, and forms an integral and material part of, the
Agreement and this Countries Addendum. By accepting your Award, you will be
bound by the rules of the Plan, the Agreement, this Countries Addendum and the
attached Offer Document. 4. EVP Notice and Non-Compete. In consideration of your
receipt of this Award, you expressly agree to comply with the terms and
conditions below at any time that you hold the title of Executive Vice President
or higher (and, where specified, following the termination of your Employment
where you held the title of Executive Vice President or higher immediately prior
to such termination), without regard to whether or not any amount has been
forfeited, paid, delivered or repaid, under this Award at any time, including
the time you separate from service with your Employer, the Company and its
Subsidiaries. It is a condition of this Award that, if you fail to comply with
the terms and conditions below, then the Company may in its absolute discretion
determine that any or all of the amounts remaining to be paid under this Award
should be forfeited.



--------------------------------------------------------------------------------



 
[exhibit104049.jpg]
Information Classification: Company Internal 26 All terms used herein shall have
the meaning given to them in the Plan or the Award, except as otherwise
expressly provided herein. (a) Notice Period Upon Resignation. (i) In order to
permit the Company and its Subsidiaries to safeguard their business interests
and goodwill in the event of your resignation from Employment for any reason,
you agree to give your Employer advance notice of your resignation. The duration
of the advance notice you provide (the “Notice Period”) will be determined by
your title at the time you deliver such notice, as follows— (1) If you are a
member of the State Street Corporation Management Committee, you will give 180
days’ advance notice in writing; and (2) If you are an Executive Vice President,
you will give 90 days’ advance notice in writing. For the avoidance of doubt,
the Notice Periods set out above shall be subject always to any contractual
obligation you have to give a longer period of notice of termination of your
Employment (whether such obligation is contained in your contract of Employment
or any other agreement to which you are a party). ii) During the Notice Period,
you will cooperate with your Employer, as well as the Company and its
Subsidiaries, and provide them with any requested information to assist with
transitioning your duties, accomplishing its or their business, and/or
preserving its or their client relationships. In its sole discretion, during the
Notice Period, your Employer or the Company may place you on a partial or
complete leave of absence and relieve you of some or all of your duties and
responsibilities. Except as provided otherwise in (iii) below, at all times
during the Notice Period you shall continue to be an employee of your Employer,
shall continue to receive your regular salary and benefits and you will continue
to comply with the applicable policies of your Employer, the Company, and its
Subsidiaries. However, you will not be eligible for any incentive compensation
awards made on or after the first day of the Notice Period or to accrue any
vacation save as required by statute. iii) In its sole discretion, at any time
during the Notice Period, the Company or your Employer may release you from your
obligations under this Paragraph (a) by giving immediate effect to your
resignation and making a payment of basic salary in lieu of any remaining
portion of the Notice Period; provided that such action shall not affect your
other obligations under this Addendum. b) Non-Competition. i) This Paragraph (b)
shall apply to you at any time that you hold the title of Executive Vice
President or higher and following the termination of your Employment where you
held the title of Executive Vice President or higher immediately prior to such
termination. ii) During your Employment and for the 12 months following its
termination for any reason, you will not within the Restricted Territory,
directly or indirectly, whether as owner, director, partner, investor,
consultant, agent, employee, co- venturer or otherwise and whether alone or in
conjunction with or on behalf of any other person:



--------------------------------------------------------------------------------



 
[exhibit104050.jpg]
Information Classification: Company Internal 27 (1) become engaged, employed,
concerned or interested in or provide technical, commercial or professional
advice to, any Person which supplies or provides (or intends to supply or
provide) Products or Services in competition with such parts of the business of
the Employer or any Relevant Group Company with which you were materially
engaged or involved or for which you were responsible during the Relevant
Period; (2) compete with your Employer or any Relevant Group Company, or
undertake any planning for any business competitive with the business of your
Employer or any Relevant Group Company; (3) engage in any manner in any activity
that is directly or indirectly competitive or potentially competitive with the
business of your Employer, or any Relevant Group Company as conducted or under
consideration during the Relevant Period and further agree not to work or
provide services, in any capacity, whether as an employee, independent
contractor or otherwise, whether with or without compensation, to any Person who
is engaged in any business that is competitive with the business of your
Employer or any Relevant Group Company, as conducted or in planning during the
Relevant Period. iii) The period of 12 months referred to in Paragraph 3(b)(ii)
above will be reduced by one day for every day during which, at the Employer’s
direction, you are on a complete leave of absence pursuant to Paragraph 3(a)(ii)
above. iv) Nothing in this Paragraph (b) shall prevent your passive ownership of
two percent (2%) or less of the equity securities of any publicly traded
company. c) Definitions. For the purpose of this Paragraph 3, the following
terms are defined as follows: i) “Client” means a current or former customer or
client of the Company or any of its Subsidiaries with whom you have had, or with
whom persons you have supervised have had, substantive and recurring personal
contact during the Relevant Period. A former customer or client means a customer
or client for which the Company or any of its Subsidiaries stopped providing all
services within twelve months prior to the date your Employment with your
Employer ends. ii) “Products or Services” means any products or services which
are the same as, of the same kind as, of a materially similar kind to, or
competitive with, any products or services supplied or provided by your Employer
or Relevant Group Company and with which you were materially concerned or
connected within the Relevant Period. iii) “Person” means an individual, a
corporation, a limited liability company, an association, a partnership, a
limited liability partnership, an estate, a trust and any other entity or
organization (whether conducted on its own or as part of a wider entity), other
than your Employer, the Company or any of its Subsidiaries. iv) “Relevant Group
Company” means the Company and/or any Subsidiaries for which you have performed
services or in respect of which you have had operational or managerial
responsibility at any time during the Relevant



--------------------------------------------------------------------------------



 
[exhibit104051.jpg]
Information Classification: Company Internal 28 Period. v) “Relevant Period”
means the period of 24 months immediately before the date of termination of your
Employment, or (where such provision is applied) the date of commencement of any
period of complete leave of absence pursuant to Paragraph 3(a)(ii). vi)
“Restricted Territory” means any area or territory: (1) in which you worked
during the Relevant Period; and/or (2) in relation to which you were responsible
for, or materially involved in, the supply of Products or Services in the
Relevant Period. vii) “Subsidiaries” means any entity controlling, controlled by
or under common control with the Company, including direct and indirect
subsidiaries. d) Post-Employment Cooperation. You agree that, following the
termination of your Employment with the Company and its Subsidiaries, you will
reasonably cooperate with the Company or the relevant Subsidiary with respect to
any matters arising during or related to your Employment, including but not
limited to reasonable cooperation in connection with any litigation,
governmental investigation, or regulatory or other proceeding (even if such
litigation, governmental investigation, or regulatory or other proceeding arises
following the date of this Award to which this Addendum is appended or following
the termination of your Employment). The Company or any of its Subsidiaries
shall reimburse you for any reasonable out-of-pocket and properly documented
expenses you incur in connection with such cooperation. e) Enforcement. You
acknowledge and agree that the promises contained in this Paragraph 3 are
necessary to the protection of the legitimate business interests of your
Employer, the Company and its Subsidiaries, including without limitation its and
their confidential information, trade secrets and goodwill, and are material and
integral to the undertakings of the Company under this Award to which this
Addendum is appended. You further agree that one or more of your Employer, the
Company and its Subsidiaries will be irreparably harmed in the event you do not
perform such provisions in accordance with their specific terms or otherwise
breach the promises made herein. Accordingly, your Employer, the Company and any
of its Subsidiaries shall each be entitled to preliminary or permanent
injunctive or other equitable relief or remedy without the need to post bond,
and to recover its or their reasonable attorney’s fees and costs incurred in
securing such relief, in addition to, and not in lieu of, any other relief or
remedy at law to which it or they may be entitled, including the immediate
forfeiture of any as-yet unvested portion of the Award. f) No Waiver. No delay
by your Employer, the Company or any of its Subsidiaries in exercising any right
under this Addendum shall operate as a waiver of that right or of any other
right. Any waiver or consent as to any of the provisions herein provided by your
Employer, the Company or any of its Subsidiaries must be in writing, is
effective only in that instance, and may not be construed as a broader waiver of
rights or as a bar to enforcement of the provision(s) at issue on any other
occasion. g) Relationship to Other Agreements. This Addendum supplements and
does



--------------------------------------------------------------------------------



 
[exhibit104052.jpg]
Information Classification: Company Internal 29 not limit, amend or replace any
other obligations you may have under applicable law or any other agreement or
understanding you may have with your Employer, the Company or any of its
Subsidiaries or pursuant to the applicable policies of any of them, whether such
additional obligations have been agreed to in the past, or are agreed to in the
future. h) Interpretation of Business Protections. The agreements made by you in
Paragraphs 3(a) and 3(b) above shall be construed and interpreted in any
judicial or other adjudicatory proceeding to permit their enforcement to the
maximum extent permitted by law, and each of the provisions to this Addendum is
severable and independently enforceable without reference to the enforcement of
any other provision. Consistent with the Restraint of Trade Act 1976 (NSW), if
any restriction set forth in this Paragraph 3 is found by any court of competent
jurisdiction to be unenforceable because it extends for too long a period of
time or over too great a range of activities or in too broad a geographic area,
it shall be interpreted to extend only over the maximum period of time, range of
activities or geographic area as to which it may be enforceable. i) Assignment.
Except as provided otherwise herein, this Addendum shall be binding upon and
inure to the benefit of both parties and their respective successors and
assigns, including any person or entity which acquires the Company or its assets
or business; provided, however, that your obligations are personal and may not
be assigned by you. j) Electronic Acceptance. By accepting this Award
electronically, you will be deemed to have acknowledged and agreed that you are
bound by the terms of this Addendum, and it shall be deemed to have been
accepted by the Company. k) Notification Requirement. During the period of
restriction under Paragraph 3(b) above and for a further 45 days after that
period of restriction has expired, you shall give notice to the Company of each
new business activity you plan to undertake, at least 5 business days prior to
beginning any such activity. Such notice shall state the name and address of the
Person for whom such activity is undertaken and the nature of your business
relationship(s) and position(s) with such Person. You shall provide the Company
with such other pertinent information concerning such business activity as the
Company may reasonably request in order to determine your continued compliance
with your obligations under this Addendum. l) Certain Limitations i) Nothing in
this Addendum prohibits you from reporting possible violations of United States
federal law or regulation to any governmental agency or regulatory authority or
from making other disclosures that are protected under the whistleblower
provisions of United States federal law or regulation. Moreover, nothing in this
Addendum requires you to notify the Company that you have made any such report
or disclosure. However, in connection with any such activity, you acknowledge
you must take reasonable precautions to ensure that any confidential information
that is disclosed to such authority is not made generally available to the
public, including by informing such authority of the confidentiality of the
same. ii) Despite the foregoing, you also acknowledge that you are not permitted
to disclose to any third-party, including any governmental or regulatory



--------------------------------------------------------------------------------



 
[exhibit104053.jpg]
Information Classification: Company Internal 30 authority, any information
learned in the course of your Employment that is protected from disclosure by
any applicable privilege, including but not limited to the attorney-client
privilege, attorney work product doctrine, the bank examiner’s privilege, and/or
privileges applicable to information covered by the Bank Secrecy Act (31 U.S.C.
§§ 5311-5330), including information that would reveal the existence or
contemplated filing of a suspicious activity report. Your Employer, the Company
and its Subsidiaries do not waive any applicable privileges or the right to
continue to protect its and their privileged attorney-client information,
attorney work product, and other privileged information. C. CANADA
______________________________________________________________________ 1.
Settlement in Shares of Common Stock. Notwithstanding anything to the contrary
in the Agreement, this Countries Addendum or the Plan, your Award shall be
settled only in shares of Common Stock (and may not be settled in cash). 2. Use
of English Language. The following provision will apply if you are a resident of
Quebec: You acknowledge and agree that it is your express wish that the
Agreement, as well as all documents, notices and legal proceedings entered into,
given or instituted pursuant hereto or relating directly or indirectly hereto,
be drawn up in English. In French: Vous reconnaissez et consentez que c’est
votre souhait exprès qui cet accord, de même que tous documents, toutes
notifications et tous procédés légaux est entré dans, donné ou instituté
conformément ci- annexé ou relatant directement ou indirectement ci-annexé, est
formulé dans l’anglais. D. CHINA
______________________________________________________________________ 1. Award
Conditioned on Satisfaction of Regulatory Obligations. If you are a national of
the Peoples’ Republic of China (“PRC”), this Award is conditioned upon the
Company securing all necessary approvals from the PRC State Administration of
Foreign Exchange (“SAFE”) to permit the operation of the Plan and the
participation of PRC nationals employed by the Company or a Subsidiary, as
determined by the Company in its sole discretion.



--------------------------------------------------------------------------------



 
[exhibit104054.jpg]
Information Classification: Company Internal 31 2. Common Stock Must Remain With
Equity Administrator. You agree to hold the shares of Common Stock received upon
settlement of this Award with the Equity Administrator until the shares are
sold. 3. Exchange Control Restrictions. You understand and agree that, if you
are subject to exchange control laws in China, you will be required immediately
to repatriate to China the proceeds from the sale of any shares of Common Stock
acquired under the Plan. You further understand that such repatriation of
proceeds shall be effected through a special bank account established by the
Company, and you hereby consent and agree that proceeds from the sale of shares
of Common Stock acquired under the Plan may be transferred to such account by
the Company on your behalf prior to being delivered to you and that no interest
shall be paid with respect to funds held in such account. The proceeds may be
paid to you in U.S. dollars or local currency at the Company’s discretion. If
the proceeds are paid to you in U.S. dollars, you understand that a U.S. dollar
bank account in China must be established and maintained so that the proceeds
may be deposited into such account. If the proceeds are paid to you in local
currency, you acknowledge that the Company is under no obligation to secure any
particular exchange conversion rate and that the Company may face delays in
converting the proceeds to local currency due to exchange control restrictions.
You agree to bear any currency fluctuation risk between the time the shares of
Common Stock are sold and the net proceeds are converted into local currency and
distributed to you. You further agree to comply with any other requirements that
may be imposed by the Company in the future in order to facilitate compliance
with exchange control requirements in China. 4. Sale of Shares upon Termination
of Employment. If you are a PRC national and you cease to be employed by the
Company and its Subsidiaries for any reason, you will be required to sell all
shares of Common Stock acquired upon vesting of this Award within such time
frame as may be required by the SAFE or the Company (in which case, by accepting
this Award, you hereby expressly authorize the Company to issue sales
instructions on your behalf). You agree to sign any additional agreements, forms
and/or consents that reasonably may be requested by the Company (or the
Company’s designated brokerage firm) to effectuate the sale of the shares of
Common Stock (including, without limitation, as to the transfer of the sale
proceeds and other exchange control matters noted above) and shall otherwise
cooperate with the Company with respect to such matters. You acknowledge that
neither the Company nor the designated brokerage firm is under any obligation to
arrange for such sale of shares of Common Stock at any particular price (it
being understood that the sale will occur in the market) and that broker’s fees
and similar expenses may be incurred in any such sale. In any event, when the
shares of Common Stock are sold, the sale proceeds, less any withholding of
Tax-Related Items, any broker’s fees or commissions, and any similar expenses of
the sale will be remitted to you in accordance with applicable exchange control
laws and regulations. 5. Administration. The Company shall not be liable for any
costs, fees, lost interest or dividends or other losses you may incur or suffer
resulting from the enforcement of the terms of this Countries Addendum or
otherwise from the Company’s operation and enforcement of the Plan, the
Agreement and this Award in accordance with Chinese law including, without
limitation, any applicable SAFE rules, regulations and requirements.



--------------------------------------------------------------------------------



 
[exhibit104055.jpg]
Information Classification: Company Internal 32 E. HONG KONG
______________________________________________________________________ 1.
IMPORTANT NOTICE. WARNING: The contents of the Agreement, this Countries
Addendum, the Plan, and all other materials pertaining to this Award and/or the
Plan have not been reviewed by any regulatory authority in Hong Kong. You are
hereby advised to exercise caution in relation to the offer thereunder. If you
have any doubts about any of the contents of the aforesaid materials, you should
obtain independent professional advice. 2. Nature of the Plan. The Company
specifically intends that the Plan will not be treated as an occupational
retirement scheme for purposes of the Occupational Retirement Schemes Ordinance
(“ORSO”). To the extent any court, tribunal or legal/regulatory body in Hong
Kong determines that the Plan constitutes an occupational retirement scheme for
the purposes of ORSO, the grant of the Deferred Shares shall be null and void.
3. Settlement in Shares of Common Stock. Notwithstanding Section 2 of the
Agreement, this Award shall be paid in shares of Common Stock only and does not
provide any right for you to receive a cash payment. 4. Award Benefits Are Not
Wages. This Award and the shares of Common Stock underlying this Award do not
form part of your wages for purposes of calculating any statutory or contractual
payments under Hong Kong Law. 5. EVP Notice and Non-Compete. In consideration of
your receipt of this Award, you expressly agree to comply with the terms and
conditions below at any time that you hold the title of Executive Vice President
or higher, without regard to whether or not any amount has been forfeited, paid,
delivered or repaid, under this Award at any time, including the time you
separate from service with your Employer, the Company and its Subsidiaries. It
is a condition of this Award that, if you fail to comply with the terms and
conditions below, then the Company may in its absolute discretion determine that
any or all of the amounts remaining to be paid under this Award should be
forfeited. All terms used herein shall have the meaning given to them in the
Plan or this Award, except as otherwise expressly provided herein. (a) Notice
Period Upon Resignation. (i) In order to permit your Employer, the Company and
its Subsidiaries to safeguard their business interests and goodwill in the event
of your resignation from Employment for any reason, you agree to give your
Employer advance notice of your resignation. The duration of the advance notice
you provide (the “Notice Period”) will be determined by your title at the time
you deliver such notice, as follows— (1) If you are a member of the State Street
Corporation Management Committee, you will give 180 days’ advance notice; and



--------------------------------------------------------------------------------



 
[exhibit104056.jpg]
Information Classification: Company Internal 33 (2) If you are an Executive Vice
President, you will give 90 days’ advance notice. (3) For the avoidance of
doubt, the Notice Periods set out above shall be subject always to any
contractual obligation you have to give a longer period of notice of termination
of your Employment (whether such obligation is contained in your contract of
Employment or any other agreement to which you are a party). (ii) During the
Notice Period, you will cooperate with your Employer, as well as the Company and
its Subsidiaries, and provide them with any requested information to assist with
transitioning your duties, accomplishing its or their business, and/or
preserving its or their client relationships. In its sole discretion, during the
Notice Period, your Employer or the Company may place you on a partial or
complete leave of absence and relieve you of some or all of your duties and
responsibilities. Except as provided otherwise in (iii) below, at all times
during the Notice Period you shall continue to be an employee of your Employer,
shall continue to receive your regular salary and benefits and you will continue
to comply with the applicable policies of your Employer, the Company, and its
Subsidiaries. However, you will not be eligible for any incentive compensation
awards made on or after the first day of the Notice Period or to accrue any
vacation save as required by statute. (iii) In its sole discretion, at any time
during the Notice Period, the Company or your Employer may release you from your
obligations under this Section 5 by giving immediate effect to your resignation
and making a payment in lieu of any notice due; provided that such action shall
not affect your other obligation under this Countries Addendum. (b)
Non-Competition. (i) This Paragraph (b) shall apply to you at any time that you
hold the title of Executive Vice President or higher. (ii) During your
Employment and for the 6 months following its termination for any reason, you
will not within the Restricted Territory, directly or indirectly, whether as
owner, director, partner, investor, consultant, agent, employee, co- venturer or
otherwise and whether alone or in conjunction with or on behalf of any other
person: (1) become engaged, employed, concerned or interested in or provide
technical, commercial or professional advice to, any Person which supplies or
provides (or intends to supply or provide) Products or Services in competition
with such parts of the business of the Employer or any Relevant Group Company
with which you were materially engaged or involved or for which you were
responsible during the Relevant Period; (2) compete with your Employer or any
Relevant Group Company, or undertake any planning for any business competitive
with the business of your Employer or any Relevant Group Company; (3) engage in
any manner in any activity that is directly or indirectly competitive or
potentially competitive with the business of your Employer, or any Relevant
Group Company as conducted or under consideration during the Relevant Period and
further agree not to work or provide



--------------------------------------------------------------------------------



 
[exhibit104057.jpg]
Information Classification: Company Internal 34 services, in any capacity,
whether as an employee, independent contractor or otherwise, whether with or
without compensation, to any Person who is engaged in any business that is
competitive with the business of your Employer or any Relevant Group Company, as
conducted or in planning during the Relevant Period. (iii) The period of 6
months referred to in Paragraph (b)(ii) above will be reduced by one day for
every day during which, at the Employer’s direction, you are on a complete leave
of absence pursuant to Paragraph (ii) above. (iv) Nothing in this Paragraph 4
shall prevent your passive ownership of two percent (2%) or less of the equity
securities of any publicly traded company. (c) Definitions. For the purpose of
this Countries Addendum, the following terms are defined as follows: (i)
“Client” means a present or former customer or client of your Employer, the
Company or any of its Subsidiaries with whom you have had, or with whom persons
you have supervised have had, substantive and recurring personal contact during
the Relevant Period. A former customer or client means a customer or client for
which your Employer, the Company or any of its Subsidiaries stopped providing
all services within twelve months prior to the date your Employment with your
Employer ends. (ii) “Products or Services” means any products or services which
are the same as, of the same kind as, of a materially similar kind to, or
competitive with, any products or services supplied or provided by your Employer
or Relevant Group Company and with which you were materially concerned or
connected within the Relevant Period. (iii) “Person” means an individual, a
corporation, a limited liability company, an association, a partnership, an
estate, a trust and any other entity or organization (whether conducted on its
own or as part of a wider entity), other than your Employer, the Company or any
of its Subsidiaries. (iv) “Relevant Group Company” means the Company and/or any
Subsidiaries for which you have performed services or in respect of which you
have had operational or managerial responsibility at any time during the
Relevant Period. (v) “Relevant Period” means the period of 24 months immediately
before the date of termination of your Employment, or (where such provision is
applied) the date of commencement of any period of complete leave of absence
pursuant to Paragraph 4(a)(ii). (vi) “Restricted Territory” means any area or
territory: (1) in which you worked during the Relevant Period; and/or (2) in
relation to which you were responsible for, or materially involved in, the
supply of Products or Services in the Relevant Period. (vii) “Subsidiaries”
means any entity controlling, controlled by or under common control with the
Company, including direct and indirect subsidiaries. (d) Post-Employment
Cooperation. You agree that, following the termination of your Employment with
your Employer, you will reasonably cooperate with your Employer, the Company or
the relevant Subsidiary with respect to any



--------------------------------------------------------------------------------



 
[exhibit104058.jpg]
Information Classification: Company Internal 35 matters arising during or
related to your Employment, including but not limited to reasonable cooperation
in connection with any litigation, governmental investigation, or regulatory or
other proceeding (even if such litigation, governmental investigation, or
regulatory or other proceeding arises following the date of this Award to which
this Countries Addendum is appended or following the termination of your
Employment). Your Employer, the Company or any of its Subsidiaries shall
reimburse you for any reasonable out-of-pocket and properly documented expenses
you incur in connection with such cooperation. (e) Enforcement. You acknowledge
and agree that the promises contained in this Countries Addendum are necessary
to the protection of the legitimate business interests of your Employer, the
Company and its Subsidiaries, including without limitation its and their
confidential information, trade secrets and good will, and are material and
integral to the undertakings of the Company under this Award to which this
Countries Addendum is appended. You further agree that one or more of your
Employer, the Company and its Subsidiaries will be irreparably harmed in the
event you do not perform such provisions in accordance with their specific terms
or otherwise breach the promises made herein. Accordingly, your Employer, the
Company and any of its Subsidiaries shall each be entitled to preliminary or
permanent injunctive or other equitable relief or remedy without the need to
post bond, and to recover its or their reasonable attorney’s fees and costs
incurred in securing such relief, in addition to, and not in lieu of, any other
relief or remedy at law to which it or they may be entitled, including the
immediate forfeiture of any as-yet unvested portion of this Award. You further
agree that, the periods of restriction contained in this Countries Addendum
shall be tolled, and shall not run, during any period in which you are in
violation of the terms of this Countries Addendum, so that your Employer, the
Company and its Subsidiaries shall have the full protection of the periods
agreed to herein. (f) No Waiver. No delay by your Employer, the Company or any
of its Subsidiaries in exercising any right under this Countries Addendum shall
operate as a waiver of that right or of any other right. Any waiver or consent
as to any of the provisions herein provided by your Employer, the Company or any
of its Subsidiaries must be in writing, is effective only in that instance, and
may not be construed as a broader waiver of rights or as a bar to enforcement of
the provision(s) at issue on any other occasion. (g) Relationship to Other
Agreements. This Addendum supplements and does not limit, amend or replace any
other obligations you may have under applicable law or any other agreement or
understanding you may have with your Employer, the Company or any of its
Subsidiaries or pursuant to the applicable policies of any of them, whether such
additional obligations have been agreed to in the past, or are agreed to in the
future. (h) Interpretation of Business Protections. The agreements made by you
in Paragraphs 4(a) and 4(b) above shall be construed and interpreted in any
judicial or other adjudicatory proceeding to permit their enforcement to the
maximum extent permitted by law, and each of the provisions to this Countries
Addendum is severable and independently enforceable without reference to the
enforcement of any other provision. If any restriction set forth in this
Countries Addendum is found by any court of competent jurisdiction to be
unenforceable because it extends for too long a period of time or over too great
a range of activities or in too broad a geographic area, it shall be interpreted
to extend only over the maximum period of time, range of activities or



--------------------------------------------------------------------------------



 
[exhibit104059.jpg]
Information Classification: Company Internal 36 geographic area as to which it
may be enforceable. (i) Assignment. Except as provided otherwise herein, this
Countries Addendum shall be binding upon and inure to the benefit of both
parties and their respective successors and assigns, including any person or
entity which acquires the Company or its assets or business; provided, however,
that your obligations are personal and may not be assigned by you. (j)
Electronic Acceptance. By accepting this Award electronically, you will be
deemed to have acknowledged and agreed that you are bound by the terms of this
Countries Addendum, and it shall be deemed to have been accepted by your
Employer and the Company. (k) Notification Requirement. Until 45 days after the
period of restriction under Paragraph (b) expires, you shall give notice to your
Employer of each new business activity you plan to undertake, at least 5
business days prior to beginning any such activity. Such notice shall state the
name and address of the Person for whom such activity is undertaken and the
nature of your business relationship(s) and position(s) with such Person. You
shall provide your Employer with such other pertinent information concerning
such business activity as your Employer or the Company may reasonably request in
order to determine your continued compliance with your obligations under this
Countries Addendum. (l) Certain Limitations (i) Nothing this Countries Addendum
prohibits you from reporting possible violations of federal law or regulation to
any governmental agency or regulatory authority or from making other disclosures
that are protected under the whistleblower provisions of federal law or
regulation. Moreover, nothing in this Countries Addendum requires you to notify
your Employer or the Company that you have made any such report or disclosure.
However, in connection with any such activity, you acknowledge you must take
reasonable precautions to ensure that any confidential information that is
disclosed to such authority is not made generally available to the public,
including by informing such authority of the confidentiality of the same. (ii)
Despite the foregoing, you also acknowledge that you are not permitted to
disclose to any third-party, including any governmental or regulatory authority,
any information learned in the course of your Employment that is protected from
disclosure by any applicable privilege, including but not limited to the
attorney- client privilege, attorney work product doctrine, the bank examiner’s
privilege, and/or privileges applicable to information covered by the Bank
Secrecy Act (31 U.S.C. §§ 5311-5330), including information that would reveal
the existence or contemplated filing of a suspicious activity report. Your
Employer, the Company and its Subsidiaries do not waive any applicable
privileges or the right to continue to protect its and their privileged
attorney-client information, attorney work product, and other privileged
information. F. IRELAND
______________________________________________________________________



--------------------------------------------------------------------------------



 
[exhibit104060.jpg]
Information Classification: Company Internal 37 In consideration of your receipt
of this Award, you expressly agree to comply with the terms and conditions below
at any time that you hold the title of Executive Vice President or higher,
without regard to whether or not any amount has been forfeited, paid, delivered
or repaid, under this Award at any time, including the time you separate from
service with your Employer, the Company and its Subsidiaries. Your failure to
comply with the terms and conditions below may result in the sole determination
of the Company in the forfeiture of any or all of the amounts remaining to be
paid under this Award. All terms and defined terms used herein shall have the
meaning given to them in the Plan or this Award, except as otherwise expressly
provided herein. 1. Notice Period Upon Resignation. (a) In order to permit your
Employer, the Company and its Subsidiaries to safeguard their business interests
and goodwill in the event of your resignation from Employment for any reason,
you agree to give your Employer advance notice of your resignation. The duration
of the advance notice you provide (the “Notice Period”) will be determined by
your title at the time you deliver such notice, as follows— (i) If you are a
member of the State Street Corporation Management Committee, you will give 180
days’ advance written notice; and (ii) If you are an Executive Vice President,
you will give 90 days’ advance written notice. (iii) For the avoidance of doubt,
the Notice Periods set out above shall be subject always to any contractual
obligation you have to give a longer period of notice of termination of your
Employment (whether such obligation is contained in your contract of Employment
or any other agreement to which you are a party). (b) During the Notice Period,
you will cooperate with your Employer, as well as the Company and its
Subsidiaries, and provide them with any requested information to assist with
transitioning your duties, accomplishing its or their business, and/or
preserving its or their client relationships. In its sole discretion, during the
Notice Period, your Employer or the Company may place you on a partial or
complete leave of absence otherwise known as “garden leave” and relieve you of
some or all of your duties and responsibilities and to cease attending your
place of work and/or to cease contact with the Employer’s employees and
customers. During any period of garden leave, you will remain subject to the
provisions of this agreement and to your obligation of fidelity to your
Employer, the Company and its Subsidiaries. Except as provided otherwise in
Paragraph (d) below, at all times during the Notice Period you shall continue to
be an employee of your Employer, shall continue to receive your regular salary
and benefits and you will continue to comply with the applicable policies of
your Employer, the Company, and its Subsidiaries. However, you will not be
eligible for any incentive compensation awards made on or after the first day of
the Notice Period or, subject to applicable law, to accrue any paid vacation
time. (c) You agree that should you fail to provide advance written notice of
your resignation as required in this Paragraph 1, your Employer, the Company or
any of its Subsidiaries shall be entitled to seek injunctive relief restricting
you from employment for a period equal to the period for which notice of
resignation was required but not provided, in addition to any other remedies
available under law.



--------------------------------------------------------------------------------



 
[exhibit104061.jpg]
Information Classification: Company Internal 38 (d) In its sole discretion, at
any time during the Notice Period, the Company or your Employer may release you
from your obligations under this Paragraph 1, and give immediate effect to your
resignation and make a payment of basic salary in lieu of any notice due;
provided that such action shall not affect your other obligation under this
Countries Addendum. 2. Non-Competition. (a) This Paragraph 2 shall apply to you
at any time that you hold the title of Executive Vice President or higher with
the Employer and/or the Company or its Subsidiaries. (b) During your Employment
and for the six months (such period to be reduced by the duration of the Notice
Period as defined in Paragraph 1 above) following its termination for any
reason, you will not, directly or indirectly, whether as owner, partner,
investor, consultant, agent, employee, co-venturer or otherwise, compete with
your Employer, the Company or any of its Subsidiaries within the island of
Ireland or the United Kingdom, or undertake any planning for any business
competitive with the business of your Employer, the Company or any of its
Subsidiaries. Specifically, but without limiting the foregoing, you agree not to
engage in any manner in any activity that is directly or indirectly competitive
or potentially competitive with the business of your Employer, the Company or
any of its Subsidiaries as conducted or under consideration at any time during
your Employment and further agree not to work or provide services, in any
capacity, whether as an employee, independent contractor or otherwise, whether
with or without compensation, to any Person who is engaged in any business that
is competitive with the business of your Employer, the Company or any of its
Subsidiaries for which you have provided services, as conducted or in planning
during your Employment. The foregoing, however, shall not prevent your passive
ownership of two percent (2%) or less of the equity securities of any publicly
traded company. 3. Definitions. For the purpose of this Countries Addendum, the
following terms are defined as follows: (a) “Client” means a present or former
customer or client of the Company or any of its Subsidiaries with whom you have
had, or with whom persons you have supervised have had, substantive and
recurring personal contact during your Employment with the Company or any of its
Subsidiaries. A former customer or client means a customer or client for which
the Company or any of its Subsidiaries stopped providing all services within
twelve months prior to the date your Employment with your Employer ends. (b)
“Person” means an individual, a corporation, a limited liability company, an
association, a partnership, an estate, a trust and any other entity or
organization, other than your Employer, the Company or any of its Subsidiaries.
(c) “Subsidiaries” means any entity controlling, controlled by or under common
control with the Company, including direct and indirect subsidiaries and has the
meaning assigned to such by section 7 of the Companies Act 2014. 4.
Post-Employment Cooperation. You agree that, following the termination of your
Employment with the Company and its Subsidiaries, you will make yourself
available and reasonably cooperate with the Company or the relevant Subsidiary
or their advisers with respect to any matters arising during or related to your
Employment, including but not limited to reasonable cooperation in connection
with any



--------------------------------------------------------------------------------



 
[exhibit104062.jpg]
Information Classification: Company Internal 39 litigation, governmental
investigation, or regulatory or other proceeding (even if such litigation,
governmental investigation, or regulatory or other proceeding arises following
the date of this Award to which this Countries Addendum is appended or following
the termination of your Employment). The Company or any of its Subsidiaries
shall reimburse you for any reasonable out-of-pocket and properly documented
expenses you incur in connection with such cooperation provided that such
expenses are approved in advance by the Company or Employer. 5. Enforcement. You
acknowledge and agree that the promises contained in this Countries Addendum are
necessary to the protection of the legitimate business interests of your
Employer, the Company and its Subsidiaries, including without limitation its and
their Confidential Information, trade secrets and good will, and are material
and integral to the undertakings of the Company under this Award to which this
Countries Addendum is appended. You further agree that one or more of your
Employer, the Company and its Subsidiaries will be irreparably harmed in the
event you do not perform such provisions in accordance with their specific terms
or otherwise breach the promises made herein. Accordingly, your Employer, the
Company and any of its Subsidiaries shall each be entitled to preliminary or
permanent injunctive or other equitable relief or remedy without the need to
post bond, and to recover its or their reasonable attorney’s/legal fees and
costs incurred in securing such relief, in addition to, and not in lieu of, any
other relief or remedy at law to which it or they may be entitled, including the
immediate forfeiture of any as-yet unvested portion of the Award. You further
agree that, the periods of restriction contained in this Countries Addendum
shall be tolled, and shall not run, during any period in which you are in
violation of the terms of this Countries Addendum, so that your Employer, the
Company and its Subsidiaries shall have the full protection of the periods
agreed to herein. 6. No Waiver. No delay by your Employer, the Company or any of
its Subsidiaries in exercising any right under this Countries Addendum shall
operate as a waiver of that right or of any other right. Any waiver or consent
as to any of the provisions herein provided by your Employer, the Company or any
of its Subsidiaries must be in writing, is effective only in that instance, and
may not be construed as a broader waiver of rights or as a bar to enforcement of
the provision(s) at issue on any other occasion. 7. Relationship to Other
Agreements. This Addendum supplements and does not limit, amend or replace any
other obligations you may have under applicable law or any other agreement or
understanding you may have with your Employer, the Company or any of its
Subsidiaries or pursuant to the applicable policies of any of them, whether such
additional obligations have been agreed to in the past, or are agreed to in the
future. 8. Interpretation of Business Protections. The agreements made by you in
Paragraphs 1 and 2 above shall be construed and interpreted in any judicial or
other adjudicatory proceeding to permit their enforcement to the maximum extent
permitted by law, and each of the provisions to this Countries Addendum is
severable and independently enforceable without reference to the enforcement of
any other provision. If any restriction set forth in this Countries Addendum is
found by any court of competent jurisdiction to be unenforceable because it
extends for too long a period of time or over too great a range of activities or
in too broad a geographic area, it shall be interpreted to extend only over the
maximum period of time, range of activities or geographic area as to which it
may be enforceable.



--------------------------------------------------------------------------------



 
[exhibit104063.jpg]
Information Classification: Company Internal 40 9. Assignment. Except as
provided otherwise herein, this Countries Addendum shall be binding upon and
inure to the benefit of both parties and their respective successors and
assigns, including any person or entity which acquires the Company or its assets
or business; provided, however, that your obligations are personal and may not
be assigned by you. 10. Electronic Acceptance. By accepting this Award
electronically, you will be deemed to have acknowledged and agreed that you are
bound by the terms of this Countries Addendum, and it shall be deemed to have
been accepted by the Company. 11. Notification Requirement. Until 45 days after
the period of restriction under Paragraph 2 expires, you shall give notice to
the Company of each new business activity you plan to undertake, at least 5
business days prior to beginning any such activity. Such notice shall state the
name and address of the Person for whom such activity is undertaken and the
nature of your business relationship(s) and position(s) with such Person. You
shall provide the Company with such other pertinent information concerning such
business activity as the Company may reasonably request in order to determine
your continued compliance with your obligations under this Countries Addendum.
12. Certain Limitations. Nothing in this Countries Addendum prohibits you from
reporting possible violations of law or regulation to any governmental agency or
regulatory authority or from making other relevant disclosures that are
protected under the whistleblower provisions of federal law or regulation.
Moreover, nothing in this Countries Addendum requires you to notify the Company
that you have made any such report or disclosure. However, in connection with
any such activity, you acknowledge you must take reasonable precautions to
ensure that any confidential information that is disclosed to such authority is
not made generally available to the public, including by informing such
authority of the confidentiality of the same. G. LUXEMBOURG
______________________________________________________________________ In
consideration of your receipt of this Award, you expressly agree to comply with
the terms and conditions below at any time that you hold the title of Executive
Vice President or higher, without regard to whether or not any amount has been
forfeited, paid, delivered or repaid, under this Award at any time, including
the time you separate from service with your Employer, the Company and its
Subsidiaries. Your failure to comply with the terms and conditions below may
result in the sole determination of the Company in the forfeiture of any or all
of the amounts remaining to be paid under this Award. All terms used herein
shall have the meaning given to them in the Plan or this Award, except as
otherwise expressly provided herein. 1. Notice Period Upon Resignation. (a) In
order to permit the Company and its Subsidiaries to safeguard their business
interests and goodwill in the event of your resignation from Employment for any
reason, you are required to give your Employer advance notice of your
resignation as per the legal provisions.



--------------------------------------------------------------------------------



 
[exhibit104064.jpg]
Information Classification: Company Internal 41 (b) During the Notice Period,
you will cooperate with your employer, as well as the Company and its
Subsidiaries, and provide them with any requested information to assist with
transitioning your duties, accomplishing its or their business, and/or
preserving its or their client relationships. In its sole discretion, during the
Notice Period, your Employer or the Company may place you on a partial or
complete leave of absence and relieve you of some or all of your duties and
responsibilities. Except as provided otherwise in Paragraph (d) below, at all
times during the Notice Period you shall continue to be an employee of your
Employer, shall continue to receive your regular salary and benefits and you
will continue to comply with the applicable policies of your Employer, the
Company, and its Subsidiaries. However, you will not be eligible for any
incentive compensation awards made on or after the first day of the Notice
Period. (c) You agree that should you fail to provide advance notice of your
resignation as required in this Paragraph 1, your Employer, the Company or any
of its Subsidiaries shall be entitled to a compensatory payment in addition to
any other remedies available under law. (d) At any time during the Notice Period
and upon your request formulated in writing, the Company or your Employer may
release you from your obligations under this Section 1, and give immediate
effect to your resignation; provided that such action shall not affect your
other obligations under this Countries Addendum. 2. Non-Competition. (a) This
Paragraph 2 shall apply to you at any time that you hold the title of Executive
Vice President or higher. (b) During your Employment you will not, directly or
indirectly, whether as owner, partner, investor, consultant, agent, co-venturer
or otherwise, compete with your Employer, the Company or any of its Subsidiaries
in any geographic area in which it or they do business, or undertake any
planning for any business competitive with the business of your Employer, the
Company or any of its Subsidiaries. Specifically, but without limiting the
foregoing, you agree not to engage in any manner in any activity that is
directly or indirectly competitive or potentially competitive with the business
of your Employer, the Company or any of its Subsidiaries as conducted or under
consideration at any time during your Employment and further agree not to work
or provide services, in any capacity, whether as an employee, independent
contractor or otherwise, whether with or without compensation, to any Person who
is engaged in any business that is competitive with the business of your
Employer, the Company or any of its Subsidiaries for which you have provided
services, as conducted or in planning during your Employment. The foregoing,
however, shall not prevent your passive ownership of two percent (2%) or less of
the equity securities of any publicly traded company. (c) For the 12 months
after you leave the company, whatever the reason, you will not, directly or
indirectly, as a self-employed person whether as owner, co-venturer or
otherwise, compete with your Employer, the Company or any of its Subsidiaries in
any geographic area in which it or they do business, or undertake any planning
for any business competitive with the business of your Employer, the Company or
any of its Subsidiaries, this area being in any case limited to the Grand-Duchy
of Luxembourg. Specifically, but without limiting the foregoing, you



--------------------------------------------------------------------------------



 
[exhibit104065.jpg]
Information Classification: Company Internal 42 agree not to engage in any
manner as a self-employed person in any activity that is directly or indirectly
competitive or potentially competitive with the business of your Employer, the
Company or any of its Subsidiaries as conducted or under consideration at any
time during your Employment. The foregoing, however, shall not prevent your
passive ownership of two percent (2%) or less of the equity securities of any
publicly traded company. 3. Definitions. For the purpose of this Countries
Addendum, the following terms are defined as follows: (a) “Client” means a
present or former customer or client of the Company or any of its Subsidiaries
with whom you have had, or with whom persons you have supervised have had,
substantive and recurring personal contact during your Employment with the
Company or any of its Subsidiaries. A former customer or client means a customer
or client for which the Company or any of its Subsidiaries stopped providing all
services within twelve months prior to the date your Employment with your
Employer ends. (b) “Person” means an individual, a corporation, a limited
liability company, an association, a partnership, an estate, a trust and any
other entity or organization, other than your Employer, the Company or any of
its Subsidiaries. (c) “Subsidiaries” means any entity controlling, controlled by
or under common control with the Company, including direct and indirect
subsidiaries. 4. Post-Employment Cooperation. You agree that, following the
termination of your Employment with the Company and its Subsidiaries, you will
reasonably cooperate with the Company or the relevant Subsidiary with respect to
any matters arising during or related to your Employment, including but not
limited to reasonable cooperation in connection with any litigation,
governmental investigation, or regulatory or other proceeding (even if such
litigation, governmental investigation, or regulatory or other proceeding arises
following the date of this Award to which this Countries Addendum is appended or
following the termination of your Employment). The Company or any of its
Subsidiaries shall reimburse you for any reasonable out-of-pocket and properly
documented expenses you incur in connection with such cooperation. 5.
Enforcement. You acknowledge and agree that the promises contained in this
Countries Addendum are necessary to the protection of the legitimate business
interests of your Employer, the Company and its Subsidiaries, including without
limitation its and their confidential information, trade secrets and good will,
and are material and integral to the undertakings of the Company under this
Award to which this Countries Addendum is appended. You further agree that one
or more of your Employer, the Company and its Subsidiaries will be irreparably
harmed in the event you do not perform such provisions in accordance with their
specific terms or otherwise breach the promises made herein. Accordingly, your
Employer, the Company and any of its Subsidiaries shall each be entitled to
preliminary or permanent injunctive or other equitable relief or remedy without
the need to post bond, and to recover its or their reasonable attorney’s fees
and costs incurred in securing such relief, in addition to, and not in lieu of,
any other relief or remedy at law to which it or they may be entitled, including
the immediate forfeiture of any as-yet unvested portion of the Award.



--------------------------------------------------------------------------------



 
[exhibit104066.jpg]
Information Classification: Company Internal 43 6. No Waiver. No delay by your
Employer, the Company or any of its Subsidiaries in exercising any right under
this Countries Addendum shall operate as a waiver of that right or of any other
right. Any waiver or consent as to any of the provisions herein provided by your
Employer, the Company or any of its Subsidiaries must be in writing, is
effective only in that instance, and may not be construed as a broader waiver of
rights or as a bar to enforcement of the provision(s) at issue on any other
occasion. 7. Relationship to Other Agreements. This Addendum supplements and
does not limit, amend or replace any other obligations you may have under
applicable law or any other agreement or understanding you may have with your
Employer, the Company or any of its Subsidiaries or pursuant to the applicable
policies of any of them, whether such additional obligations have been agreed to
in the past, or are agreed to in the future. 8. Interpretation of Business
Protections. The agreements made by you in Paragraphs 1 and 2 above shall be
construed and interpreted in any judicial or other adjudicatory proceeding to
permit their enforcement to the maximum extent permitted by law, and each of the
provisions to this Countries Addendum is severable and independently enforceable
without reference to the enforcement of any other provision. If any restriction
set forth in this Countries Addendum is found by any court of competent
jurisdiction to be unenforceable because it extends for too long a period of
time or over too great a range of activities or in too broad a geographic area,
it shall be interpreted to extend only over the maximum period of time, range of
activities or geographic area as to which it may be enforceable. 9. Assignment.
Except as provided otherwise herein, this Countries Addendum shall be binding
upon and inure to the benefit of both parties and their respective successors
and assigns, including any person or entity which acquires the Company or its
assets or business; provided, however, that your obligations are personal and
may not be assigned by you. 10. Electronic Acceptance. By accepting this Award
electronically, you will be deemed to have acknowledged and agreed that you are
bound by the terms of this Countries Addendum, and it shall be deemed to have
been accepted by the Company. 11. Notification Requirement. Until 45 days after
the period of restriction under Paragraph 2 expires, you shall give notice to
the Company of each new business activity you plan to undertake, at least 5
business days prior to beginning any such activity. Such notice shall state the
name and address of the Person for whom such activity is undertaken and the
nature of your business relationship(s) and position(s) with such Person. You
shall provide the Company with such other pertinent information concerning such
business activity as the Company may reasonably request in order to determine
your continued compliance with your obligations under this Countries Addendum.
12. Certain Limitations (a) Nothing this Countries Addendum prohibits you from
reporting possible violations of federal law or regulation to any governmental
agency or regulatory authority or from making other disclosures that are
protected under the



--------------------------------------------------------------------------------



 
[exhibit104067.jpg]
Information Classification: Company Internal 44 whistleblower provisions of
federal law or regulation. Moreover, nothing in this Countries Addendum requires
you to notify the Company that you have made any such report or disclosure.
However, in connection with any such activity, you acknowledge you must take
reasonable precautions to ensure that any confidential information that is
disclosed to such authority is not made generally available to the public,
including by informing such authority of the confidentiality of the same. (b)
Despite the foregoing, you also acknowledge that you are not permitted to
disclose to any third-party, including any governmental or regulatory authority,
any information learned in the course of your Employment that is protected from
disclosure by any applicable privilege, including but not limited to the
attorney- client privilege, attorney work product doctrine, and/or privileges
applicable to information covered by the bank secrecy (Article 41 of the Law on
the financial sector dated April 5, 1993, as amended), including information
that would reveal the existence or contemplated filing of a suspicious activity
report. Your Employer, the Company and its Subsidiaries do not waive any
applicable privileges or the right to continue to protect its and their
privileged attorney-client information, attorney work product, and other
privileged information. H. NETHERLANDS
______________________________________________________________________ 1. Waiver
of Termination Rights. As a condition to the grant of this Award, you hereby
waive any and all rights to compensation or damages as a result of the
termination of Employment with the Company and the Subsidiary that employs you
in the Netherlands for any reason whatsoever, insofar as those rights result or
may result from (a) the loss or diminution in value of such rights or
entitlements under the Plan, or (b) your ceasing to have rights under, or
ceasing to be entitled to any awards under the Plan as a result of such
termination. I. SINGAPORE
______________________________________________________________________ 1.
Qualifying Person Exemption. The following provision shall replace Section 17(h)
of the Agreement: The grant of the Award under the Plan is being made pursuant
to the “Qualifying Person” exemption” under section 273(1)(f) of the Securities
and Futures Act (Chapter 289, 2006 Ed.) (“SFA”). The Plan has not been and will
not be lodged or registered as a prospectus with the Monetary Authority of
Singapore and is not regulated by any financial supervisory authority pursuant
to any legislation in Singapore. Accordingly, statutory liability under the SFA
in relation to the content of prospectuses shall not apply. You should note
that, as a result, the Award is subject to section 257 of the SFA and you will
not be able to make (i) any subsequent sale of shares of Common Stock in
Singapore or (ii) any offer of such subsequent sale of shares of Common Stock
subject



--------------------------------------------------------------------------------



 
[exhibit104068.jpg]
Information Classification: Company Internal 45 to the Award in Singapore,
unless such sale or offer is made pursuant to the exemptions under Part XIII
Division (1) Subdivision (4) (other than section 280) of the SFA (Chapter 289,
2006 Ed.). J. SOUTH KOREA
______________________________________________________________________ 1.
Consent to Collection/Processing/Transfer of Personal Data. The following
provision shall replace Section 19 of the Agreement in its entirety: Pursuant to
applicable personal data protection laws, the Company hereby notifies you of the
following in relation to your personal data and the collection, use, processing
and transfer of such data in relation to the Company’s grant of the Award and
your participation in the Plan. The collection, use, processing and transfer of
your personal data is necessary for the Company’s administration of the Plan and
your participation in the Plan, and although you have the right to deny or
object to the collection, use, processing and transfer of personal data, your
denial and/or objection to the collection, processing and transfer of personal
data may affect your participation in the Plan. As such, you voluntarily
acknowledge and consent (where required under applicable law) to the collection,
use, processing and transfer of personal data as described herein. The Company
shall retain and use your personal data until the purpose of this collection and
use of your personal data is accomplished and shall promptly destroy your
personal data thereafter. The Company holds certain personal information about
you, including your name, home address, e-mail address, telephone number, date
of birth, social security number (resident registration number), passport
number, or other employee identification number, salary, nationality, job title,
any shares of Common Stock or directorships held in the Company, details of all
awards or any other entitlement to shares of Common Stock awarded, canceled,
purchased, vested, unvested or outstanding in your favor, for the purpose of
managing and administering the Plan (“Data”). The Data may be provided by you or
collected, where lawful, from third parties, and the Company will process the
Data for the exclusive purpose of implementing, administering and managing your
participation in the Plan. The Data processing will take place through
electronic and non-electronic means according to logics and procedures strictly
correlated to the purposes for which Data are collected and with confidentiality
and security provisions as set forth by applicable laws and regulations in your
country of residence (and country of Employment, if different). Data processing
operations will be performed minimizing the use of personal and identification
data when such operations are unnecessary for the processing purposes sought.
Data will be accessible within the Company’s organization only by those persons
requiring access for purposes of the implementation, administration and
operation of the Plan and for your participation in the Plan. The Company will
transfer Data internally as necessary for the purpose of implementation,
administration and management of your participation in the Plan, and the Company
may further transfer Data to the Equity Administrator (currently Fidelity Common
Stock Plan Services) and any other third parties assisting the Company in the
implementation, administration and management of the Plan. The third party
recipients



--------------------------------------------------------------------------------



 
[exhibit104069.jpg]
Information Classification: Company Internal 46 of Data may be any affiliates of
the Company and / or the Equity Administrator or any successor or any other
third party that the Company or Equity Administrator (or its successor) may
engage to assist with the implementation, administration and management of the
Plan from time to time. These recipients may be located in the European Economic
Area, or elsewhere throughout the world, such as the United States. You hereby
authorize (where required under applicable law) them to receive, possess, use,
retain and transfer the Data, in electronic or other form, for purposes of
implementing, administering and managing your participation in the Plan,
including any requisite transfer of such Data as may be required for the
administration of the Plan and/or the subsequent holding of shares of Common
Stock on your behalf to a broker or other third party with whom you may elect to
deposit any shares of Common Stock acquired pursuant to the Plan. Such third
parties to which the Company will transfer your personal data shall retain and
use your personal data until the purpose of the collection and use of your
personal data is accomplished and shall promptly destroy your personal data
thereafter. The Company and any third party recipient of the Data will use,
process and store the Data only to the extent they are necessary for the
purposes described above. You may, at any time, exercise your rights provided
under applicable personal data protection laws, which may include the right to
(a) obtain confirmation as to the existence of the Data, (b) verify the content,
origin and accuracy of the Data, (c) request the integration, update, amendment,
deletion, or blockage (for breach of applicable laws) of the Data, (d) to
oppose, for legal reasons, the collection, processing or transfer of the Data
which is not necessary or required for the implementation, administration and/or
operation of the Plan and your participation in the Plan, and (e) withdraw your
consent to the collection, processing or transfer of Data as provided hereunder
(in which case, your Deferred Shares will be null and void). You may seek to
exercise these rights by contacting your local Human Resources manager or the
Equity Administrator. BY ELECTRONICALLY ACCEPTING THE AGREEMENT AND THIS
COUNTRIES ADDENDUM: 1) I AGREE TO THE COLLECTION, USE, PROCESSING AND TRANSFER
OF MY PERSONAL DATA. 2) I AGREE TO THE PROCESSING OF MY UNIQUE IDENTIFYING
INFORMATION (RESIDENT REGISTRATION NUMBER). 3) I AGREE TO THE PROVISION OF MY
PERSONAL DATA TO A THIRD PARTY AND TRANSFER OF MY PERSONAL DATA OVERSEAS. L.
UNITED KINGDOM
______________________________________________________________________ 1. Income
Tax and Social Insurance Contribution Withholding. Without limitation to Section
12 of the Agreement, you hereby agree that you are liable for all Tax-Related
Items and hereby consent to pay all such Tax-Related Items, as and when
requested by the Company and or your Employer (if different) or by HM Revenue &
Customs (“HMRC”) (or any other tax authority or any other relevant authority).
You also hereby agree to indemnify and keep indemnified the Company and your
Employer (if



--------------------------------------------------------------------------------



 
[exhibit104070.jpg]
Information Classification: Company Internal 47 different) against any
Tax-Related Items that they are required to pay or withhold on your behalf or
have paid or will pay to HMRC (or any other tax authority or any other relevant
authority). 2. Exclusion of Claim. You acknowledge and agree that you will have
no entitlement to compensation or damages insofar as such entitlement arises or
may arise from your ceasing to have rights under or to be entitled to the
Deferred Shares, whether or not as a result of such termination, (whether such
termination is in breach of contract or otherwise), or from the loss or
diminution in value of the Deferred Shares. Upon the grant of your Award, you
shall be deemed irrevocably to have waived any such entitlement. 3. EVP Notice
and Non-Compete. In consideration of your receipt of this Award, you expressly
agree to comply with the terms and conditions below at any time that you hold
the title of Executive Vice President or higher (and, where specified, following
termination of your Employment where you held the title of Executive Vice
President or higher immediately prior to such termination), without regard to
whether or not any amount has been forfeited, paid, delivered or repaid, under
this Award at any time, including the time you separate from service with your
Employer, the Company and its Subsidiaries. It is a condition of this Award
that, if you fail to comply with the terms and conditions below, then the
Company may in its absolute discretion determine that any or all of the amounts
remaining to be paid under this Award should be forfeited. All terms used herein
shall have the meaning given to them in the Plan or the Award, except as
otherwise expressly provided herein. (a) Notice Period Upon Resignation. (i) In
order to permit the Company and its Subsidiaries to safeguard their business
interests and goodwill in the event of your resignation from Employment for any
reason, you agree to give your Employer advance notice of your resignation. The
duration of the advance notice you provide (the “Notice Period”) will be
determined by your title at the time you deliver such notice, as follows— (1) If
you are a member of the State Street Corporation Management Committee, you will
give 180 days’ advance notice; and (2) If you are an Executive Vice President,
you will give 90 days’ advance notice. For the avoidance of doubt, the Notice
Periods set out above shall be subject always to any contractual obligation you
have to give a longer period of notice of termination of your Employment
(whether such obligation is contained in your contract of Employment or any
other agreement to which you are a party). (ii) During the Notice Period, you
will cooperate with your Employer, as well as the Company and its Subsidiaries,
and provide them with any requested information to assist with transitioning
your duties, accomplishing its or their business, and/or preserving its or their
client relationships. In its sole discretion, during the Notice Period, your
Employer or the Company may place you on a partial or complete leave of absence
and relieve you of some or all of your duties and responsibilities. Except as
provided otherwise in (iii) below, at all times during the Notice Period you
shall continue to be an employee of your Employer,



--------------------------------------------------------------------------------



 
[exhibit104071.jpg]
Information Classification: Company Internal 48 shall continue to receive your
regular salary and benefits and you will continue to comply with the applicable
policies of your Employer, the Company, and its Subsidiaries. However, you will
not be eligible for any incentive compensation awards made on or after the first
day of the Notice Period or to accrue any vacation save as required by statute.
(iii) In its sole discretion, at any time during the Notice Period, the Company
or your Employer may release you from your obligations under this Paragraph (a)
by giving immediate effect to your resignation and making a payment of basic
salary in lieu of any notice due; provided that such action shall not affect
your other obligations under this Countries Addendum. (b) Non-Competition. (i)
This Paragraph (b) shall apply to you at any time that you hold the title of
Executive Vice President or higher and following the termination of your
Employment where you held the title of Executive Vice President or higher
immediately prior to such termination. (ii) During your Employment and for the
12 months following its termination for any reason, you will not within the
Restricted Territory, directly or indirectly, whether as owner, director,
partner, investor, consultant, agent, employee, co- venturer or otherwise and
whether alone or in conjunction with or on behalf of any other person: (1)
become engaged, employed, concerned or interested in or provide technical,
commercial or professional advice to, any Person which supplies or provides (or
intends to supply or provide) Products or Services in competition with such
parts of the business of the Employer or any Relevant Group Company with which
you were materially engaged or involved or for which you were responsible during
the Relevant Period; (2) compete with your Employer or any Relevant Group
Company, or undertake any planning for any business competitive with the
business of your Employer or any Relevant Group Company; (3) engage in any
manner in any activity that is directly or indirectly competitive or potentially
competitive with the business of your Employer, or any Relevant Group Company as
conducted or under consideration during the Relevant Period and further agree
not to work or provide services, in any capacity, whether as an employee,
independent contractor or otherwise, whether with or without compensation, to
any Person who is engaged in any business that is competitive with the business
of your Employer or any Relevant Group Company, as conducted or in planning
during the Relevant Period. (iii) The period of 12 months referred to in
Paragraph (b)(ii) above will be reduced by one day for every day during which,
at the Employer’s direction, you are on a complete leave of absence pursuant to
Paragraph 3(a)(ii) above. (iv) Nothing in this Paragraph (b) shall prevent your
ownership for investment purposes only of shares or other securities of two
percent (2%) or less of the total issued capital of any company whether or not
its securities are publicly traded. (c) Definitions. For the purpose of this
Countries Addendum, the following



--------------------------------------------------------------------------------



 
[exhibit104072.jpg]
Information Classification: Company Internal 49 terms are defined as follows:
(i) “Client” means a customer or client of the Company or any of its
Subsidiaries with whom you have had, or with whom persons you have supervised
have had, substantive and recurring personal contact during the Relevant Period.
(ii) “Products or Services” means any products or services which are of the same
kind as, of a materially similar kind to, or competitive with, any products or
services supplied or provided by your Employer or Relevant Group Company and
with which you were materially concerned or connected within the Relevant
Period. (iii) “Person” means an individual, a corporation, a limited liability
company, an association, a partnership, a limited liability partnership, an
estate, a trust and any other entity or organization (whether conducted on its
own or as part of a wider entity), other than your Employer, the Company or any
of its Subsidiaries. (iv) “Relevant Group Company” means the Company and/or any
Subsidiaries for which you have performed services or in respect of which you
have had operational or managerial responsibility at any time during the
Relevant Period. (v) “Relevant Period” means the period of 24 months immediately
before the date of termination of your Employment, or (where such provision is
applied) the date of commencement of any period of complete leave of absence
pursuant to Paragraph 3(a)(ii). (vi) “Restricted Territory” means any area or
territory: (1) in which you worked during the Relevant Period; and/or (2) in
relation to which you were responsible for, or materially involved in, the
supply of Products or Services in the Relevant Period. (vii) “Subsidiaries”
means any entity controlling, controlled by or under common control with the
Company, including direct and indirect subsidiaries. (d) Post-Employment
Cooperation. You agree that, following the termination of your Employment with
the Company and its Subsidiaries, you will reasonably cooperate with the Company
or the relevant Subsidiary with respect to any matters arising during or related
to your Employment, including but not limited to reasonable cooperation in
connection with any litigation, governmental investigation, or regulatory or
other proceeding (even if such litigation, governmental investigation, or
regulatory or other proceeding arises following the date of this Award to which
this Countries Addendum is appended or following the termination of your
Employment). The Company or any of its Subsidiaries shall reimburse you for any
reasonable out-of- pocket and properly documented expenses you incur in
connection with such cooperation. (e) Enforcement. You acknowledge and agree
that the promises contained in this Countries Addendum are necessary to the
protection of the legitimate business interests of your Employer, the Company
and its Subsidiaries, including without limitation its and their confidential
information, trade secrets and goodwill, and are material and integral to the
undertakings of the Company under this Award to which this Countries Addendum is
appended. You further agree that one or more of your employer, the Company and
its Subsidiaries will be irreparably harmed in the event you do not perform such
provisions in accordance with their specific terms or



--------------------------------------------------------------------------------



 
[exhibit104073.jpg]
Information Classification: Company Internal 50 otherwise breach the promises
made herein. Accordingly, your Employer, the Company and any of its Subsidiaries
shall each be entitled to preliminary or permanent injunctive or other equitable
relief or remedy without the need to post bond, and to recover its or their
reasonable attorney’s fees and costs incurred in securing such relief, in
addition to, and not in lieu of, any other relief or remedy at law to which it
or they may be entitled, including the immediate forfeiture of any as-yet
unvested portion of the Award. You further agree that, the periods of
restriction contained in this Countries Addendum shall be tolled, and shall not
run, during any period in which you are in violation of the terms of this
Countries Addendum, so that your Employer, the Company and its Subsidiaries
shall have the full protection of the periods agreed to herein. (f) No Waiver.
No delay by your Employer, the Company or any of its Subsidiaries in exercising
any right under this Countries Addendum shall operate as a waiver of that right
or of any other right. Any waiver or consent as to any of the provisions herein
provided by your Employer, the Company or any of its Subsidiaries must be in
writing, is effective only in that instance, and may not be construed as a
broader waiver of rights or as a bar to enforcement of the provision(s) at issue
on any other occasion. (g) Relationship to Other Agreements. This Addendum
supplements and does not limit, amend or replace any other obligations you may
have under applicable law or any other agreement or understanding you may have
with your Employer, the Company or any of its Subsidiaries or pursuant to the
applicable policies of any of them, whether such additional obligations have
been agreed to in the past, or are agreed to in the future. (h) Interpretation
of Business Protections. The agreements made by you in Paragraphs (a) and (b)
above shall be construed and interpreted in any judicial or other adjudicatory
proceeding to permit their enforcement to the maximum extent permitted by law,
and each of the provisions to this Countries Addendum is severable and
independently enforceable without reference to the enforcement of any other
provision. If any restriction set forth in this Countries Addendum is found by
any court of competent jurisdiction to be unenforceable because it extends for
too long a period of time or over too great a range of activities or in too
broad a geographic area, it shall be interpreted to extend only over the maximum
period of time, range of activities or geographic area as to which it may be
enforceable. (i) Assignment. Except as provided otherwise herein, this Countries
Addendum shall be binding upon and inure to the benefit of both parties and
their respective successors and assigns, including any person or entity which
acquires the Company or its assets or business; provided, however, that your
obligations are personal and may not be assigned by you. (j) Electronic
Acceptance. By accepting this Award electronically, you will be deemed to have
acknowledged and agreed that you are bound by the terms of this Countries
Addendum, and it shall be deemed to have been accepted by the Company. (k)
Notification Requirement. Until 45 days after the period of restriction under
this Paragraph 3 (b) expires, you shall give notice to the Company of each new
business activity you plan to undertake, at least 5 business days prior to
beginning any such activity. Such notice shall state the name and address of the
Person for whom such activity is undertaken and the nature of your business
relationship(s) and



--------------------------------------------------------------------------------



 
[exhibit104074.jpg]
Information Classification: Company Internal 51 position(s) with such Person.
You shall provide the Company with such other pertinent information concerning
such business activity as the Company may reasonably request in order to
determine your continued compliance with your obligations under this Countries
Addendum. (l) Certain Limitations (i) Nothing this Countries Addendum prohibits
you from reporting possible violations of law or regulation to any governmental
agency or regulatory authority or from making other disclosures that are
protected under the whistleblower provisions of law or regulation. Moreover,
nothing in this Countries Addendum requires you to notify the Company that you
have made any such report or disclosure. However, in connection with any such
activity, you acknowledge you must take reasonable precautions to ensure that
any confidential information that is disclosed to such authority is not made
generally available to the public, including by informing such authority of the
confidentiality of the same. (ii) Despite the foregoing, you also acknowledge
that you are not permitted to disclose to any third-party, including any
governmental or regulatory authority, any information learned in the course of
your Employment that is protected from disclosure by any applicable privilege,
including but not limited to the attorney- client privilege, attorney work
product doctrine, the bank examiner’s privilege, and/or privileges applicable to
information covered by the Bank Secrecy Act (31 U.S.C. §§ 5311-5330), including
information that would reveal the existence or contemplated filing of a
suspicious activity report. Your Employer, the Company and its Subsidiaries do
not waive any applicable privileges or the right to continue to protect its and
their privileged attorney-client information, attorney work product, and other
privileged information. * * * * *



--------------------------------------------------------------------------------



 
[exhibit104075.jpg]
Information Classification: Company Internal 52 OFFER DOCUMENT STATE STREET
CORPORATION 2017 STOCK INCENTIVE PLAN OFFER OF DEFERRED STOCK TO AUSTRALIAN
RESIDENT EMPLOYEES GRANT DATE: ______________ INVESTMENT IN SHARES INVOLVES A
DEGREE OF RISK. EMPLOYEES WHO ELECT TO PARTICIPATE IN THE PLAN SHOULD MONITOR
THEIR PARTICIPATION AND CONSIDER ALL RISK FACTORS RELEVANT TO THE PURCHASE OF
COMMON STOCK UNDER THE PLAN AS SET OUT IN THIS OFFER DOCUMENT AND THE ADDITIONAL
DOCUMENTS. ANY ADVICE CONTAINED IN THIS OFFER DOCUMENT IN RELATION TO THE
DEFERRED STOCK BEING OFFERED UNDER THE PLAN DOES NOT TAKE INTO ACCOUNT THE
OBJECTIVES, FINANCIAL SITUATION AND NEEDS OF ANY INDIVIDUAL EMPLOYEE. EMPLOYEES
SHOULD CONSIDER OBTAINING THEIR OWN FINANCIAL PRODUCT ADVICE FROM AN INDEPENDENT
PERSON LICENSED BY THE AUSTRALIAN SECURITIES AND INVESTMENTS COMMISSION TO GIVE
ADVICE ABOUT PARTICIPATING IN THE PLAN.



--------------------------------------------------------------------------------



 
[exhibit104076.jpg]
Information Classification: Confidential Information Classification: Company
Internal - 53 - OFFER OF DEFERRED STOCK TO AUSTRALIAN RESIDENT EMPLOYEES STATE
STREET CORPORATION 2017 STOCK INCENTIVE PLAN We are pleased to provide you with
this offer to participate in the State Street Corporation 2017 Stock Incentive
Plan (and any sub-plan established thereunder) (U.S. Plan) as supplemented for
implementation in Australia by the Australian Addendum to the State Street
Corporation 2017 Stock Incentive Plan (Australian Addendum). The U.S. Plan as
supplemented by the Australian Addendum is hereinafter referenced as the “Plan.”
This Offer Document sets out information about grants of Deferred Common Stock
(referenced as “Restricted Common Stock Units” in the U.S. Plan) (Awards) under
the Plan and the Deferred Common Stock Award Agreement (Agreement) to Australian
resident employees of subsidiaries of State Street Corporation (Company). The
purpose of the U.S. Plan is to advance the interests of the Company by providing
for the grant of Common Stock-based Awards. Terms defined in the U.S. Plan and
the Australian Addendum have the same meaning in this Offer Document. 1. OFFER
This is an Offer of Deferred Common Stock, as may be granted from time to time
in accordance with the Plan made by the Company to selected eligible employees
of Australian Affiliates. The grant of Deferred Common Stock under the Plan is
intended to comply with the provisions of the Australian Corporations Act 2001
(Cth) (Corporations Act 2001), Australian Securities and Investment Commission
(ASIC) Regulatory Guide 49 and ASIC Class Order 14/1000. 2. TERMS OF GRANT The
terms of your Award incorporate the rules of the Plan, this Offer Document and
your Agreement. By accepting your Award, you will be bound by the rules of this
Offer Document, the Plan and your Agreement. 3. ADDITIONAL DOCUMENTS In addition
to the information set out in this Offer Document, the following attached
documents provide further information necessary to make an informed decision
about participating in the Plan: (a) The U.S. Plan and related U.S. prospectus;



--------------------------------------------------------------------------------



 
[exhibit104077.jpg]
Information Classification: Confidential Information Classification: Company
Internal - 54 - (b) the Agreement and the Countries Addendum; (c) the Australian
Addendum; and (d) the Employee Information Supplement. (collectively Additional
Documents). The U.S. Plan document sets out, among other details, the nature of
your Award and the consequences of a change in the nature or status of your
Employment. To the extent of any inconsistency between (a) this Offer Document
or the Australian Addendum and (b) any Additional Document (other than the Offer
Document and Australian Addendum), the terms of the Offer Document (and
Australian Addendum) will apply. 4. RELIANCE ON STATEMENTS You should not rely
upon any oral statements made to you in relation to this Offer. You should only
rely upon the statements contained in this Offer Document and the Additional
Documents when considering your participation in the Plan. 5. WHO IS ELIGIBLE TO
PARTICIPATE You are eligible to participate under the Plan if, at the time of
the offer, you are an Australian resident employee, officer, consultant, advisor
or non-employee Director of the Company or an Australian subsidiary and meet the
eligibility requirements established under the Plan. 6. ACCEPTING AN AWARD Your
Agreement sets out the key details of your Award. To accept your grant you must
sign and return the Agreement within the period set out in your Agreement, and
in any case no more than thirty (30) days from the date on which the Board of
the Plan made the determination to grant the Award. 7. WHAT ARE THE MATERIAL
TERMS OF AN AWARD? (a) What is Deferred Common Stock? A Deferred Common Stock
Award represents the right to receive shares of Common Stock of the Company on
fulfilment of the time-based vesting conditions set out in your Agreement. When
your Deferred Common Stock vests, you will be issued shares of the Company’s
Common Stock at no monetary cost to you. The Deferred Common Stock is considered
“restricted” because it will be subject to forfeiture and restrictions on
transfer until it vests. The restrictions will be set forth in the attached
Agreement.



--------------------------------------------------------------------------------



 
[exhibit104078.jpg]
Information Classification: Confidential Information Classification: Company
Internal - 55 - (b) Do I have to pay any money to receive the Deferred Common
Stock Award? No. You do not pay any monetary consideration to receive this
Award, and you do not pay any monetary consideration to receive the shares of
Common Stock subject to your Award upon vesting. (c) How many shares of Common
Stock will I receive upon vesting of my Deferred Common Stock Award? Your
Agreement will indicate the number of shares of Common Stock subject to your
Award. (d) When do I become a Common Stockholder? You are not a stockholder
merely as a result of holding an Award, and your Award does not entitle you to
vote or receive dividends, notices of meeting, proxy statements or other
materials provided to stockholders until the shares of Common Stock are issued
to you upon vesting. You should also refer to your Agreement for details of the
consequences of a change in the nature of your Employment. (e) Can I transfer my
Award to someone else? No. However, once shares of Common Stock are issued to
you upon vesting, the shares will be freely tradeable and transferable. Please
note, though, the possible disclosure obligations included under clause 9. 8.
WHAT IS A SHARE OF STOCK IN THE COMPANY? Common stock of a U.S. corporation is
analogous to ordinary shares of an Australian company. Each holder of Common
Stock is entitled to one vote for every share of Common Stock held in the
Company. Dividends may be paid on the shares of Common Stock out of any funds of
the Company legally available for dividends at the discretion of the Board of
Directors of the Company. The shares of Common Stock are traded on the New York
Common Stock Exchange and are traded under the symbol STT. Shares of Common
Stock are not liable to any further calls for payment of capital or for other
assessment by the Company and have no sinking fund provisions, pre-emptive
rights, conversion rights or redemption provisions. 9. HOW CAN I OBTAIN UPDATED
INDICATIVE EXAMPLES OF THE CURRENT MARKET PRICE IN AUSTRALIAN DOLLARS? Within a
reasonable period following your request, the Company undertakes to provide you
with the Australian dollar equivalent of the current market price of a share of
Common



--------------------------------------------------------------------------------



 
[exhibit104079.jpg]
Information Classification: Confidential Information Classification: Company
Internal - 56 - Stock, (calculated as at the date of your request). The current
market price for this purpose will be the final sale price of a share of Common
Stock on the New York Common Stock Exchange on the trading day immediately
preceding the date of your request. The Australian dollar equivalent of these
prices will be calculated using the Australian/U.S. dollar exchange rate
published by an Australian bank on the business day immediately preceding the
date of your request. Please note that the Australian dollar equivalent of these
prices is only provided as information and not as a prediction of the Australian
dollar equivalent of the fair market value of a share of Common Stock at the
time of vesting. The Australian dollar equivalent at these times will depend on
the exchange rate applied by your bank in converting your Australian dollars to
U.S. Dollars at the time of vesting. The exchange rate is available at:
http://www.rba.gov.au/statistics/frequency/exchange-rates.html You should direct
your request to: Name: David Cogliano Title: Vice President, Global Benefits &
Equity Australian Affiliate means State Street Australia Limited; State Street
Global Advisors Australia; State Street Bank and Trust Company – Sydney Branch
and any other Associated Body Corporate employing Employees in Australia.
Address: State Street Financial Center, 1 Lincoln Street, Boston, MA 02116, USA
Phone: +1 617-664-6226 Email: dpcogliano@statestreet.com 10. WHAT ADDITIONAL
RISK FACTORS APPLY TO AUSTRALIAN RESIDENTS' PARTICIPATION IN THE PLAN? Employees
should consider generally the risk factors connected with investing in
securities and, in particular, to holding shares of Common Stock. You should be
aware that the fair market value of shares of Common Stock underlying your Award
and the future value of shares of Common Stock you acquire and the Australian
dollar equivalent of these values will be affected by: (a) fluctuations in the
Company's performance; (b) fluctuations in the U.S.$/A$ exchange rate; (c)
factors identified from time to time by the Company's filings with the U.S.
Securities and Exchange Commission;



--------------------------------------------------------------------------------



 
[exhibit104080.jpg]
Information Classification: Confidential Information Classification: Company
Internal - 57 - (d) fluctuations in the domestic and international market for
listed stocks (e) general economic conditions including interest rates,
inflation rates, commodity and oil prices; (f) changes to governmental fiscal,
monetary and regulatory policies; (g) legislation or regulation; (h) the nature
of the markets in which the Company operates; and (i) general operational
business risks. Please note that if you offer your shares of Common Stock for
sale to a person or entity resident in Australia, your offer may be subject to
disclosure requirements under Australian law. Please obtain legal advice on your
disclosure obligations before you make any such offer. 11. PLAN MODIFICATION,
TERMINATION, ETC. Subject to Section 9 of the U.S. Plan, the Board may amend,
alter, suspend, discontinue or terminate the Plan or any part of it at any time.
12. WHAT ARE THE AUSTRALIAN TAXATION CONSEQUENCES OF PARTICIPATION IN THE PLAN?
Please see the Additional Document entitled "Employee Information Supplement –
Deferred Common Stock Awards" for information regarding the Australian tax
treatment of your Award. 13. WHAT ARE THE U.S. TAXATION CONSEQUENCES OF
PARTICIPATION IN THE PLAN? Employees (who are not U.S. citizens or permanent
residents) will not be subject to U.S. tax by reason only of the grant and
vesting of the Deferred Common Stock or the sale of shares of Common Stock,
except as described in the dividends section of the “Employee Information
Supplement - Deferred Common Stock”. However, liability for U.S. taxes may
accrue if an employee is otherwise subject to U.S. taxes. The above is an
indication only of the likely U.S. taxation consequences for Australian resident
employees receiving Awards under the Plan. Award recipients should seek their
own advice as to the U.S. taxation consequences of Plan participation. 13.
RESTRICTION ON CAPITAL RAISING 5% LIMIT In addition to any other limitations as
identified in this Offer Document, the Plan or as prescribed by the Board from
time to time under the terms of the Plan, there is an overall



--------------------------------------------------------------------------------



 
[exhibit104081.jpg]
Information Classification: Confidential Information Classification: Company
Internal - 58 - restriction on the number of shares of Common Stock that can be
issued to Australian employees. * * * * * We urge you to carefully review the
information contained in this Offer Document and the Additional Documents. If
you have any questions, please contact the person listed in Section 9. Yours
sincerely, State Street Corporation



--------------------------------------------------------------------------------



 
[exhibit104082.jpg]
Information Classification: Company Internal 1 STATE STREET CORPORATION 2017
STOCK INCENTIVE PLAN ___ Deferred Stock Award Agreement Subject to your
acceptance of the terms set forth in this agreement (“Agreement”), State Street
Corporation (“Company”) has awarded you, under the State Street Corporation 2017
Stock Incentive Plan (“Plan”), and pursuant to this Agreement and the terms set
forth herein, a contingent right to receive the number of shares of Common Stock
(“Deferred Shares”) (“Award”) as set forth in the statement pertaining to this
Award (“Statement”) on the website (“Website”) maintained by Fidelity or another
party designated by the Company (“Equity Administrator”). Copies of the Plan,
the Company’s U.S. Prospectus for the Plan and any employee information
supplement to the U.S. Prospectus for your country of Employment ("Tax
Supplement") are located on the Website for your reference. Your acceptance of
this Award constitutes your acknowledgement that you have read and understood
this Agreement, the Plan, the U.S. Prospectus for the Plan and the Tax
Supplement. The provisions of the Plan are incorporated herein by reference, and
all terms used herein shall have the meaning given to them in the Plan, except
as otherwise expressly provided herein. In the event of any conflict between the
provisions of this Agreement and the provisions of the Plan, the provisions of
the Plan shall control. As used herein, “State Street” means the Company and
each Subsidiary. “Subsidiary” means the Company’s consolidated subsidiaries. The
terms of your Award are as follows: 1. Grant of Deferred Shares. To be entitled
to any payment under this Award, you must accept your Award and in so doing
agree to comply with the terms and conditions of this Agreement and the
applicable provisions of the Countries Addendum outlined in Appendix A (which is
incorporated into, and forms a material and integral part of, this Agreement).
Failure to accept this Award within thirty (30) days following the posting of
this Agreement on the Website will result in forfeiture of this Award. Subject
to the terms and conditions of this Agreement, Deferred Shares shall vest and be
settled in the form of shares of Common Stock according to the vesting schedule
set forth in your Statement. The term “vest” as used herein means the lapsing of
certain (but not all) restrictions described herein and in the Plan with respect
to one or more Deferred Shares as of each applicable vesting date. To vest in
all or any portion of this Award as of any date, you must have been continuously
employed with the Company or a Subsidiary, from and after the date hereof and
until (and including) the applicable vesting date, except as otherwise provided
herein. By accepting this Award, you acknowledge and agree that with respect to
any claim you may undertake to raise in the future with respect to this Award,
of Deferred Shares or Common Stock issued by the Company with respect to this
Agreement may only be raised against the Company in a court of competent
jurisdiction in the Commonwealth of Massachusetts, regardless of whether you are
or were employed by the Company or a Subsidiary.



--------------------------------------------------------------------------------



 
[exhibit104083.jpg]
Information Classification: Company Internal 2 This Award is subject to any
forfeiture, compensation recovery or similar requirements set forth in this
Agreement, as well as any other forfeiture, compensation recovery or similar
requirements under applicable law and related implementing regulations and
guidance, and to other forfeiture, compensation recovery or similar requirements
under plans, policies and practices of the Company or its relevant Subsidiaries
in effect from time to time, including those set forth in your offer letter. In
the event pursuant to this Agreement or pursuant to any applicable law or
related implementing regulations or guidance, or pursuant to any Company or its
relevant Subsidiaries plans, policies or practices, the Board or State Street is
required or permitted to reduce or cancel any amount remaining to be paid, or to
recover any amount previously paid, with respect to this Award, or to otherwise
impose or apply restrictions on this Award or shares of Common Stock subject
hereto, it shall, in its sole discretion, be authorized to do so. By accepting
this Award, you consent to making payment to your Employer in the event of a
compensation recovery determination by the Board or State Street. 2. Payment of
Common Stock. (a) The Company will issue and transfer to you, no later than
thirty (30) days following the applicable vesting dates, the number of shares of
Common Stock specified in the vesting schedule in your Statement. The Company’s
obligation to issue and transfer Common Stock in the future pursuant to this
Agreement is an unsecured and unfunded contractual obligation. (b)
Notwithstanding the foregoing, the Company may, in its sole discretion, settle
any vested Deferred Shares in the form of: (i) a cash payment to the extent
settlement in shares of Common Stock (1) is prohibited under local law, rules or
regulations, (2) would require you, the Company or the Subsidiary that legally
employs you (“Employer”) to obtain the approval of any governmental and/or
regulatory body in your country of residence (or country of Employment, if
different), or (3) is administratively burdensome; or (ii) shares of Common
Stock, but require you to immediately sell such shares of Common Stock (in which
case, you hereby expressly authorize the Company to issue sales instructions on
your behalf). 3. Identified Staff Holding Requirement. Notwithstanding anything
herein to the contrary, you agree and covenant that, as a condition to the
receipt of this Award and the settlement of the Deferred Shares in the form of
shares of Common Stock hereunder, in the event the Company or any Subsidiary
notifies you at any time before or after this Award is made that you have been
designated Identified Staff for purposes of the Capital Requirements Directive
IV (or any implementing or successor rule, regulation or guidance, including the
rules and regulations of the United Kingdom Financial Conduct Authority (“FCA”)
or Prudential Regulation Authority (“PRA”) or any other applicable regulatory
authority), you will not sell or otherwise transfer any shares of Common Stock
issued and transferred to you pursuant to this Award until the date that is at
least twelve (12) months for UK Identified Staff and at least six (6) months for
Germany Identified Staff (or such longer period as is



--------------------------------------------------------------------------------



 
[exhibit104084.jpg]
Information Classification: Company Internal 3 stipulated by the FCA, the PRA or
any other applicable regulatory authority) after the vesting date of Deferred
Shares paid in connection with this Award, except that (a) you shall be
permitted to sell, upon such vesting date, a number of shares of Common Stock
sufficient to pay applicable tax and social security withholding, if any, with
respect to such vesting (or, alternatively, if the Company withholds such shares
pursuant to Section 10 of this Agreement, the requirements in this Section 3 not
to sell or otherwise transfer any shares shall only apply to the number of such
shares delivered to you (i.e., after such withholding of shares)), (b) transfers
by will or pursuant to the laws of descent or distribution are permitted and (c)
this holding requirement shall not apply to such portion of the Deferred Shares,
if any, that were awarded with respect to a period of time, as determined by the
Company in its discretion, during which you were not subject to such holding
requirement. Any attempt by you (or in the case of your death, by your
Designated Beneficiary) to assign or transfer shares of Common Stock subject to
this Award, either voluntarily or involuntarily, contrary to the provisions
hereof, shall be null and void and without effect. The Company may, in its sole
discretion, impose restrictions on the assignment or transfer of shares of
Common Stock consistent with the provisions hereof, including, without
limitation, by or through the transfer agent for such shares or by means of
legending Common Stock certificates or otherwise. This provision applies in
addition to, and not to the exclusion of, any other holding, forfeiture and/or
clawback provisions contained in this Agreement. 4. General Circumstances of
Forfeiture. (a) You will immediately forfeit any and all rights to receive
shares of Common Stock under this Agreement not previously vested, issued and
transferred to you in the event: (i) you cease to be employed by the Company and
its Subsidiaries due to Circumstances of Forfeiture or (ii) your Employer, in
its sole discretion, determines that circumstances prior to the date on which
you ceased to be employed by the Company and its Subsidiaries for any reason
constituted grounds for an involuntary termination constituting Circumstances of
Forfeiture. (b) If your Employment terminates by reason of [Retirement or]
Disability or for reasons other than for Circumstances of Forfeiture, then
unless accelerated as provided in Section 8, your unvested right to receive
shares of Common Stock hereunder shall continue to vest in accordance with the
vesting schedule detailed in your Statement and subject to the terms and
conditions of this Agreement. (c) For purposes hereof: (i) “Circumstances of
Forfeiture” means the termination of your Employment with the Company and its
Subsidiaries either (A) voluntarily (other than [(x) Retirement or (y)] for Good
Reason on or prior to the first anniversary of a Change in Control) or (B)
involuntarily for reasons determined by the Company or the relevant Subsidiary
in its sole discretion to constitute “gross misconduct” [(including while you
are Retirement eligible)]. (ii) [“Retirement” means your attainment of age 55
and completion of 5 years of continuous service with the Company and its
Subsidiaries.



--------------------------------------------------------------------------------



 
[exhibit104085.jpg]
Information Classification: Company Internal 4 (iii) ]“Disability” means your
inability to engage in any substantially gainful activity by reason of any
medically determinable physical or mental impairment that can be expected to
result in your death or can be expected to last for a continuous period of not
less than 12 months (an “impairment”). (d) If you are a local national of and
employed in a country that is a member of the European Union (“EU”), the grant
of this Award and the terms and conditions governing this Award are intended to
comply with the age discrimination provisions of the EU Equal Treatment
Framework Directive, as implemented into local law (the “Age Discrimination
Rules”). To the extent a court or tribunal of competent jurisdiction determines
that any provision of this Award is invalid or unenforceable, in whole or in
part, under the Age Discrimination Rules, the Company, in its sole discretion,
shall have the power and authority to revise or strike such provision to the
minimum extent necessary to make it valid and enforceable to the full extent
permitted under applicable local law. (e) This Section 4 applies in addition to,
and not to the exclusion of, any other holding, forfeiture and/or clawback
provisions contained in this Agreement. 5. Material Risk Taker Malus-Based
Forfeiture. In the event you hold a title of Senior Vice President or higher
during the calendar year in which this Award is made, or you hold the status of
“material risk taker” at the time this Award is made based upon a prior
notification to you by the Company or any Subsidiary, you acknowledge and agree
that this Award is subject to the provisions of this Section 5. In respect of
any Award remaining to be issued and transferred to you in Common Stock or
otherwise paid may, in the sole discretion of the Board, be reduced or
cancelled, in the event that it is determined by the Board, in its sole
discretion, that your actions, whether discovered during or after your
Employment with the Employer, exposed The Business to any inappropriate risk or
risks (including where you failed to timely identify, analyze, assess or raise
concerns about such risk or risks, including in a supervisory capacity, where it
was reasonable to expect you to do so), and such exposure has resulted or could
reasonably be expected to result in a material loss or losses that are or would
be substantial in relation to the revenues, capital and overall risk tolerance
of The Business. “The Business” shall mean State Street, or, to the extent you
devote substantially all of your business time to a particular business unit
(e.g., Global Services Americas, Global Services International, State Street
Global Exchange or State Street Sector Solutions) or business division (e.g.,
Alternative Investment Solutions, Securities Lending, etc.), “Business” shall
refer to such business unit or business line. This provision applies in addition
to, and not to the exclusion of, any other holding, forfeiture and/or clawback
provisions contained in this Agreement. 6. Identified Staff Malus-Based
Forfeiture and Clawback. (a) In the event the Company or any Subsidiary notifies
you at any time before or after this Award is made that you have been designated
Identified Staff for purposes of the PRA Remuneration Code, you acknowledge and
agree that this Award is subject to the provisions of this Section 6 for a
period of seven (7) years from the date this Award is granted. The seven
(7)-year period may be extended to ten (10) years in certain circumstances where
(i) the Company has commenced an investigation into facts



--------------------------------------------------------------------------------



 
[exhibit104086.jpg]
Information Classification: Company Internal 5 or events which it considers
could potentially lead to the application of a clawback under this Section 6
were it not for the expiration of the seven (7)-year period; or (ii) the Company
has been notified by a regulatory authority that an investigation has commenced
into facts or events which the Company considers could potentially lead to the
application of clawback by the Company under this Section 6 were it not for the
expiration of the seven (7)-year period. (b) If the Company determines that a
PRA Forfeiture Event has occurred it may elect to reduce or cancel all or part
of any amount remaining to be issued and transferred to you in Common Stock or
otherwise paid in respect of this Award (“PRA Malus-Based Forfeiture”). (c) If
the Company determines that a PRA Clawback Event has occurred it may require the
repayment by you (or otherwise seek to recover from you) of all or part of any
compensation paid to you in respect of this Award (“PRA Clawback”). (d) The
Company may produce guidelines from time to time in respect of its operation of
the provisions of this Section 6. The Company intends to apply such guidelines
in deciding whether and when to effect any reduction, cancellation or recovery
of compensation but, in the event of any inconsistency between the provisions of
this Section 6 and any such guidelines, this Section 6 shall prevail. Such
guidelines do not form part of any employee’s contract of Employment, and the
Company may amend such guidelines and their application at any time. (e) By
accepting this Award on the Website, you expressly and explicitly: (i) consent
to making the required payment to the Company (or to your Employer on behalf of
the Company) in the event of a PRA Clawback; and (ii) authorize the Company to
issue related instructions, on your behalf, to the Equity Administrator and any
brokerage firm and/or third party administrator engaged by the Company to hold
your shares of Common Stock and other amounts acquired under the Plan and to
re-convey, transfer or otherwise return such shares of Common Stock and/or other
amounts to the Company. (f) For the purposes of this Section 6: (i) A “PRA
Forfeiture Event” means a determination by the Company, in its sole discretion,
that (A) there is reasonable evidence of employee misbehavior or material error;
or (B) the Company, one of its Subsidiaries or a relevant business unit has
suffered a material downturn in its financial performance; or (C) the Company,
one of its Subsidiaries or a relevant business unit has suffered a material
failure of risk management. (ii) A “PRA Clawback Event” means a determination by
the Company, in its sole discretion, that either (A) there is reasonable
evidence of employee misbehavior or material error or (B) the Company, one of
its Subsidiaries or a relevant business unit has suffered a material failure of
risk management.



--------------------------------------------------------------------------------



 
[exhibit104087.jpg]
Information Classification: Company Internal 6 (g) This Section 6 applies in
addition to, and not to the exclusion of, any other holding, forfeiture and/or
clawback provisions contained in this Agreement. 7. Management
Committee/Executive Vice President Forfeiture and Clawback. (a) If, at the time
the Award is made, you are a member of the State Street Corporation Management
Committee or any successor committee or body (“Management Committee” or “MC”) or
hold the title Executive Vice President (“EVP”) , any amount remaining to be
paid in respect of this Award may, in the sole discretion of the Board, be
reduced or cancelled, in whole or in part, in the event that it is determined by
the Board, in its sole discretion, that: (i) you engaged in fraud, gross
negligence or any misconduct, including in a supervisory capacity, that was
materially detrimental to the interests or business reputation of State Street
or any of its businesses; or (ii) you engaged in conduct that constituted a
violation of State Street policies and procedures or State Street Standard of
Conduct in a manner which either caused or could have caused reputational harm
that is material to State Street or placed or could have placed State Street at
material legal or financial risk; or (iii) as a result of a material financial
restatement by State Street contained in a filing with the U.S. Securities and
Exchange Commission (“SEC”), or miscalculation or inaccuracy in the
determination of performance metrics, financial results or other criteria used
in determining the amount of this Award, you would have received a smaller or no
Award hereunder. (b) If, at the time the Award is made, you are a member of the
Management Committee or hold the title EVP, this Award also is subject to
compensation recovery as provided herein. Upon the occurrence of an MC/EVP
Clawback Event within three (3) years (within one (1) year for an EVP) after the
date of grant of this Award, the Board may, in its sole discretion, determine to
recover the MC/EVP Clawback Amount, in whole or in part. Following such a
determination, you agree to immediately repay such compensation, in no event
later than sixty (60) days following such determination, in the form of any
shares of Common Stock delivered to you previously by the Company or cash (or a
combination of such shares and cash). For purposes of calculating the value of
both: (i) the amount of the MC/EVP Clawback Amount determined by the Board to be
recovered; and (ii) the amount of such compensation repaid, shares of Common
Stock will be valued in an amount equal to the market value of the Deferred
Shares delivered to you under this Award by the Company as determined at the
time of such delivery. To the extent not prohibited by applicable law and
subject to Section 14 (if applicable), if you fail to comply with any
requirement to repay compensation under this Section 7(b), the Board may
determine, in its sole discretion, in addition to any other remedies available
to the Company, that you will satisfy your repayment obligation through an
offset to any future payments owed by the Company or any of its Subsidiaries to
you.



--------------------------------------------------------------------------------



 
[exhibit104088.jpg]
Information Classification: Company Internal 7 (c) For purposes of this Section
7: (i) “MC/EVP Clawback Event” means a determination by the Board, in its sole
discretion, (A) with respect to any event or series of related events, that you
engaged in fraud or willful misconduct, including in a supervisory capacity,
that resulted in financial or reputational harm that is material to State Street
and resulted in the termination of your Employment by the Company and its
Subsidiaries (or, following a cessation of your Employment for any other reason,
such circumstances constituting grounds for termination are determined
applicable) or (B) a material financial restatement or miscalculation or
inaccuracy in financial results, performance metrics, or other criteria used in
determining this Award by State Street occurred. For the avoidance of doubt and
as applicable, an MC/EVP Clawback Event includes any determination by the Board
that is based on circumstances prior to the date on which you cease to be
employed by the Company and its Subsidiaries for any reason, even if the
determination by the Board occurs after such cessation of Employment. (ii)
“MC/EVP Clawback Amount” means (A) with respect to an MC/EVP Clawback Event
described in Section 7(c)(i)(A), the value of the Deferred Shares, determined
under Section 7(b) above, that were delivered to you under this Award by the
Company during the period of three (3) years (one (1) year for an EVP)
immediately prior to such MC/EVP Clawback Event or (B) with respect to an MC/EVP
Clawback Event described in Section 7(c)(i)(B), the value of the Deferred
Shares, determined under Section 7(b) above, that were delivered to you under
this Award by the Company (x) during the period of three (3) years (one (1) year
for an EVP) immediately prior to an associated date designated by the Board and
(y) that represents an amount that, in the sole discretion of the Board, exceeds
the amount you would have been awarded under this Award had the financial
statements or other applicable records of State Street been accurate (reduced,
in the case of both of the immediately preceding clauses (A) and (B), taking
into account any portion of this Award that was previously recovered by the
Company under Section 7(b) to avoid a greater than 100% recovery). (d) In
connection with any MC/EVP Clawback Event, you hereby expressly and explicitly
authorize the Company to issue instructions, on your behalf, to the Equity
Administrator and any brokerage firm and/or third party administrator engaged by
the Company to hold your shares of Common Stock and other amounts acquired under
the Plan to re-convey, transfer or otherwise return such shares of Common Stock
and/or other amounts to the Company. (e) This Section 7 applies in addition to,
and not to the exclusion of, any other holding, forfeiture and/or clawback
provisions contained in this Agreement. 8. Acceleration of Vesting upon Certain
Events. (a) Notwithstanding anything in this Agreement to the contrary, if you
die while employed by the Company or any of its Subsidiaries, or in the event
that you die after your Employment has terminated for a reason permitting
continued vesting pursuant to subparagraph 4(b) above, any unvested Deferred
Shares shall vest on the date of your death and the Company will issue and pay
to your Designated Beneficiary within sixty (60) days of your death the value of
such Deferred Shares under this Award



--------------------------------------------------------------------------------



 
[exhibit104089.jpg]
Information Classification: Company Internal 8 in the form of a cash
payment/issuance of shares of Common Stock. In addition, Sections 5, 6 and 7 of
this Agreement shall cease to apply upon your death at any time provided,
however, if a PRA Clawback Event or an MC/EVP Clawback Event has occurred
pursuant to Section 6 or 7, respectively, prior to your death, any amount that
the Board has made a determination to recover under either such Sections shall
continue to be payable to the Company. (b) Subject to applicable law and
regulation (including the rules and regulations of the PRA, the FCA and any
other applicable regulatory authority), if your Employment with the Company and
its Subsidiaries is terminated by the Company or the applicable Subsidiary
without Cause, by you for Good Reason [or on account of your Retirement], in
each case, on or prior to the first anniversary of a Change in Control (and
provided that such Change in Control constitutes a “change in control event” as
that term is defined under Section 409A of the U.S. Internal Revenue Code of
1986, as amended, (“Code”) and U.S. Treasury Regulation Section 1.409A-3(i)(5))
prior to the full settlement of your Award, the unvested portion of this Award
shall vest on the date of such termination and the Company will promptly issue
and pay to you within thirty (30) days of such termination any such shares of
Common Stock under this Award. For purposes of this Section 8(b), termination of
Employment shall mean a “separation from service” as determined in accordance
with U.S. Treasury Regulation Section 1.409A-1(h). 9. Shareholder Rights. You
are not entitled to any rights as a shareholder with respect to any shares of
Common Stock subject to this Award until they are transferred to you. Without
limiting the foregoing, prior to the issuance and transfer to you of shares of
Common Stock pursuant to this Agreement, you will have no right to receive
dividends or amounts in lieu of dividends with respect to the shares of Common
Stock subject to this Award nor any right to vote the shares of Common Stock
prior to any shares being transferred to you. 10. Withholding of Tax-Related
Items. Regardless of any action your Employer takes with respect to any or all
income tax (including U.S. federal, state and local taxes and/or non-U.S.
taxes), social insurance, payroll tax, payment on account of other tax-related
withholding (“Tax-Related Items”), you acknowledge and agree that the ultimate
liability for all Tax-Related Items legally due from you is and remains your
responsibility. Furthermore, neither the Company nor your Employer (a) makes any
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of this Award, including the grant of this Award,
the vesting of this Award and the issuance of shares of Common Stock in
settlement, the subsequent sale of any shares of Common Stock acquired upon
vesting, the cancellation, forfeiture or repayment of any shares of Common Stock
(or cash in lieu thereof); or (b) commits to structure the terms of the grant,
vesting, settlement, cancellation, forfeiture, repayment or any other aspect of
this Award to reduce or eliminate your liability for Tax-Related Items. Prior to
the delivery of shares of Common Stock upon the vesting of this Award, if any
taxing jurisdiction requires withholding of Tax-Related Items in connection with
the Award, the Company may withhold a sufficient number of whole shares of
Common Stock that have an aggregate fair market value sufficient to pay the
Tax-Related Items



--------------------------------------------------------------------------------



 
[exhibit104090.jpg]
Information Classification: Company Internal 9 required to be withheld with
respect to this Award. The cash equivalent of the shares of Common Stock
withheld will be used to settle the obligation to withhold the Tax-Related Items
(determined in the Company’s reasonable discretion). No fractional shares of
Common Stock will be withheld or issued pursuant to the grant of the Deferred
Shares and the issuance of Common Stock hereunder. Alternatively, the Company
and/or your Employer may, in its discretion, withhold any amount necessary to
pay the Tax-Related Items from your salary, wages or other amounts payable to
you, with no withholding in shares of Common Stock. In the event the withholding
requirements are not satisfied through the withholding of shares or through your
salary, wages or other amounts payable to you, no shares of Common Stock will be
issued upon vesting of this Award unless and until satisfactory arrangements (as
determined by the Company or your Employer) have been made by you with respect
to the payment of any Tax-Related Items which the Company or your Employer
determines, in its sole discretion, must be withheld or collected with respect
to such Award. Depending on the withholding method, the Company may withhold for
Tax-Related Items by considering any applicable statutory withholding amounts or
other applicable withholding rates, including maximum applicable rates. If you
are subject to taxation in more than one jurisdiction, you hereby expressly
acknowledge that the Company, your Employer or another Subsidiary may be
required to withhold and/or account for Tax- Related Items in more than one
jurisdiction. By accepting this Award, you hereby expressly consent to the
withholding of shares of Common Stock and/or cash as provided for hereunder. All
other Tax-Related Items related to this Award and any Common Stock delivered in
payment thereof, including the extent to which the Company or your Employer does
not so-withhold shares of Common Stock and/or cash, are your sole
responsibility. 11. Changes in Capitalization or Corporate Structure. This Award
is subject to adjustment pursuant to Section 10(a) of the Plan in the
circumstances therein described. 12. Employee Rights. Nothing in this Award
shall be construed to guarantee you any right of Employment with the Company,
your Employer or any Subsidiary or to limit the discretion of any of them to
terminate your Employment at any time, with or without cause to the maximum
extent permitted under local law. In consideration of the grant of the Award,
you acknowledge and agree that you will have no entitlement to compensation or
damages in consequence of the termination of your employment (for any reason
whatsoever and whether or not in breach of contract or local labor laws),
insofar as such entitlement arises or may arise from your ceasing to have rights
under or to be entitled to the Award as a result of such termination, or from
the loss or diminution in value of the Award. By accepting this Award, you shall
be deemed irrevocably to have waived any such claim or entitlement against the
Company, your Employer and all Subsidiaries that may arise; if, notwithstanding
the foregoing, any such claim is found by a court of competent jurisdiction to
have arisen, then, by accepting this Agreement, you shall be deemed irrevocably
to have waived your entitlement to pursue such claim. In the event your
employment ends and you are



--------------------------------------------------------------------------------



 
[exhibit104091.jpg]
Information Classification: Company Internal 10 subsequently rehired by the
Company or any Subsidiary, no Award previously forfeited or recovered will be
reinstated. 13. Non-Transferability, Etc. This Award shall not be transferable
other than (1) by will or the laws of descent and distribution or (2) pursuant
to the terms of a court-approved domestic relations order, official marital
settlement agreement or other divorce or settlement instrument satisfactory to
State Street, in its sole discretion. In the case of transfer pursuant to (2)
above, this Award shall remain subject to all the terms and conditions contained
in the Plan and this Agreement, including vesting, forfeiture and clawback terms
and conditions. Any attempt by you (or in the case of your death, by your
Designated Beneficiary) to assign or transfer this Award, either voluntarily or
involuntarily, contrary to the provisions hereof, shall be null, void and
without effect and shall render this Award itself null and void. 14. Compliance
with Section 409A of the Code. (a) The provisions of this Award are intended to
be exempt from, or compliant with, Section 409A of the Code, and shall be
construed and interpreted consistently therewith. Notwithstanding the foregoing,
neither the Company nor any Subsidiary shall have any liability to you or to any
other person if this Award is not so exempt or compliant. (b) If and to the
extent (i) any portion of any payment, compensation or other benefit provided to
you pursuant to the Plan in connection with your Employment termination
constitutes “nonqualified deferred compensation” within the meaning of Section
409A of the Code, and (ii) you are a specified employee as defined in Section
409A(a)(2)(B)(i) of the Code, in each case as determined by the Company in
accordance with its procedures, by which determinations you (through accepting
this Award) agree that you are bound, such portion of the payment, compensation
or other benefit shall not be paid before the day that is six months plus one
day after the date of “separation from service” (as determined under Section
409A of the Code) (the “New Payment Date”), except as Section 409A of the Code
may then permit. The aggregate of any payments that otherwise would have been
paid to you during the period between the date of separation from service and
the New Payment Date shall be paid to you in a lump sum on such New Payment
Date, and any remaining payments will be paid on their original deferral
schedule. 15. Miscellaneous. (a) Awards Discretionary. By accepting this Award,
you acknowledge and agree that the Plan is discretionary in nature and limited
in duration, and may be amended, cancelled, or terminated by the Company, in its
sole discretion, at any time. The grant of this Award is a one-time benefit and
does not create any contractual or



--------------------------------------------------------------------------------



 
[exhibit104092.jpg]
Information Classification: Company Internal 11 other right to receive an award,
compensation or benefits in lieu of an award in the future. Future awards, if
any, will be at the sole discretion of the Company, including, but not limited
to, the form and timing of an award, the number of shares of Common Stock
subject to an award, and forfeiture, clawback and vesting provisions. (b)
Company and Committee Discretion. Sections 3, 4, 5, 6 and 7 of this Agreement
are intended to comply with and meet the requirements of applicable law and
related implementing regulations regarding incentive compensation and will be
interpreted and administered accordingly as well as in accordance with any
implementing policies and practices of the Company or its relevant Subsidiaries
in effect from time to time. In making determinations under such Sections, the
Company, the relevant Subsidiary or the Board, as applicable, may take into
account, in its sole discretion, all factors that it deems appropriate or
relevant. Furthermore, the Company, the relevant Subsidiary or the Board may, as
applicable, take any and all actions it deems necessary or appropriate in its
sole discretion, as permitted by applicable law, to implement the intent of
Sections 4, 5, 6 and 7, including suspension of vesting and payment pending an
investigation or the determination by the Company, the relevant Subsidiary or
the Board as applicable. Each such Section is without prejudice to the
provisions of the other Sections, and the Company, the relevant Subsidiary or
the Board, as applicable, may elect or be required to apply any or all of the
provisions of Sections 3, 4, 5, 6 and 7 to this Award. (c) Voluntary
Participation. Your participation in the Plan is voluntary. The value of this
Award is an extraordinary item of compensation, is outside the scope of your
employment contract, if any, and is not part of your normal or expected
compensation for purposes of calculating any severance, resignation, redundancy,
end of service payments, bonuses, long-service awards, pension or retirement
benefits or similar payments. (d) Electronic Delivery. The Company or any of its
Subsidiaries may, in its sole discretion, decide to deliver any documents
related to this Award by electronic means. You hereby consent to receive such
documents by electronic delivery and agree to participate in the Plan through an
on-line or electronic system, including the Website, established and maintained
by the Company, any of its Subsidiaries, the Equity Administrator or another
party designated by the Company. (e) Electronic Acceptance. By accepting this
Award electronically, (i) you acknowledge and agree that you are bound by the
terms of this Agreement and the Plan and that you and this Award are subject to
all of the rights, power and discretion of the Company, its Subsidiaries and the
Board set forth in this Agreement and the Plan; and (ii) this Award is deemed
accepted by the Company and the Company shall be deemed to be bound by the terms
of this Agreement. (f) Language. You acknowledge and agree that it is your
express intent that this Agreement, the Plan and all other documents, notices
and legal proceedings entered into, given or instituted pursuant to this Award,
be drawn up in English. If you have received this Agreement, the Plan or any
other documents related to this Award translated into a language other than
English, and if the meaning of the translated



--------------------------------------------------------------------------------



 
[exhibit104093.jpg]
Information Classification: Company Internal 12 version is different than the
English version, the English version will prevail to the extent permitted under
local law. France: Une version française de cet Accord peut être consultée sur
l’intranet. Poland: Kopię tej Umowy w języku polskim może Pan/Pani otrzymać
wchodząc na Stronę. (g) Additional Requirements. The Company reserves the right
to impose other requirements on this Award, any shares of Common Stock acquired
pursuant to this Award, and your participation in the Plan, to the extent the
Company determines, in its sole discretion, that such other requirements are
necessary or advisable in order to comply with local laws, rules and
regulations, or to facilitate the operation and administration of this Award and
the Plan. Such requirements may include (but are not limited to) requiring you
to sign any agreements or undertakings that may be necessary to accomplish the
foregoing. (h) Public Offering. If you are a resident and/or employed outside
the United States, the grant of this Award is not intended to be a public
offering of securities in your country of residence (and country of Employment,
if different). The Company has not submitted any registration statement,
prospectus or other filings with the local securities authorities (unless
otherwise required under local law), and the grant of this Award is not subject
to the supervision of the local securities authorities. (i) Limitation of
Liability. No individual acting as a director, officer, employee or agent of the
Company or any of its Subsidiaries will be liable to you or any other person for
any action, including any Award forfeiture, Award recovery or other
discretionary action taken pursuant to this Agreement or any related
implementing policy or procedure of the Company. (j) Insider Trading. By
participating in the Plan, you agree to comply with the Company’s policy on
insider trading (to the extent that it is applicable to you). You further
acknowledge that, depending on your country of residence (and country of
employment, if different) or your broker’s country of residence or where the
shares of Common Stock are listed, you may be subject to insider trading
restrictions and/or market abuse laws which may affect your ability to accept,
acquire, sell or otherwise dispose of the shares of Common Stock, rights to
shares of Common Stock (e.g., this Award) or rights linked to the value of
shares of Common Stock, during such times you are considered to have “inside
information” regarding the Company (as defined by the laws or regulations in
your country of employment (and country of residence, if different). Local
insider trading laws and regulations may prohibit the cancellation or amendment
of orders you place before you possess inside information. Furthermore, you
could be prohibited from (i) disclosing the inside information to any third
party (other than on a “need to know” basis) and (ii) “tipping” third parties or
causing them otherwise to buy or sell securities. You understand that third
parties include fellow employees. Any restriction under these laws or
regulations are separate from and in addition to any restrictions that may be
imposed under any applicable Company insider trading policy. You hereby
expressly acknowledge that it is your responsibility to be informed of and
compliant with such regulations, and should consult with your personal advisor
for additional information. (k) Exchange Rates. Neither the Company, your
Employer or any Subsidiary shall be liable for any foreign exchange rate
fluctuation, where applicable,



--------------------------------------------------------------------------------



 
[exhibit104094.jpg]
Information Classification: Company Internal 13 between your local currency and
the United States dollar that may affect the value of an Award or of any amounts
due to you pursuant to the settlement of this Award or the subsequent sale of
any shares of Common Stock acquired under the Plan. (l) Applicable Law. This
Agreement shall be subject to and governed by the laws of the Commonwealth of
Massachusetts, United States of America without regard to that Commonwealth’s
conflicts of law principles. 16. Application of Local Law and Countries
Addendum. (a) Notwithstanding Section 15(l), this Award shall be subject to all
applicable laws, rules and regulations of your country of residence (and country
of Employment, if different) and any special terms and conditions for your
country of residence (and country of Employment, if different), including as set
forth in the addendum that immediately follows this Agreement ("Countries
Addendum"), but limited to the extent required by local law. The Company
reserves the right, in its sole discretion, to add to or amend the terms and
conditions set out in the Countries Addendum as necessary or advisable in order
to comply with applicable laws, rules and regulations or to facilitate the
operation and administration of this Award and the Plan, including (but not
limited to) circumstances where you transfer residence and/or employment to
another country. (b) As a condition to this Award, you agree to repatriate all
payments attributable to the Common Stock acquired under the Plan in accordance
with local foreign exchange rules and regulations in your country of residence
(and country of Employment, if different). In addition, you also agree to take
any and all actions, and consent to any and all actions taken by the Company and
its Subsidiaries, as may be required to allow the Company and its Subsidiaries
to comply with local laws, rules and regulations in your country of residence
(and country of Employment, if different). Finally, you agree to take any and
all actions as may be required to comply with your personal legal, tax and other
obligations under local laws, rules and regulations in your country of residence
(and country of Employment, if different). 17. Consent to Collection, Processing
and Transfer of Personal Data. (a) Pursuant to applicable personal data
protection laws, the Company and your Employer hereby notify you of the
following in relation to your personal data and the collection, use, processing
and transfer of such data in relation to the Company’s grant of this Award and
your participation in the Plan. The collection, use, processing and transfer of
your personal data is necessary for the Company’s administration of the Plan and
your participation in the Plan, and your denial and/or objection to the
collection, use, processing and transfer of personal data may affect your
participation in the Plan. As such, you voluntarily acknowledge and consent
(where required under applicable law) to the collection, use, processing and
transfer of personal data as described in this Section 17. (b) The Company and
your Employer hold certain personal information about you, including your name,
home address and telephone number, date of birth, social security number or
other employee identification number, email address, salary, nationality, job
title, any shares of Common Stock or directorships held in the Company, details
of all awards or any other entitlement to shares of Common Stock awarded,
canceled, purchased, vested, unvested or outstanding in your favor, for the
purpose of managing and administering the Plan (“Data”). The Data may be
provided by you or



--------------------------------------------------------------------------------



 
[exhibit104095.jpg]
Information Classification: Company Internal 14 collected, where lawful, from
third parties, and the Company will process the Data for the exclusive purpose
of implementing, administering and managing your participation in the Plan. The
Data processing will take place through electronic and non-electronic means
according to logics and procedures strictly correlated to the purposes for which
Data are collected and with confidentiality and security provisions as set forth
by applicable laws and regulations in your country of residence (and country of
Employment, if different). Data processing operations will be performed
minimizing the use of personal and identification data when such operations are
unnecessary for the processing purposes sought. Data will be accessible within
the Company’s organization only by those persons requiring access for purposes
of the implementation, administration and operation of the Plan and for your
participation in the Plan. (c) The Company and your Employer will transfer Data
amongst themselves as necessary for the purpose of implementation,
administration and management of your participation in the Plan, and the Company
and your Employer may each further transfer Data to any third parties assisting
the Company in the implementation, administration and management of the Plan.
These recipients may be located in the European Economic Area, or elsewhere
throughout the world, such as the United States. You hereby authorize (where
required under applicable law) them to receive, possess, use, retain and
transfer the Data, in electronic or other form, for purposes of implementing,
administering and managing your participation in the Plan, including any
requisite transfer of such Data as may be required for the administration of the
Plan and/or the subsequent holding of shares of Common Stock on your behalf to a
broker or other third party with whom you may elect to deposit any shares of
Common Stock acquired pursuant to the Plan. (d) Upon request of the Company or
your Employer, you agree to provide an executed data privacy consent form to the
Company and/or the Employer (or any other agreements or consents that may be
required by the Company and/or the Employer) that the Company and/or the
Employer may deem necessary to obtain from you for the purpose of administering
your participation in the Plan in compliance with the data privacy laws in your
country of employment (and country of residence, if different), either now or in
the future. You understand and agree that you will not be able to participate in
the Plan if you fail to provide any such consent or agreement requested by the
Company and/or the Employer. (e) You may, at any time, exercise your rights
provided under applicable personal data protection laws, which may include the
right to (i) obtain confirmation as to the existence of the Data, (ii) verify
the content, origin and accuracy of the Data, (iii) request the integration,
update, amendment, deletion, or blockage (for breach of applicable laws) of the
Data, and (iv) (iv) oppose, for legal reasons, the collection, processing or
transfer of the Data which is not necessary or required for the implementation,
administration and/or operation of the Plan and your



--------------------------------------------------------------------------------



 
[exhibit104096.jpg]
Information Classification: Company Internal 15 participation in the Plan. You
may seek to exercise these rights by contacting your local Human Resources
Department. **********************************



--------------------------------------------------------------------------------



 
[exhibit104097.jpg]
Information Classification: Company Internal 16 COUNTRIES ADDENDUM TO ___
DEFERRED STOCK AWARD AGREEMENT STATE STREET CORPORATION 2017 STOCK INCENTIVE
PLAN A. United States B. Australia C. Canada D. China E. France F. Hong Kong G.
Ireland H. Luxembourg I. Netherlands J. Singapore K. South Korea L. United
Kingdom A. UNITED STATES
______________________________________________________________________ In
consideration of your receipt of this Award, you expressly agree to comply with
the terms and conditions below without regard to whether or not any amount has
been forfeited, paid, delivered or repaid, under this Award at any time,
including the time you separate from service with the Company and its
Subsidiaries. Failure to comply with the terms and conditions of this Countries
Addendum A may result in the sole determination of the Company in the forfeiture
of any or all of the amounts remaining to be paid under this Award. In addition,
your eligibility to participate in the Plan in the future, including any
potential future grants of awards under the Plan (or any successor incentive
plan of the Company), is subject to and conditioned on your compliance with the
terms and conditions of this Countries Addendum A. All terms used herein shall
have the meaning given to them in the Plan or this Award, except as otherwise
expressly provided herein. 1. Confidentiality. (a) You acknowledge that you have
access to Confidential Information which is not generally known or made
available to the general public and that such Confidential Information is the
property of the Company, its Subsidiaries or its or their licensors, suppliers
or customers. Subject to Paragraph 16, below, you agree specifically as follows,
in each case whether during your Employment or following the termination
thereof: (i) You will always preserve as confidential all Confidential
Information, and will never use it for your own benefit or for the benefit of
others; this includes that you will not use the knowledge of activities or
positions in



--------------------------------------------------------------------------------



 
[exhibit104098.jpg]
Information Classification: Company Internal 17 clients’ securities portfolio
accounts or cash accounts for your own personal gain or for the gain of others.
(ii) You will not disclose, divulge, or communicate Confidential Information to
any unauthorized person, business or corporation during or after the termination
of your Employment with the Company and its Subsidiaries. You will use your best
efforts and exercise due diligence to protect, to not disclose and to keep as
confidential all Confidential Information. (iii) You will not initiate or
facilitate any unauthorized attempts to intercept data in transmission or
attempt entry into data systems or files. You will not intentionally affect the
integrity of any data or systems of the Company or any of its Subsidiaries
through the introduction of unauthorized code or data, or through unauthorized
deletion or addition. You will abide by all applicable Corporate Information
Security procedures. (iv) Upon the earlier of request or termination of
Employment, you agree to return to the Company or the relevant Subsidiaries, or
if so directed by the Company or the relevant Subsidiaries, destroy any and all
copies of materials in your possession containing Confidential Information. (b)
The terms of this Countries Addendum A do not apply to any information which is
previously known to you without an obligation of confidence or without breach of
this Countries Addendum A, is publicly disclosed (other than by a violation by
you of the terms of this Countries Addendum A) either prior to or subsequent to
your receipt of such information, or is rightfully received by you from a third
party without obligation of confidence and other than in relation to your
Employment with the Company or any of its Subsidiaries. State Street recognizes
that certain disclosures of confidential information to appropriate government
authorities or other designated persons are protected by “whistleblower” and
other laws. Nothing in this Countries Addendum A is intended to or should be
understood or construed to prohibit or otherwise discourage such disclosures.
State Street will not tolerate any discipline or other retaliation against
employees who properly make such legally-protected disclosures. 2. Assignment
and Disclosure. (a) You acknowledge that, by reason of being employed by your
Employer, to the extent permitted by law, all works, deliverables, products,
methodologies and other work product conceived, created and/or reduced to
practice by you, individually or jointly with others, during the period of your
Employment by your Employer and relating to the Company or any of its
Subsidiaries or demonstrably anticipated business, products, activities,
research or development of the Company or any of its Subsidiaries or resulting
from any work performed by you for the Company or any of its Subsidiaries,
including, without limitation, any track record with which you may be associated
as an investment manager or fund manager (collectively, “Work Product”), that
consists of copyrightable subject matter is "work made for hire" as defined in
the Copyright Act of 1976 (17 U.S.C. § 101), and such copyrights are therefore
owned, upon creation, exclusively by State Street. To the extent the foregoing
does not apply and to the extent permitted by law, you hereby assign and agree
to assign, for no additional consideration, all of your rights,



--------------------------------------------------------------------------------



 
[exhibit104099.jpg]
Information Classification: Company Internal 18 title and interest in any Work
Product and any intellectual property rights therein to State Street. You hereby
waive in favor of State Street any and all artist’s or moral rights (including
without limitation, all rights of integrity and attribution) you may have
pursuant to any state, federal or foreign laws, rules or regulations in respect
of any Work Product and all similar rights thereto. You will not pursue any
ownership or other interest in such Work Product, including, without limitation,
any intellectual property rights. (b) You will disclose promptly and in writing
to the Company or your Employer all Work Product, whether or not patentable or
copyrightable. You agree to reasonably cooperate with State Street (i) to
transfer to State Street the Work Product and any intellectual property rights
therein, (ii) to obtain or perfect such rights, (iii) to execute all papers, at
State Street’s expense, that State Street shall deem necessary to apply for and
obtain domestic and foreign patents, copyright and other registrations, and (iv)
to protect and enforce State Street’s interest in them. (c) These obligations
shall continue beyond the period of your Employment with respect to inventions
or creations conceived or made by you during the period of your Employment. 3.
Non-Solicitation. (a) This Paragraph 3 shall apply to you at any time that you
hold the title of Vice President or higher. (b) You agree that, during your
Employment and for a period of six (6) months from the date your Employment
terminates for any reason you will not, without the prior written consent of the
Company or your Employer: (i) solicit, directly or indirectly (other than
through a general solicitation of employment not specifically directed to
employees of the Company or any of its Subsidiaries), the employment of, hire or
employ, recruit, or in any way assist another in soliciting or recruiting the
employment of, or otherwise induce the termination of the employment of, any
person who then or within the preceding twelve (12) months was an officer of the
Company or any of its Subsidiaries (excluding any such officer whose employment
was involuntarily terminated); or (ii) engage in the Solicitation of Business
from any Client on behalf of any person or entity other than the Company or any
of its Subsidiaries. (c) Paragraph 3(b)(i) above shall be deemed to exclude the
words “hire or employ” if your work location is in California or New York, and
shall be construed and administered accordingly. (i) For purposes of this
Paragraph 3, “officer” shall include any person holding a position title of
Assistant Vice President or SSGA Principal 4 or higher. Notwithstanding the
foregoing, this Paragraph 3 shall be inapplicable following a Change in Control.



--------------------------------------------------------------------------------



 
[exhibit104100.jpg]
Information Classification: Company Internal 19 4. Notice Period Upon
Resignation. (a) This Paragraph 4 shall apply to you at any time that you hold
the title of Managing Director or higher (or, any time that you hold the title
of Vice President or higher in State Street Global Markets (“SSGM”)). If you are
subject to an employment agreement that requires a longer notice period, that
employment agreement shall govern. (b) In order to permit the Company and its
Subsidiaries to safeguard their business interests and goodwill in the event of
your resignation from Employment for any reason, you agree to give your Employer
advance notice of your resignation. The duration of the advance notice you
provide (the “Notice Period”) will be determined by your title at the time you
deliver such notice, as follows: (i) if you are a member of the Management
Committee, you will give 180 days’ advance notice; (ii) if you are an Executive
Vice President, you will give ninety (90) days’ advance notice; (iii) if you are
a Vice President in SSGM, you will give thirty (30) days’ advance notice; and
(iv) otherwise, you will give sixty (60) days’ advance notice. (c) During the
Notice Period, you will cooperate with your Employer, as well as the Company and
its Subsidiaries, and provide them with any requested information to assist with
transitioning your duties, accomplishing its or their business, and/or
preserving its or their client relationships. (d) In its sole discretion, during
the Notice Period, your Employer or the Company may place you on a partial or
complete leave of absence and relieve you of some or all of your duties and
responsibilities. Except as provided otherwise in (e) below, at all times during
the Notice Period you shall continue to be an employee of your Employer, shall
continue to receive your regular salary and benefits, and shall continue to
comply with the applicable policies of your Employer, the Company and its
Subsidiaries. However, you will not be eligible for any incentive compensation
awards made on or after the first day of the Notice Period or, subject to
applicable law, to accrue any paid vacation time. (e) You agree that should you
fail to provide advance notice of your resignation as required in this Paragraph
4, your Employer, the Company or any of its Subsidiaries shall be entitled to
seek injunctive relief restricting you from employment for a period equal to the
period for which notice of resignation was required but not provided, and for
the period of restriction under Paragraph 5, if applicable, in addition to any
other remedies available under law. (f) If you have sixty (60) or fewer days’
notice remaining in your required Notice Period under this Paragraph 4, your
Employer, or the Company, or any of its Subsidiaries may, at any time during the
remainder of your Notice Period, release you from your obligations under this
Paragraph 4 and give immediate effect to your



--------------------------------------------------------------------------------



 
[exhibit104101.jpg]
Information Classification: Company Internal 20 resignation; provided that such
action shall not affect your other obligations under this Countries Addendum A.
(g) Notwithstanding the foregoing, if you hold the title of Executive Vice
President this Paragraph 4 shall not apply in the event you terminate your
Employment for Good Reason on or prior to the first anniversary of a Change in
Control (each as defined in the Plan). 5. Non-Competition. (a) This Paragraph 5
shall apply to you at any time that you hold the title of Executive Vice
President or higher. However, it will not apply to any Employee who resides in
or has a primary reporting location in California. (b) During your Employment
and for the twelve (12) months following its termination for any reason, you
will not, directly or indirectly, whether as owner, partner, investor,
consultant, agent, employee, co-venturer or otherwise, compete with your
Employer, the Company or any of its Subsidiaries in any geographic area in which
it or they do business, or undertake any planning for any business competitive
with the business of your Employer, the Company or any of its Subsidiaries.
Specifically, but without limiting the foregoing, you agree not to engage in any
manner in any activity that is directly or indirectly competitive or potentially
competitive with the business of your Employer, the Company or any of its
Subsidiaries as conducted or under consideration at any time during your
Employment and further agree not to work or provide services, in any capacity,
whether as an employee, independent contractor or otherwise, whether with or
without compensation, to any Person who is engaged in any business that is
competitive with the business of your Employer, the Company or any of its
Subsidiaries for which you have provided services, as conducted or in planning
during your Employment. The foregoing, however, shall not prevent your passive
ownership of two percent (2%) or less of the equity securities of any publicly
traded company. 6. Definitions. For the purpose of this Countries Addendum A,
the following terms are defined as follows: (a) “Client” means a present or
former customer or client of the Company or any of its Subsidiaries with whom
you have had, or with whom persons you have supervised have had, substantive and
recurring personal contact during your Employment with the Company or any of its
Subsidiaries. A former customer or client means a customer or client for which
the Company or any of its Subsidiaries stopped providing all services within
twelve (12) months prior to the date your Employment with your Employer ends.
(b) “Confidential Information” includes but is not limited to all trade secrets,
trade knowledge, systems, software, code, data documentation, files, formulas,
processes, programs, training aids, printed materials, methods, books, records,
client files, policies and procedures, client and prospect lists, employee data
and other information relating to the operations of the Company or any of its
Subsidiaries and to its or any of their customers, and any and all discoveries,
inventions or improvements thereof made or conceived by you or others for the
Company or any of its Subsidiaries whether or not patented or copyrighted, as
well as cash and securities account



--------------------------------------------------------------------------------



 
[exhibit104102.jpg]
Information Classification: Company Internal 21 transactions and position
records of clients, regardless of whether such information is stamped
“confidential.” (c) “Person” means an individual, a corporation, a limited
liability company, an association, a partnership, an estate, a trust and any
other entity or organization, other than your Employer, the Company or any of
its Subsidiaries. (d) “Solicitation of Business” means the attempt through
direct or indirect contact by you or by any other Person with your assistance to
induce a Client to: (i) transfer the Client’s business from the Company or any
of its Subsidiaries to any other person or entity; (ii) cease or curtail the
Client’s business with the Company or any of its Subsidiaries; or (iii) divert a
business opportunity from the Company or any of its Subsidiaries to any other
person or entity, which business or business opportunity concerns or relates to
the business with which you were actively connected during your Employment with
the Company or any of its Subsidiaries. (e) “Subsidiaries” means any entity
controlling, controlled by or under common control with the Company, including
direct and indirect subsidiaries. 7. Post-Employment Cooperation. You agree
that, following the termination of your Employment with the Company and its
Subsidiaries, you will reasonably cooperate with the Company or the relevant
Subsidiary with respect to any matters arising during or related to your
Employment, including but not limited to reasonable cooperation in connection
with any litigation, governmental investigation, or regulatory or other
proceeding (even if such litigation, governmental investigation, or regulatory
or other proceeding arises following the date of this Award to which this
Countries Addendum A is appended or following the termination of your
Employment). The Company or any of its Subsidiaries shall reimburse you for any
reasonable out-of-pocket and properly documented expenses you incur in
connection with such cooperation. 8. Non-Disparagement. Subject to Paragraph 16,
below, you agree that during your Employment and following the termination
thereof you shall not make any false, disparaging, or derogatory statements to
any media outlet (including Internet-based chat rooms, message boards, any and
all social media, and/or web pages), industry groups, financial institutions, or
to any current, former or prospective employees, consultants, clients, or
customers of the Company or its Subsidiaries regarding the Company, its
Subsidiaries or any of their respective directors, officers, employees, agents,
or representatives, or about the business affairs or financial condition of the
Company or any of its Subsidiaries. 9. Enforcement. You acknowledge and agree
that the promises contained in this Countries Addendum A are necessary to the
protection of the legitimate business interests of your Employer, the Company
and its Subsidiaries, including without limitation its and their Confidential
Information, trade secrets and good will, and are material and integral to the
undertakings of the Company under this Award to which this Countries Addendum A
is appended. You further agree that one or more of your Employer, the



--------------------------------------------------------------------------------



 
[exhibit104103.jpg]
Information Classification: Company Internal 22 Company and its Subsidiaries
will be irreparably harmed in the event you do not perform such promises in
accordance with their specific terms or otherwise breach the promises made
herein. Accordingly, your Employer, the Company and any of its Subsidiaries
shall each be entitled to preliminary or permanent injunctive or other equitable
relief or remedy without the need to post bond, and to recover its or their
reasonable attorney’s fees and costs incurred in securing such relief, in
addition to, and not in lieu of, any other relief or remedy at law to which it
or they may be entitled. You further agree that, the periods of restriction
contained in this Countries Addendum A shall be tolled, and shall not run,
during any period in which you are in violation of the terms of this Countries
Addendum A, so that your Employer, the Company and its Subsidiaries shall have
the full protection of the periods agreed to herein. Should the Company
determine that any portion of the Deferred Shares granted to you in connection
with this Award are to be forfeited on account of your breach of the provisions
of this Countries Addendum A, any unvested portion of your Award will cease to
vest upon such determination. 10. No Waiver. No delay by your Employer, the
Company or any of its Subsidiaries in exercising any right under this Countries
Addendum A shall operate as a waiver of that right or of any other right. Any
waiver or consent as to any of the provisions herein provided by your Employer,
the Company or any of its Subsidiaries must be in writing, is effective only in
that instance, and may not be construed as a broader waiver of rights or as a
bar to enforcement of the provision(s) at issue on any other occasion. 11.
Relationship to Other Agreements. This Addendum A supplements and does not
limit, amend or replace any other obligations you may have under applicable law
or any other agreement or understanding you may have with your Employer, the
Company or any of its Subsidiaries or pursuant to the applicable policies of any
of them, whether such additional obligations have been agreed to in the past, or
are agreed to in the future. 12. Interpretation of Business Protections. The
agreements made by you in Paragraphs 1, 2, 3, 4 and 5 above shall be construed
and interpreted in any judicial or other adjudicatory proceeding to permit their
enforcement to the maximum extent permitted by law, and each of the provisions
to this Countries Addendum A is severable and independently enforceable without
reference to the enforcement of any other provision. If any restriction set
forth in this Countries Addendum A is found by any court of competent
jurisdiction to be unenforceable because it extends for too long a period of
time or over too great a range of activities or in too broad a geographic area,
it shall be interpreted to extend only over the maximum period of time, range of
activities or geographic area as to which it may be enforceable. 13. Assignment.
Except as provided otherwise herein, this Countries Addendum A shall be binding
upon and inure to the benefit of both parties and their respective successors
and assigns, including any person or entity which acquires the Company or its
assets or business; provided, however, that your obligations are personal and
may not be assigned by you. 14. Electronic Acceptance. By accepting this Award
electronically, you will be deemed to have acknowledged and agreed that you are
bound by the terms of this Countries Addendum A, and it shall be deemed to have
been accepted by the Company.



--------------------------------------------------------------------------------



 
[exhibit104104.jpg]
Information Classification: Company Internal 23 15. Notification Requirement.
Until forty-five (45) days after the period of restriction under Paragraph 5
expires, you shall give notice to the Company of each new business activity you
plan to undertake, at least five (5) business days prior to beginning any such
activity. Such notice shall state the name and address of the Person for whom
such activity is undertaken and the nature of your business relationship(s) and
position(s) with such Person. You shall provide the Company with such other
pertinent information concerning such business activity as the Company may
reasonably request in order to determine your continued compliance with your
obligations under this Countries Addendum A. 16. Certain Limitations. (a)
Nothing in this Countries Addendum A prohibits you from reporting possible
violations of federal law or regulation to any governmental agency or regulatory
authority or from making other disclosures that are protected under the
whistleblower provisions of federal law or regulation. Moreover, nothing in this
Countries Addendum A requires you to notify the Company that you have made any
such report or disclosure. However, in connection with any such activity, you
acknowledge you must take reasonable precautions to ensure that any Confidential
Information that is disclosed to such authority is not made generally available
to the public, including by informing such authority of the confidentiality of
the same. You shall not be held criminally or civilly liable under any Federal
or State trade secret law if you disclose a Company trade secret (i) in
confidence to a Federal, State, or local government official, either directly or
indirectly, or to an attorney, solely for the purposes of reporting or
investigating a suspected violation of law; or (ii) in a complaint or other
document filed in a lawsuit or other proceeding, if such filing is made under
seal. (b) Despite the foregoing, you also acknowledge that you are not permitted
to disclose to any third-party, including any governmental or regulatory
authority, any information learned in the course of your Employment that is
protected from disclosure by any applicable privilege, including but not limited
to the attorney-client privilege, attorney work product doctrine, the bank
examiner’s privilege, and/or privileges applicable to information covered by the
Bank Secrecy Act (31 U.S.C. §§ 5311-5330), including information that would
reveal the existence or contemplated filing of a suspicious activity report.
Your Employer, the Company and its Subsidiaries do not waive any applicable
privileges or the right to continue to protect its and their privileged
attorney-client information, attorney work product, and other privileged
information. * * * * * * * Entire Agreement. The Plan and the Agreement
constitute the complete understanding and agreement between the parties to the
Agreement with respect to this Award, and supersedes and cancels any previous
oral or written discussions, agreements or representations regarding this Award
or the Common Stock.



--------------------------------------------------------------------------------



 
[exhibit104105.jpg]
Information Classification: Company Internal 24 B. AUSTRALIA
______________________________________________________________________ 1. Award
Conditioned on Satisfaction of Regulatory Obligations. If you are (a) a director
of a Subsidiary incorporated in Australia, or (b) a person who is a
management-level executive of a Subsidiary incorporated in Australia and who
also is a director of a Subsidiary incorporated outside of Australia, the grant
of this Award is conditioned upon satisfaction of the shareholder approval
provisions of section 200B of the Corporations Act 2001 (Cth) in Australia. 2.
Tax Deferral. This Award is intended to be subject to tax deferral under
Subdivision 83A-C of the Income Tax Assessment Act 1997 (subject to the
conditions and requirements thereunder). 3. Attached Offer Document. The terms
of your Award incorporate the rules of the Plan, the Agreement, this Countries
Addendum and the provisions of the attached Offer Document. The Offer Document
is hereby incorporated into, and forms an integral and material part of, the
Agreement and this Countries Addendum. By accepting your Award, you will be
bound by the rules of the Plan, the Agreement, this Countries Addendum and the
attached Offer Document. 4. EVP Notice and Non-Compete. In consideration of your
receipt of this Award, you expressly agree to comply with the terms and
conditions below at any time that you hold the title of Executive Vice President
or higher (and, where specified, following the termination of your Employment
where you held the title of Executive Vice President or higher immediately prior
to such termination), without regard to whether or not any amount has been
forfeited, paid, delivered or repaid, under this Award at any time, including
the time you separate from service with your Employer, the Company and its
Subsidiaries. It is a condition of this Award that, if you fail to comply with
the terms and conditions below, then the Company may in its absolute discretion
determine that any or all of the amounts remaining to be paid under this Award
should be forfeited. All terms used herein shall have the meaning given to them
in the Plan or the Award, except as otherwise expressly provided herein. (a)
Notice Period Upon Resignation. (i) In order to permit the Company and its
Subsidiaries to safeguard their business interests and goodwill in the event of
your resignation from Employment for any reason, you agree to give your Employer
advance notice of your resignation. The duration of the advance notice you
provide (the “Notice Period”) will be determined by your title at the time you
deliver such notice, as follows— (1) If you are a member of the State Street
Corporation Management Committee, you will give 180 days’ advance notice in
writing; and (2) If you are an Executive Vice President, you will give 90 days’
advance notice in writing. For the avoidance of doubt, the Notice Periods set
out above shall be subject always to any contractual obligation you have to give
a longer period of



--------------------------------------------------------------------------------



 
[exhibit104106.jpg]
Information Classification: Company Internal 25 notice of termination of your
Employment (whether such obligation is contained in your contract of Employment
or any other agreement to which you are a party). ii) During the Notice Period,
you will cooperate with your Employer, as well as the Company and its
Subsidiaries, and provide them with any requested information to assist with
transitioning your duties, accomplishing its or their business, and/or
preserving its or their client relationships. In its sole discretion, during the
Notice Period, your Employer or the Company may place you on a partial or
complete leave of absence and relieve you of some or all of your duties and
responsibilities. Except as provided otherwise in (iii) below, at all times
during the Notice Period you shall continue to be an employee of your Employer,
shall continue to receive your regular salary and benefits and you will continue
to comply with the applicable policies of your Employer, the Company, and its
Subsidiaries. However, you will not be eligible for any incentive compensation
awards made on or after the first day of the Notice Period or to accrue any
vacation save as required by statute. iii) In its sole discretion, at any time
during the Notice Period, the Company or your Employer may release you from your
obligations under this Paragraph (a) by giving immediate effect to your
resignation and making a payment of basic salary in lieu of any remaining
portion of the Notice Period; provided that such action shall not affect your
other obligations under this Addendum. b) Non-Competition. i) This Paragraph (b)
shall apply to you at any time that you hold the title of Executive Vice
President or higher and following the termination of your Employment where you
held the title of Executive Vice President or higher immediately prior to such
termination. ii) During your Employment and for the 12 months following its
termination for any reason, you will not within the Restricted Territory,
directly or indirectly, whether as owner, director, partner, investor,
consultant, agent, employee, co- venturer or otherwise and whether alone or in
conjunction with or on behalf of any other person: (1) become engaged, employed,
concerned or interested in or provide technical, commercial or professional
advice to, any Person which supplies or provides (or intends to supply or
provide) Products or Services in competition with such parts of the business of
the Employer or any Relevant Group Company with which you were materially
engaged or involved or for which you were responsible during the Relevant
Period; (2) compete with your Employer or any Relevant Group Company, or
undertake any planning for any business competitive with the business of your
Employer or any Relevant Group Company; (3) engage in any manner in any activity
that is directly or indirectly competitive or potentially competitive with the
business of your Employer, or any Relevant Group Company as conducted or under
consideration



--------------------------------------------------------------------------------



 
[exhibit104107.jpg]
Information Classification: Company Internal 26 during the Relevant Period and
further agree not to work or provide services, in any capacity, whether as an
employee, independent contractor or otherwise, whether with or without
compensation, to any Person who is engaged in any business that is competitive
with the business of your Employer or any Relevant Group Company, as conducted
or in planning during the Relevant Period. iii) The period of 12 months referred
to in Paragraph 3(b)(ii) above will be reduced by one day for every day during
which, at the Employer’s direction, you are on a complete leave of absence
pursuant to Paragraph 3(a)(ii) above. iv) Nothing in this Paragraph (b) shall
prevent your passive ownership of two percent (2%) or less of the equity
securities of any publicly traded company. c) Definitions. For the purpose of
this Clause 3, the following terms are defined as follows: i) “Client” means a
current or former customer or client of the Company or any of its Subsidiaries
with whom you have had, or with whom persons you have supervised have had,
substantive and recurring personal contact during the Relevant Period. A former
customer or client means a customer or client for which the Company or any of
its Subsidiaries stopped providing all services within twelve months prior to
the date your Employment with your Employer ends. ii) “Products or Services”
means any products or services which are the same as, of the same kind as, of a
materially similar kind to, or competitive with, any products or services
supplied or provided by your Employer or Relevant Group Company and with which
you were materially concerned or connected within the Relevant Period. iii)
“Person” means an individual, a corporation, a limited liability company, an
association, a partnership, a limited liability partnership, an estate, a trust
and any other entity or organization (whether conducted on its own or as part of
a wider entity), other than your Employer, the Company or any of its
Subsidiaries. iv) “Relevant Group Company” means the Company and/or any
Subsidiaries for which you have performed services or in respect of which you
have had operational or managerial responsibility at any time during the
Relevant Period. v) “Relevant Period” means the period of 24 months immediately
before the date of termination of your Employment, or (where such provision is
applied) the date of commencement of any period of complete leave of absence
pursuant to Paragraph 3(a)(ii). vi) “Restricted Territory” means any area or
territory: (1) in which you worked during the Relevant Period; and/or (2) in
relation to which you were responsible for, or materially involved in, the
supply of Products or Services in the Relevant Period.



--------------------------------------------------------------------------------



 
[exhibit104108.jpg]
Information Classification: Company Internal 27 vii) “Subsidiaries” means any
entity controlling, controlled by or under common control with the Company,
including direct and indirect subsidiaries. d) Post-Employment Cooperation. You
agree that, following the termination of your Employment with the Company and
its Subsidiaries, you will reasonably cooperate with the Company or the relevant
Subsidiary with respect to any matters arising during or related to your
Employment, including but not limited to reasonable cooperation in connection
with any litigation, governmental investigation, or regulatory or other
proceeding (even if such litigation, governmental investigation, or regulatory
or other proceeding arises following the date of this Award to which this
Addendum is appended or following the termination of your Employment). The
Company or any of its Subsidiaries shall reimburse you for any reasonable
out-of-pocket and properly documented expenses you incur in connection with such
cooperation. e) Enforcement. You acknowledge and agree that the promises
contained in this Clause 3 are necessary to the protection of the legitimate
business interests of your Employer, the Company and its Subsidiaries, including
without limitation its and their confidential information, trade secrets and
goodwill, and are material and integral to the undertakings of the Company under
this Award to which this Addendum is appended. You further agree that one or
more of your Employer, the Company and its Subsidiaries will be irreparably
harmed in the event you do not perform such provisions in accordance with their
specific terms or otherwise breach the promises made herein. Accordingly, your
Employer, the Company and any of its Subsidiaries shall each be entitled to
preliminary or permanent injunctive or other equitable relief or remedy without
the need to post bond, and to recover its or their reasonable attorney’s fees
and costs incurred in securing such relief, in addition to, and not in lieu of,
any other relief or remedy at law to which it or they may be entitled, including
the immediate forfeiture of any as-yet unvested portion of the Award. f) No
Waiver. No delay by your Employer, the Company or any of its Subsidiaries in
exercising any right under this Addendum shall operate as a waiver of that right
or of any other right. Any waiver or consent as to any of the provisions herein
provided by your Employer, the Company or any of its Subsidiaries must be in
writing, is effective only in that instance, and may not be construed as a
broader waiver of rights or as a bar to enforcement of the provision(s) at issue
on any other occasion. g) Relationship to Other Agreements. This Addendum
supplements and does not limit, amend or replace any other obligations you may
have under applicable law or any other agreement or understanding you may have
with your Employer, the Company or any of its Subsidiaries or pursuant to the
applicable policies of any of them, whether such additional obligations have
been agreed to in the past, or are agreed to in the future. h) Interpretation of
Business Protections. The agreements made by you in Paragraphs 3(a) and 3(b)
above shall be construed and interpreted in any judicial or other adjudicatory
proceeding to permit their enforcement to the maximum extent permitted by law,
and each of the provisions to this Addendum is severable and independently
enforceable without reference to the enforcement of any other provision.
Consistent with the Restraint of Trade Act 1976 (NSW), if any restriction set
forth in this Clause 3 is found by any court of competent



--------------------------------------------------------------------------------



 
[exhibit104109.jpg]
Information Classification: Company Internal 28 jurisdiction to be unenforceable
because it extends for too long a period of time or over too great a range of
activities or in too broad a geographic area, it shall be interpreted to extend
only over the maximum period of time, range of activities or geographic area as
to which it may be enforceable. i) Assignment. Except as provided otherwise
herein, this Addendum shall be binding upon and inure to the benefit of both
parties and their respective successors and assigns, including any person or
entity which acquires the Company or its assets or business; provided, however,
that your obligations are personal and may not be assigned by you. j) Electronic
Acceptance. By accepting this Award electronically, you will be deemed to have
acknowledged and agreed that you are bound by the terms of this Addendum, and it
shall be deemed to have been accepted by the Company. k) Notification
Requirement. During the period of restriction under Paragraph 3(b) above and for
a further 45 days after that period of restriction has expired, you shall give
notice to the Company of each new business activity you plan to undertake, at
least 5 business days prior to beginning any such activity. Such notice shall
state the name and address of the Person for whom such activity is undertaken
and the nature of your business relationship(s) and position(s) with such
Person. You shall provide the Company with such other pertinent information
concerning such business activity as the Company may reasonably request in order
to determine your continued compliance with your obligations under this
Addendum. l) Certain Limitations i) Nothing in this Addendum prohibits you from
reporting possible violations of United States federal law or regulation to any
governmental agency or regulatory authority or from making other disclosures
that are protected under the whistleblower provisions of United States federal
law or regulation. Moreover, nothing in this Addendum requires you to notify the
Company that you have made any such report or disclosure. However, in connection
with any such activity, you acknowledge you must take reasonable precautions to
ensure that any confidential information that is disclosed to such authority is
not made generally available to the public, including by informing such
authority of the confidentiality of the same. ii) Despite the foregoing, you
also acknowledge that you are not permitted to disclose to any third-party,
including any governmental or regulatory authority, any information learned in
the course of your Employment that is protected from disclosure by any
applicable privilege, including but not limited to the attorney-client
privilege, attorney work product doctrine, the bank examiner’s privilege, and/or
privileges applicable to information covered by the Bank Secrecy Act (31 U.S.C.
§§ 5311-5330), including information that would reveal the existence or
contemplated filing of a suspicious activity report. Your Employer, the Company
and its Subsidiaries do not waive any applicable privileges or the right to
continue to protect its and their privileged attorney-client information,
attorney work product, and other privileged information.



--------------------------------------------------------------------------------



 
[exhibit104110.jpg]
Information Classification: Company Internal 29 C. CANADA
______________________________________________________________________ 1.
Settlement in Shares of Common Stock. Notwithstanding anything to the contrary
in the Agreement, this Countries Addendum or the Plan, your Award shall be
settled only in shares of Common Stock (and may not be settled in cash). 2. Use
of English Language. The following provision will apply if you are a resident of
Quebec: You acknowledge and agree that it is your express wish that the
Agreement, as well as all documents, notices and legal proceedings entered into,
given or instituted pursuant hereto or relating directly or indirectly hereto,
be drawn up in English. In French: Vous reconnaissez et consentez que c’est
votre souhait exprès qui cet accord, de même que tous documents, toutes
notifications et tous procédés légaux est entré dans, donné ou instituté
conformément ci- annexé ou relatant directement ou indirectement ci-annexé, est
formulé dans l’anglais. Une version française de cet Accord peut être consultée
sur l’intranet. D. CHINA
______________________________________________________________________ 1. Award
Conditioned on Satisfaction of Regulatory Obligations. If you are a national of
the Peoples’ Republic of China (“PRC”), this Award is conditioned upon the
Company securing all necessary approvals from the PRC State Administration of
Foreign Exchange (“SAFE”) to permit the operation of the Plan and the
participation of PRC nationals employed by the Company or a Subsidiary, as
determined by the Company in its sole discretion. 2. Common Stock Must Remain
With Equity Administrator. You agree to hold the shares of Common Stock received
upon settlement of this Award with the Equity Administrator until the shares are
sold. 3. Exchange Control Restrictions. You understand and agree that, if you
are subject to exchange control laws in China, you will be required immediately
to repatriate to China the proceeds from the sale of any shares of Common Stock
acquired under the Plan. You further understand that such repatriation of
proceeds shall be effected through a special bank account established by the
Company, and you hereby consent and agree that proceeds from the sale of shares
of Common Stock acquired under the Plan may be transferred to such account by
the Company on your behalf prior to being delivered to you and that no interest
shall be paid with respect to funds held in such account. The proceeds may be
paid to you in U.S. dollars or local currency at the



--------------------------------------------------------------------------------



 
[exhibit104111.jpg]
Information Classification: Company Internal 30 Company’s discretion. If the
proceeds are paid to you in U.S. dollars, you understand that a U.S. dollar bank
account in China must be established and maintained so that the proceeds may be
deposited into such account. If the proceeds are paid to you in local currency,
you acknowledge that the Company is under no obligation to secure any particular
exchange conversion rate and that the Company may face delays in converting the
proceeds to local currency due to exchange control restrictions. You agree to
bear any currency fluctuation risk between the time the shares of Common Stock
are sold and the net proceeds are converted into local currency and distributed
to you. You further agree to comply with any other requirements that may be
imposed by the Company in the future in order to facilitate compliance with
exchange control requirements in China. 4. Sale of Shares upon Termination of
Employment. If you are a PRC national and you cease to be employed by the
Company and its Subsidiaries for any reason, you will be required to sell all
shares of Common Stock acquired upon vesting of this Award within such time
frame as may be required by the SAFE or the Company (in which case, by accepting
this Award, you hereby expressly authorize the Company to issue sales
instructions on your behalf). You agree to sign any additional agreements, forms
and/or consents that reasonably may be requested by the Company (or the
Company’s designated brokerage firm) to effectuate the sale of the shares of
Common Stock (including, without limitation, as to the transfer of the sale
proceeds and other exchange control matters noted above) and shall otherwise
cooperate with the Company with respect to such matters. You acknowledge that
neither the Company nor the designated brokerage firm is under any obligation to
arrange for such sale of shares of Common Stock at any particular price (it
being understood that the sale will occur in the market) and that broker’s fees
and similar expenses may be incurred in any such sale. In any event, when the
shares of Common Stock are sold, the sale proceeds, less any withholding of
Tax-Related Items, any broker’s fees or commissions, and any similar expenses of
the sale will be remitted to you in accordance with applicable exchange control
laws and regulations. 5. Administration. The Company shall not be liable for any
costs, fees, lost interest or dividends or other losses you may incur or suffer
resulting from the enforcement of the terms of this Countries Addendum or
otherwise from the Company’s operation and enforcement of the Plan, the
Agreement and this Award in accordance with Chinese law including, without
limitation, any applicable SAFE rules, regulations and requirements. E. FRANCE
______________________________________________________________________ 1. French
Language Version. You may obtain a copy the Agreement in French on the Fidelity
Website. In French: Une version française de cet Accord peut être consultée sur
l’intranet.



--------------------------------------------------------------------------------



 
[exhibit104112.jpg]
Information Classification: Company Internal 31 F. HONG KONG
______________________________________________________________________ 1.
IMPORTANT NOTICE. WARNING: The contents of the Agreement, this Countries
Addendum, the Plan, and all other materials pertaining to this Award and/or the
Plan have not been reviewed by any regulatory authority in Hong Kong. You are
hereby advised to exercise caution in relation to the offer thereunder. If you
have any doubts about any of the contents of the aforesaid materials, you should
obtain independent professional advice. 2. Nature of the Plan. The Company
specifically intends that the Plan will not be treated as an occupational
retirement scheme for purposes of the Occupational Retirement Schemes Ordinance
(“ORSO”). To the extent any court, tribunal or legal/regulatory body in Hong
Kong determines that the Plan constitutes an occupational retirement scheme for
the purposes of ORSO, the grant of the Deferred Shares shall be null and void.
3. Settlement in Shares of Common Stock. Notwithstanding Section 2(b) of the
Agreement, this Award shall be paid in shares of Common Stock only and does not
provide any right for you to receive a cash payment. 4. Award Benefits Are Not
Wages. This Award and the shares of Common Stock underlying this Award do not
form part of your wages for purposes of calculating any statutory or contractual
payments under Hong Kong Law. 5. EVP Notice and Non-Compete. In consideration of
your receipt of this Award, you expressly agree to comply with the terms and
conditions below at any time that you hold the title of Executive Vice President
or higher, without regard to whether or not any amount has been forfeited, paid,
delivered or repaid, under this Award at any time, including the time you
separate from service with your Employer, the Company and its Subsidiaries. It
is a condition of this Award that, if you fail to comply with the terms and
conditions below, then the Company may in its absolute discretion determine that
any or all of the amounts remaining to be paid under this Award should be
forfeited. All terms used herein shall have the meaning given to them in the
Plan or this Award, except as otherwise expressly provided herein. (a) Notice
Period Upon Resignation. (i) In order to permit your Employer, the Company and
its Subsidiaries to safeguard their business interests and goodwill in the event
of your resignation from Employment for any reason, you agree to give your
Employer advance notice of your resignation. The duration of the advance notice
you provide (the “Notice Period”) will be determined by your title at the time
you deliver such notice, as follows: (1) If you are a member of the State Street
Corporation Management Committee, you will give 180 days’ advance notice; and
(2) If you are an Executive Vice President, you will give 90 days’ advance
notice.



--------------------------------------------------------------------------------



 
[exhibit104113.jpg]
Information Classification: Company Internal 32 (3) For the avoidance of doubt,
the Notice Periods set out above shall be subject always to any contractual
obligation you have to give a longer period of notice of termination of your
Employment (whether such obligation is contained in your contract of Employment
or any other agreement to which you are a party). (ii) During the Notice Period,
you will cooperate with your Employer, as well as the Company and its
Subsidiaries, and provide them with any requested information to assist with
transitioning your duties, accomplishing its or their business, and/or
preserving its or their client relationships. In its sole discretion, during the
Notice Period, your Employer or the Company may place you on a partial or
complete leave of absence and relieve you of some or all of your duties and
responsibilities. Except as provided otherwise in (iii) below, at all times
during the Notice Period you shall continue to be an employee of your Employer,
shall continue to receive your regular salary and benefits and you will continue
to comply with the applicable policies of your Employer, the Company, and its
Subsidiaries. However, you will not be eligible for any incentive compensation
awards made on or after the first day of the Notice Period or to accrue any
vacation save as required by statute. (iii) In its sole discretion, at any time
during the Notice Period, the Company or your Employer may release you from your
obligations under this Section 4 by giving immediate effect to your resignation
and making a payment in lieu of any notice due; provided that such action shall
not affect your other obligation under this Countries Addendum. (b)
Non-Competition. (i) This Paragraph (b) shall apply to you at any time that you
hold the title of Executive Vice President or higher. (ii) During your
Employment and for the 6 months following its termination for any reason, you
will not within the Restricted Territory, directly or indirectly, whether as
owner, director, partner, investor, consultant, agent, employee, co- venturer or
otherwise and whether alone or in conjunction with or on behalf of any other
person: (1) become engaged, employed, concerned or interested in or provide
technical, commercial or professional advice to, any Person which supplies or
provides (or intends to supply or provide) Products or Services in competition
with such parts of the business of the Employer or any Relevant Group Company
with which you were materially engaged or involved or for which you were
responsible during the Relevant Period; (2) compete with your Employer or any
Relevant Group Company, or undertake any planning for any business competitive
with the business of your Employer or any Relevant Group Company; (3) engage in
any manner in any activity that is directly or indirectly competitive or
potentially competitive with the business of your Employer, or any Relevant
Group Company as conducted or under consideration



--------------------------------------------------------------------------------



 
[exhibit104114.jpg]
Information Classification: Company Internal 33 during the Relevant Period and
further agree not to work or provide services, in any capacity, whether as an
employee, independent contractor or otherwise, whether with or without
compensation, to any Person who is engaged in any business that is competitive
with the business of your Employer or any Relevant Group Company, as conducted
or in planning during the Relevant Period. (iii) The period of 6 months referred
to in Paragraph (b)(ii) above will be reduced by one day for every day during
which, at the Employer’s direction, you are on a complete leave of absence
pursuant to Paragraph (ii) above. (iv) Nothing in this Paragraph 4 shall prevent
your passive ownership of two percent (2%) or less of the equity securities of
any publicly traded company. (c) Definitions. For the purpose of this Countries
Addendum, the following terms are defined as follows: (i) “Client” means a
present or former customer or client of your Employer, the Company or any of its
Subsidiaries with whom you have had, or with whom persons you have supervised
have had, substantive and recurring personal contact during the Relevant Period.
A former customer or client means a customer or client for which your Employer,
the Company or any of its Subsidiaries stopped providing all services within
twelve months prior to the date your Employment with your Employer ends. (ii)
“Products or Services” means any products or services which are the same as, of
the same kind as, of a materially similar kind to, or competitive with, any
products or services supplied or provided by your Employer or Relevant Group
Company and with which you were materially concerned or connected within the
Relevant Period. (iii) “Person” means an individual, a corporation, a limited
liability company, an association, a partnership, an estate, a trust and any
other entity or organization (whether conducted on its own or as part of a wider
entity), other than your Employer, the Company or any of its Subsidiaries. (iv)
“Relevant Group Company” means the Company and/or any Subsidiaries for which you
have performed services or in respect of which you have had operational or
managerial responsibility at any time during the Relevant Period. (v) “Relevant
Period” means the period of 24 months immediately before the date of termination
of your Employment, or (where such provision is applied) the date of
commencement of any period of complete leave of absence pursuant to Paragraph
4(a)(ii). (vi) “Restricted Territory” means any area or territory: (1) in which
you worked during the Relevant Period; and/or (2) in relation to which you were
responsible for, or materially involved in, the supply of Products or Services
in the Relevant Period.



--------------------------------------------------------------------------------



 
[exhibit104115.jpg]
Information Classification: Company Internal 34 (vii) “Subsidiaries” means any
entity controlling, controlled by or under common control with the Company,
including direct and indirect subsidiaries. (d) Post-Employment Cooperation. You
agree that, following the termination of your Employment with your Employer, you
will reasonably cooperate with your Employer, the Company or the relevant
Subsidiary with respect to any matters arising during or related to your
Employment, including but not limited to reasonable cooperation in connection
with any litigation, governmental investigation, or regulatory or other
proceeding (even if such litigation, governmental investigation, or regulatory
or other proceeding arises following the date of this Award to which this
Countries Addendum is appended or following the termination of your Employment).
Your Employer, the Company or any of its Subsidiaries shall reimburse you for
any reasonable out-of-pocket and properly documented expenses you incur in
connection with such cooperation. (e) Enforcement. You acknowledge and agree
that the promises contained in this Countries Addendum are necessary to the
protection of the legitimate business interests of your Employer, the Company
and its Subsidiaries, including without limitation its and their confidential
information, trade secrets and good will, and are material and integral to the
undertakings of the Company under this Award to which this Countries Addendum is
appended. You further agree that one or more of your Employer, the Company and
its Subsidiaries will be irreparably harmed in the event you do not perform such
provisions in accordance with their specific terms or otherwise breach the
promises made herein. Accordingly, your Employer, the Company and any of its
Subsidiaries shall each be entitled to preliminary or permanent injunctive or
other equitable relief or remedy without the need to post bond, and to recover
its or their reasonable attorney’s fees and costs incurred in securing such
relief, in addition to, and not in lieu of, any other relief or remedy at law to
which it or they may be entitled, including the immediate forfeiture of any
as-yet unvested portion of this Award. You further agree that, the periods of
restriction contained in this Countries Addendum shall be tolled, and shall not
run, during any period in which you are in violation of the terms of this
Countries Addendum, so that your Employer, the Company and its Subsidiaries
shall have the full protection of the periods agreed to herein. (f) No Waiver.
No delay by your Employer, the Company or any of its Subsidiaries in exercising
any right under this Countries Addendum shall operate as a waiver of that right
or of any other right. Any waiver or consent as to any of the provisions herein
provided by your Employer, the Company or any of its Subsidiaries must be in
writing, is effective only in that instance, and may not be construed as a
broader waiver of rights or as a bar to enforcement of the provision(s) at issue
on any other occasion. (g) Relationship to Other Agreements. This Addendum
supplements and does not limit, amend or replace any other obligations you may
have under applicable law or any other agreement or understanding you may have
with your Employer, the Company or any of its Subsidiaries or pursuant to the
applicable policies of any of them, whether such additional obligations have
been agreed to in the past, or are agreed to in the future. (h) Interpretation
of Business Protections. The agreements made by you in Paragraphs 4(a) and 4(b)
above shall be construed and interpreted in any judicial or



--------------------------------------------------------------------------------



 
[exhibit104116.jpg]
Information Classification: Company Internal 35 other adjudicatory proceeding to
permit their enforcement to the maximum extent permitted by law, and each of the
provisions to this Countries Addendum is severable and independently enforceable
without reference to the enforcement of any other provision. If any restriction
set forth in this Countries Addendum is found by any court of competent
jurisdiction to be unenforceable because it extends for too long a period of
time or over too great a range of activities or in too broad a geographic area,
it shall be interpreted to extend only over the maximum period of time, range of
activities or geographic area as to which it may be enforceable. (i) Assignment.
Except as provided otherwise herein, this Countries Addendum shall be binding
upon and inure to the benefit of both parties and their respective successors
and assigns, including any person or entity which acquires the Company or its
assets or business; provided, however, that your obligations are personal and
may not be assigned by you. (j) Electronic Acceptance. By accepting this Award
electronically, you will be deemed to have acknowledged and agreed that you are
bound by the terms of this Countries Addendum, and it shall be deemed to have
been accepted by your Employer and the Company. (k) Notification Requirement.
Until 45 days after the period of restriction under Paragraph (b) expires, you
shall give notice to your Employer of each new business activity you plan to
undertake, at least 5 business days prior to beginning any such activity. Such
notice shall state the name and address of the Person for whom such activity is
undertaken and the nature of your business relationship(s) and position(s) with
such Person. You shall provide your Employer with such other pertinent
information concerning such business activity as your Employer or the Company
may reasonably request in order to determine your continued compliance with your
obligations under this Countries Addendum. (l) Certain Limitations (i) Nothing
this Countries Addendum prohibits you from reporting possible violations of
federal law or regulation to any governmental agency or regulatory authority or
from making other disclosures that are protected under the whistleblower
provisions of federal law or regulation. Moreover, nothing in this Countries
Addendum requires you to notify your Employer or the Company that you have made
any such report or disclosure. However, in connection with any such activity,
you acknowledge you must take reasonable precautions to ensure that any
confidential information that is disclosed to such authority is not made
generally available to the public, including by informing such authority of the
confidentiality of the same. (ii) Despite the foregoing, you also acknowledge
that you are not permitted to disclose to any third-party, including any
governmental or regulatory authority, any information learned in the course of
your Employment that is protected from disclosure by any applicable privilege,
including but not limited to the attorney- client privilege, attorney work
product doctrine, the bank examiner’s privilege, and/or privileges applicable to
information covered by the Bank Secrecy Act (31 U.S.C. §§ 5311-5330), including
information that would reveal the existence or contemplated filing of a
suspicious activity report. Your Employer, the Company and its Subsidiaries do
not waive any applicable privileges or the right to continue



--------------------------------------------------------------------------------



 
[exhibit104117.jpg]
Information Classification: Company Internal 36 to protect its and their
privileged attorney-client information, attorney work product, and other
privileged information. G. IRELAND
______________________________________________________________________ In
consideration of your receipt of this Award, you expressly agree to comply with
the terms and conditions below at any time that you hold the title of Executive
Vice President or higher, without regard to whether or not any amount has been
forfeited, paid, delivered or repaid, under this Award at any time, including
the time you separate from service with your Employer, the Company and its
Subsidiaries. Your failure to comply with the terms and conditions below may
result in the sole determination of the Company in the forfeiture of any or all
of the amounts remaining to be paid under this Award. All terms and defined
terms used herein shall have the meaning given to them in the Plan or this
Award, except as otherwise expressly provided herein. 1. Notice Period Upon
Resignation. (a) In order to permit your Employer, the Company and its
Subsidiaries to safeguard their business interests and goodwill in the event of
your resignation from Employment for any reason, you agree to give your Employer
advance notice of your resignation. The duration of the advance notice you
provide (the “Notice Period”) will be determined by your title at the time you
deliver such notice, as follows— (i) If you are a member of the State Street
Corporation Management Committee, you will give 180 days’ advance written
notice; and (ii) If you are an Executive Vice President, you will give 90 days’
advance written notice. (iii) For the avoidance of doubt, the Notice Periods set
out above shall be subject always to any contractual obligation you have to give
a longer period of notice of termination of your Employment (whether such
obligation is contained in your contract of Employment or any other agreement to
which you are a party). (b) During the Notice Period, you will cooperate with
your Employer, as well as the Company and its Subsidiaries, and provide them
with any requested information to assist with transitioning your duties,
accomplishing its or their business, and/or preserving its or their client
relationships. In its sole discretion, during the Notice Period, your Employer
or the Company may place you on a partial or complete leave of absence otherwise
known as “garden leave” and relieve you of some or all of your duties and
responsibilities and to cease attending your place of work and/or to cease
contact with the Employer’s employees and customers. During any period of garden
leave, you will remain subject to the provisions of this agreement and to your
obligation of fidelity to your Employer, the Company and its Subsidiaries.
Except as provided otherwise in



--------------------------------------------------------------------------------



 
[exhibit104118.jpg]
Information Classification: Company Internal 37 Paragraph (d) below, at all
times during the Notice Period you shall continue to be an employee of your
Employer, shall continue to receive your regular salary and benefits and you
will continue to comply with the applicable policies of your Employer, the
Company, and its Subsidiaries. However, you will not be eligible for any
incentive compensation awards made on or after the first day of the Notice
Period or, subject to applicable law, to accrue any paid vacation time. (c) You
agree that should you fail to provide advance written notice of your resignation
as required in this Paragraph 1, your Employer, the Company or any of its
Subsidiaries shall be entitled to seek injunctive relief restricting you from
employment for a period equal to the period for which notice of resignation was
required but not provided, in addition to any other remedies available under
law. (d) In its sole discretion, at any time during the Notice Period, the
Company or your Employer may release you from your obligations under this
Paragraph 1, and give immediate effect to your resignation and make a payment of
basic salary in lieu of any notice due; provided that such action shall not
affect your other obligation under this Countries Addendum. 2. Non-Competition.
(a) This Paragraph 2 shall apply to you at any time that you hold the title of
Executive Vice President or higher with the Employer and/or the Company or its
Subsidiaries. (b) During your Employment and for the six months (such period to
be reduced by the duration of the Notice Period as defined in Paragraph 1 above)
following its termination for any reason, you will not, directly or indirectly,
whether as owner, partner, investor, consultant, agent, employee, co-venturer or
otherwise, compete with your Employer, the Company or any of its Subsidiaries
within the island of Ireland or the United Kingdom, or undertake any planning
for any business competitive with the business of your Employer, the Company or
any of its Subsidiaries. Specifically, but without limiting the foregoing, you
agree not to engage in any manner in any activity that is directly or indirectly
competitive or potentially competitive with the business of your Employer, the
Company or any of its Subsidiaries as conducted or under consideration at any
time during your Employment and further agree not to work or provide services,
in any capacity, whether as an employee, independent contractor or otherwise,
whether with or without compensation, to any Person who is engaged in any
business that is competitive with the business of your Employer, the Company or
any of its Subsidiaries for which you have provided services, as conducted or in
planning during your Employment. The foregoing, however, shall not prevent your
passive ownership of two percent (2%) or less of the equity securities of any
publicly traded company. 3. Definitions. For the purpose of this Countries
Addendum, the following terms are defined as follows: (a) “Client” means a
present or former customer or client of the Company or any of its Subsidiaries
with whom you have had, or with whom persons you have supervised have had,
substantive and recurring personal contact during your Employment with the
Company or any of its Subsidiaries. A former customer or client means a customer
or client for which the Company or any of its Subsidiaries stopped



--------------------------------------------------------------------------------



 
[exhibit104119.jpg]
Information Classification: Company Internal 38 providing all services within
twelve months prior to the date your Employment with your Employer ends. (b)
“Person” means an individual, a corporation, a limited liability company, an
association, a partnership, an estate, a trust and any other entity or
organization, other than your Employer, the Company or any of its Subsidiaries.
(c) “Subsidiaries” means any entity controlling, controlled by or under common
control with the Company, including direct and indirect subsidiaries and has the
meaning assigned to such by section 7 of the Companies Act 2014. 4.
Post-Employment Cooperation. You agree that, following the termination of your
Employment with the Company and its Subsidiaries, you will make yourself
available and reasonably cooperate with the Company or the relevant Subsidiary
or their advisers with respect to any matters arising during or related to your
Employment, including but not limited to reasonable cooperation in connection
with any litigation, governmental investigation, or regulatory or other
proceeding (even if such litigation, governmental investigation, or regulatory
or other proceeding arises following the date of this Award to which this
Countries Addendum is appended or following the termination of your Employment).
The Company or any of its Subsidiaries shall reimburse you for any reasonable
out-of-pocket and properly documented expenses you incur in connection with such
cooperation provided that such expenses are approved in advance by the Company
or Employer. 5. Enforcement. You acknowledge and agree that the promises
contained in this Countries Addendum are necessary to the protection of the
legitimate business interests of your Employer, the Company and its
Subsidiaries, including without limitation its and their Confidential
Information, trade secrets and good will, and are material and integral to the
undertakings of the Company under this Award to which this Countries Addendum is
appended. You further agree that one or more of your Employer, the Company and
its Subsidiaries will be irreparably harmed in the event you do not perform such
provisions in accordance with their specific terms or otherwise breach the
promises made herein. Accordingly, your Employer, the Company and any of its
Subsidiaries shall each be entitled to preliminary or permanent injunctive or
other equitable relief or remedy without the need to post bond, and to recover
its or their reasonable attorney’s/legal fees and costs incurred in securing
such relief, in addition to, and not in lieu of, any other relief or remedy at
law to which it or they may be entitled, including the immediate forfeiture of
any as-yet unvested portion of the Award. You further agree that, the periods of
restriction contained in this Countries Addendum shall be tolled, and shall not
run, during any period in which you are in violation of the terms of this
Countries Addendum, so that your Employer, the Company and its Subsidiaries
shall have the full protection of the periods agreed to herein. 6. No Waiver. No
delay by your Employer, the Company or any of its Subsidiaries in exercising any
right under this Countries Addendum shall operate as a waiver of that right or
of any other right. Any waiver or consent as to any of the provisions herein
provided by your Employer, the Company or any of its Subsidiaries must be in
writing, is effective only in that instance, and may not be construed as a
broader waiver of rights or as a bar to enforcement of the provision(s) at issue
on any other occasion. 7. Relationship to Other Agreements. This Addendum
supplements and



--------------------------------------------------------------------------------



 
[exhibit104120.jpg]
Information Classification: Company Internal 39 does not limit, amend or replace
any other obligations you may have under applicable law or any other agreement
or understanding you may have with your Employer, the Company or any of its
Subsidiaries or pursuant to the applicable policies of any of them, whether such
additional obligations have been agreed to in the past, or are agreed to in the
future. 8. Interpretation of Business Protections. The agreements made by you in
Paragraphs 1 and 2 above shall be construed and interpreted in any judicial or
other adjudicatory proceeding to permit their enforcement to the maximum extent
permitted by law, and each of the provisions to this Countries Addendum is
severable and independently enforceable without reference to the enforcement of
any other provision. If any restriction set forth in this Countries Addendum is
found by any court of competent jurisdiction to be unenforceable because it
extends for too long a period of time or over too great a range of activities or
in too broad a geographic area, it shall be interpreted to extend only over the
maximum period of time, range of activities or geographic area as to which it
may be enforceable. 9. Assignment. Except as provided otherwise herein, this
Countries Addendum shall be binding upon and inure to the benefit of both
parties and their respective successors and assigns, including any person or
entity which acquires the Company or its assets or business; provided, however,
that your obligations are personal and may not be assigned by you. 10.
Electronic Acceptance. By accepting this Award electronically, you will be
deemed to have acknowledged and agreed that you are bound by the terms of this
Countries Addendum, and it shall be deemed to have been accepted by the Company.
11. Notification Requirement. Until 45 days after the period of restriction
under Paragraph 2 expires, you shall give notice to the Company of each new
business activity you plan to undertake, at least 5 business days prior to
beginning any such activity. Such notice shall state the name and address of the
Person for whom such activity is undertaken and the nature of your business
relationship(s) and position(s) with such Person. You shall provide the Company
with such other pertinent information concerning such business activity as the
Company may reasonably request in order to determine your continued compliance
with your obligations under this Countries Addendum. 12. Certain Limitations
Nothing in this Countries Addendum prohibits you from reporting possible
violations of law or regulation to any governmental agency or regulatory
authority or from making other relevant disclosures that are protected under the
whistleblower provisions of federal law or regulation. Moreover, nothing in this
Countries Addendum requires you to notify the Company that you have made any
such report or disclosure. However, in connection with any such activity, you
acknowledge you must take reasonable precautions to ensure that any confidential
information that is disclosed to such authority is not made generally available
to the public, including by informing such authority of the confidentiality of
the same.



--------------------------------------------------------------------------------



 
[exhibit104121.jpg]
Information Classification: Company Internal 40 H. LUXEMBOURG
______________________________________________________________________ In
consideration of your receipt of this Award, you expressly agree to comply with
the terms and conditions below at any time that you hold the title of Executive
Vice President or higher, without regard to whether or not any amount has been
forfeited, paid, delivered or repaid, under this Award at any time, including
the time you separate from service with your Employer, the Company and its
Subsidiaries. Your failure to comply with the terms and conditions below may
result in the sole determination of the Company in the forfeiture of any or all
of the amounts remaining to be paid under this Award. All terms used herein
shall have the meaning given to them in the Plan or this Award, except as
otherwise expressly provided herein. 1. Notice Period Upon Resignation. (a) In
order to permit the Company and its Subsidiaries to safeguard their business
interests and goodwill in the event of your resignation from Employment for any
reason, you are required to give your Employer advance notice of your
resignation as per the legal provisions. (b) During the Notice Period, you will
cooperate with your employer, as well as the Company and its Subsidiaries, and
provide them with any requested information to assist with transitioning your
duties, accomplishing its or their business, and/or preserving its or their
client relationships. In its sole discretion, during the Notice Period, your
Employer or the Company may place you on a partial or complete leave of absence
and relieve you of some or all of your duties and responsibilities. Except as
provided otherwise in Paragraph (d) below, at all times during the Notice Period
you shall continue to be an employee of your Employer, shall continue to receive
your regular salary and benefits and you will continue to comply with the
applicable policies of your Employer, the Company, and its Subsidiaries.
However, you will not be eligible for any incentive compensation awards made on
or after the first day of the Notice Period. (c) You agree that should you fail
to provide advance notice of your resignation as required in this Paragraph 1,
your Employer, the Company or any of its Subsidiaries shall be entitled to a
compensatory payment in addition to any other remedies available under law. (d)
At any time during the Notice Period and upon your request formulated in
writing, the Company or your Employer may release you from your obligations
under this Section 1, and give immediate effect to your resignation; provided
that such action shall not affect your other obligations under this Countries
Addendum. 2. Non-Competition. (a) This Paragraph 2 shall apply to you at any
time that you hold the title of Executive Vice President or higher. (b) During
your Employment you will not, directly or indirectly, whether as owner, partner,
investor, consultant, agent, co-venturer or otherwise, compete with your
Employer, the Company or any of its Subsidiaries in any geographic area in which
it or they do business, or undertake any planning for any business competitive
with the



--------------------------------------------------------------------------------



 
[exhibit104122.jpg]
Information Classification: Company Internal 41 business of your Employer, the
Company or any of its Subsidiaries. Specifically, but without limiting the
foregoing, you agree not to engage in any manner in any activity that is
directly or indirectly competitive or potentially competitive with the business
of your Employer, the Company or any of its Subsidiaries as conducted or under
consideration at any time during your Employment and further agree not to work
or provide services, in any capacity, whether as an employee, independent
contractor or otherwise, whether with or without compensation, to any Person who
is engaged in any business that is competitive with the business of your
Employer, the Company or any of its Subsidiaries for which you have provided
services, as conducted or in planning during your Employment. The foregoing,
however, shall not prevent your passive ownership of two percent (2%) or less of
the equity securities of any publicly traded company. (c) For the 12 months
after you leave the company, whatever the reason, you will not, directly or
indirectly, as a self-employed person whether as owner, co- venturer or
otherwise, compete with your Employer, the Company or any of its Subsidiaries in
any geographic area in which it or they do business, or undertake any planning
for any business competitive with the business of your Employer, the Company or
any of its Subsidiaries, this area being in any case limited to the Grand-Duchy
of Luxembourg. Specifically, but without limiting the foregoing, you agree not
to engage in any manner as a self-employed person in any activity that is
directly or indirectly competitive or potentially competitive with the business
of your Employer, the Company or any of its Subsidiaries as conducted or under
consideration at any time during your Employment. The foregoing, however, shall
not prevent your passive ownership of two percent (2%) or less of the equity
securities of any publicly traded company. 3. Definitions. For the purpose of
this Countries Addendum, the following terms are defined as follows: (a)
“Client” means a present or former customer or client of the Company or any of
its Subsidiaries with whom you have had, or with whom persons you have
supervised have had, substantive and recurring personal contact during your
Employment with the Company or any of its Subsidiaries. A former customer or
client means a customer or client for which the Company or any of its
Subsidiaries stopped providing all services within twelve months prior to the
date your Employment with your Employer ends. (b) “Person” means an individual,
a corporation, a limited liability company, an association, a partnership, an
estate, a trust and any other entity or organization, other than your Employer,
the Company or any of its Subsidiaries. (c) “Subsidiaries” means any entity
controlling, controlled by or under common control with the Company, including
direct and indirect subsidiaries. 4. Post-Employment Cooperation. You agree
that, following the termination of your Employment with the Company and its
Subsidiaries, you will reasonably cooperate with the Company or the relevant
Subsidiary with respect to any matters arising during or related to your
Employment, including but not limited to reasonable cooperation in connection
with any litigation, governmental investigation, or regulatory or other
proceeding (even if such litigation, governmental investigation, or regulatory
or other proceeding arises following the date of this Award to which this
Countries Addendum is appended or following the termination of your Employment).
The Company or any of its Subsidiaries shall reimburse you for any reasonable
out-of-



--------------------------------------------------------------------------------



 
[exhibit104123.jpg]
Information Classification: Company Internal 42 pocket and properly documented
expenses you incur in connection with such cooperation. 5. Enforcement. You
acknowledge and agree that the promises contained in this Countries Addendum are
necessary to the protection of the legitimate business interests of your
Employer, the Company and its Subsidiaries, including without limitation its and
their confidential information, trade secrets and good will, and are material
and integral to the undertakings of the Company under this Award to which this
Countries Addendum is appended. You further agree that one or more of your
Employer, the Company and its Subsidiaries will be irreparably harmed in the
event you do not perform such provisions in accordance with their specific terms
or otherwise breach the promises made herein. Accordingly, your Employer, the
Company and any of its Subsidiaries shall each be entitled to preliminary or
permanent injunctive or other equitable relief or remedy without the need to
post bond, and to recover its or their reasonable attorney’s fees and costs
incurred in securing such relief, in addition to, and not in lieu of, any other
relief or remedy at law to which it or they may be entitled, including the
immediate forfeiture of any as-yet unvested portion of the Award. 6. No Waiver.
No delay by your Employer, the Company or any of its Subsidiaries in exercising
any right under this Countries Addendum shall operate as a waiver of that right
or of any other right. Any waiver or consent as to any of the provisions herein
provided by your Employer, the Company or any of its Subsidiaries must be in
writing, is effective only in that instance, and may not be construed as a
broader waiver of rights or as a bar to enforcement of the provision(s) at issue
on any other occasion. 7. Relationship to Other Agreements. This Addendum
supplements and does not limit, amend or replace any other obligations you may
have under applicable law or any other agreement or understanding you may have
with your Employer, the Company or any of its Subsidiaries or pursuant to the
applicable policies of any of them, whether such additional obligations have
been agreed to in the past, or are agreed to in the future. 8. Interpretation of
Business Protections. The agreements made by you in Paragraphs 1 and 2 above
shall be construed and interpreted in any judicial or other adjudicatory
proceeding to permit their enforcement to the maximum extent permitted by law,
and each of the provisions to this Countries Addendum is severable and
independently enforceable without reference to the enforcement of any other
provision. If any restriction set forth in this Countries Addendum is found by
any court of competent jurisdiction to be unenforceable because it extends for
too long a period of time or over too great a range of activities or in too
broad a geographic area, it shall be interpreted to extend only over the maximum
period of time, range of activities or geographic area as to which it may be
enforceable. 9. Assignment. Except as provided otherwise herein, this Countries
Addendum shall be binding upon and inure to the benefit of both parties and
their respective successors and assigns, including any person or entity which
acquires the Company or its assets or business; provided, however, that your
obligations are personal and may not be assigned by you. 10. Electronic
Acceptance. By accepting this Award electronically, you will be deemed to have
acknowledged and agreed that you are bound by the terms of this Countries
Addendum, and it shall be deemed to have been accepted by the Company.



--------------------------------------------------------------------------------



 
[exhibit104124.jpg]
Information Classification: Company Internal 43 11. Notification Requirement.
Until 45 days after the period of restriction under Paragraph 2 expires, you
shall give notice to the Company of each new business activity you plan to
undertake, at least 5 business days prior to beginning any such activity. Such
notice shall state the name and address of the Person for whom such activity is
undertaken and the nature of your business relationship(s) and position(s) with
such Person. You shall provide the Company with such other pertinent information
concerning such business activity as the Company may reasonably request in order
to determine your continued compliance with your obligations under this
Countries Addendum. 12. Certain Limitations (a) Nothing this Countries Addendum
prohibits you from reporting possible violations of federal law or regulation to
any governmental agency or regulatory authority or from making other disclosures
that are protected under the whistleblower provisions of federal law or
regulation. Moreover, nothing in this Countries Addendum requires you to notify
the Company that you have made any such report or disclosure. However, in
connection with any such activity, you acknowledge you must take reasonable
precautions to ensure that any confidential information that is disclosed to
such authority is not made generally available to the public, including by
informing such authority of the confidentiality of the same. (b) Despite the
foregoing, you also acknowledge that you are not permitted to disclose to any
third-party, including any governmental or regulatory authority, any information
learned in the course of your Employment that is protected from disclosure by
any applicable privilege, including but not limited to the attorney-client
privilege, attorney work product doctrine, and/or privileges applicable to
information covered by the bank secrecy (Article 41 of the Law on the financial
sector dated April 5, 1993, as amended), including information that would reveal
the existence or contemplated filing of a suspicious activity report. Your
Employer, the Company and its Subsidiaries do not waive any applicable
privileges or the right to continue to protect its and their privileged
attorney-client information, attorney work product, and other privileged
information. I. NETHERLANDS
______________________________________________________________________ 1. Waiver
of Termination Rights. As a condition to the grant of this Award, you hereby
waive any and all rights to compensation or damages as a result of the
termination of Employment with the Company and the Subsidiary that employs you
in the Netherlands for any reason whatsoever, insofar as those rights result or
may result from (a) the loss or diminution in value of such rights or
entitlements under the Plan, or (b) your ceasing to have rights under, or
ceasing to be entitled to any awards under the Plan as a result of such
termination.



--------------------------------------------------------------------------------



 
[exhibit104125.jpg]
Information Classification: Company Internal 44 J. SINGAPORE
______________________________________________________________________ 1.
Qualifying Person Exemption. The following provision shall replace Section 15(h)
of the Agreement: The grant of the Award under the Plan is being made pursuant
to the “Qualifying Person” exemption” under section 273(1)(f) of the Securities
and Futures Act (Chapter 289, 2006 Ed.) (“SFA”). The Plan has not been and will
not be lodged or registered as a prospectus with the Monetary Authority of
Singapore and is not regulated by any financial supervisory authority pursuant
to any legislation in Singapore. Accordingly, statutory liability under the SFA
in relation to the content of prospectuses shall not apply. You should note
that, as a result, the Award is subject to section 257 of the SFA and you will
not be able to make (i) any subsequent sale of shares of Common Stock in
Singapore or (ii) any offer of such subsequent sale of shares of Common Stock
subject to the Award in Singapore, unless such sale or offer is made pursuant to
the exemptions under Part XIII Division (1) Subdivision (4) (other than section
280) of the SFA (Chapter 289, 2006 Ed.). K. SOUTH KOREA
______________________________________________________________________ 1.
Consent to Collection/Processing/Transfer of Personal Data. The following
provision shall replace Section 17 of the Agreement in its entirety: Pursuant to
applicable personal data protection laws, the Company hereby notifies you of the
following in relation to your personal data and the collection, use, processing
and transfer of such data in relation to the Company’s grant of the Award and
your participation in the Plan. The collection, use, processing and transfer of
your personal data is necessary for the Company’s administration of the Plan and
your participation in the Plan, and although you have the right to deny or
object to the collection, use, processing and transfer of personal data, your
denial and/or objection to the collection, processing and transfer of personal
data may affect your participation in the Plan. As such, you voluntarily
acknowledge and consent (where required under applicable law) to the collection,
use, processing and transfer of personal data as described herein. The Company
shall retain and use your personal data until the purpose of this collection and
use of your personal data is accomplished and shall promptly destroy your
personal data thereafter. The Company holds certain personal information about
you, including your name, home address, e-mail address, telephone number, date
of birth, social security number (resident registration number), passport
number, or other employee identification number, salary, nationality, job title,
any shares of Common Stock or directorships held in the Company, details of all
awards or any other entitlement to shares of Common Stock awarded, canceled,
purchased, vested, unvested or outstanding in your favor, for the purpose of
managing and administering the Plan (“Data”). The Data may be provided by you or
collected, where lawful, from third parties, and the Company will process the
Data for the exclusive purpose of implementing, administering and



--------------------------------------------------------------------------------



 
[exhibit104126.jpg]
Information Classification: Company Internal 45 managing your participation in
the Plan. The Data processing will take place through electronic and
non-electronic means according to logics and procedures strictly correlated to
the purposes for which Data are collected and with confidentiality and security
provisions as set forth by applicable laws and regulations in your country of
residence (and country of Employment, if different). Data processing operations
will be performed minimizing the use of personal and identification data when
such operations are unnecessary for the processing purposes sought. Data will be
accessible within the Company’s organization only by those persons requiring
access for purposes of the implementation, administration and operation of the
Plan and for your participation in the Plan. The Company will transfer Data
internally as necessary for the purpose of implementation, administration and
management of your participation in the Plan, and the Company may further
transfer Data to the Equity Administrator (currently Fidelity Common Stock Plan
Services) and any other third parties assisting the Company in the
implementation, administration and management of the Plan. The third party
recipients of Data may be any affiliates of the Company and / or the Equity
Administrator or any successor or any other third party that the Company or
Equity Administrator (or its successor) may engage to assist with the
implementation, administration and management of the Plan from time to time.
These recipients may be located in the European Economic Area, or elsewhere
throughout the world, such as the United States. You hereby authorize (where
required under applicable law) them to receive, possess, use, retain and
transfer the Data, in electronic or other form, for purposes of implementing,
administering and managing your participation in the Plan, including any
requisite transfer of such Data as may be required for the administration of the
Plan and/or the subsequent holding of shares of Common Stock on your behalf to a
broker or other third party with whom you may elect to deposit any shares of
Common Stock acquired pursuant to the Plan. Such third parties to which the
Company will transfer your personal data shall retain and use your personal data
until the purpose of the collection and use of your personal data is
accomplished and shall promptly destroy your personal data thereafter. The
Company and any third party recipient of the Data will use, process and store
the Data only to the extent they are necessary for the purposes described above.
You may, at any time, exercise your rights provided under applicable personal
data protection laws, which may include the right to (a) obtain confirmation as
to the existence of the Data, (b) verify the content, origin and accuracy of the
Data, (c) request the integration, update, amendment, deletion, or blockage (for
breach of applicable laws) of the Data, (d) to oppose, for legal reasons, the
collection, processing or transfer of the Data which is not necessary or
required for the implementation, administration and/or operation of the Plan and
your participation in the Plan, and (e) withdraw your consent to the collection,
processing or transfer of Data as provided hereunder (in which case, your
Deferred Shares will be null and void). You may seek to exercise these rights by
contacting your local Human Resources manager or the Equity Administrator. BY
ELECTRONICALLY ACCEPTING THE AGREEMENT AND THIS COUNTRIES ADDENDUM: 1) I AGREE
TO THE COLLECTION, USE, PROCESSING AND TRANSFER OF MY PERSONAL DATA.



--------------------------------------------------------------------------------



 
[exhibit104127.jpg]
Information Classification: Company Internal 46 2) I AGREE TO THE PROCESSING OF
MY UNIQUE IDENTIFYING INFORMATION (RESIDENT REGISTRATION NUMBER). 3) I AGREE TO
THE PROVISION OF MY PERSONAL DATA TO A THIRD PARTY AND TRANSFER OF MY PERSONAL
DATA OVERSEAS. L. UNITED KINGDOM
______________________________________________________________________ 1. Income
Tax and Social Insurance Contribution Withholding. Without limitation to Section
10 of the Agreement, you hereby agree that you are liable for all Tax-Related
Items and hereby consent to pay all such Tax-Related Items, as and when
requested by the Company and or your Employer (if different) or by HM Revenue &
Customs (“HMRC”) (or any other tax authority or any other relevant authority).
You also hereby agree to indemnify and keep indemnified the Company and your
Employer (if different) against any Tax-Related Items that they are required to
pay or withhold on your behalf or have paid or will pay to HMRC (or any other
tax authority or any other relevant authority). 2. Exclusion of Claim. You
acknowledge and agree that you will have no entitlement to compensation or
damages insofar as such entitlement arises or may arise from your ceasing to
have rights under or to be entitled to the Deferred Shares, whether or not as a
result of such termination, (whether such termination is in breach of contract
or otherwise), or from the loss or diminution in value of the Deferred Shares.
Upon the grant of your Award, you shall be deemed irrevocably to have waived any
such entitlement. 3. EVP Notice and Non-Compete. In consideration of your
receipt of this Award, you expressly agree to comply with the terms and
conditions below at any time that you hold the title of Executive Vice President
or higher (and, where specified, following termination of your Employment where
you held the title of Executive Vice President or higher immediately prior to
such termination), without regard to whether or not any amount has been
forfeited, paid, delivered or repaid, under this Award at any time, including
the time you separate from service with your Employer, the Company and its
Subsidiaries. It is a condition of this Award that, if you fail to comply with
the terms and conditions below, then the Company may in its absolute discretion
determine that any or all of the amounts remaining to be paid under this Award
should be forfeited. All terms used herein shall have the meaning given to them
in the Plan or the Award, except as otherwise expressly provided herein. (a)
Notice Period Upon Resignation. (i) In order to permit the Company and its
Subsidiaries to safeguard their business interests and goodwill in the event of
your resignation from Employment for any reason, you agree to give your Employer
advance notice of your resignation. The duration of the advance notice you
provide (the “Notice Period”) will be determined by your title at the time you
deliver such notice, as follows:



--------------------------------------------------------------------------------



 
[exhibit104128.jpg]
Information Classification: Company Internal 47 (1) If you are a member of the
State Street Corporation Management Committee, you will give 180 days’ advance
notice; and (2) If you are an Executive Vice President, you will give 90 days’
advance notice. For the avoidance of doubt, the Notice Periods set out above
shall be subject always to any contractual obligation you have to give a longer
period of notice of termination of your Employment (whether such obligation is
contained in your contract of Employment or any other agreement to which you are
a party). (ii) During the Notice Period, you will cooperate with your Employer,
as well as the Company and its Subsidiaries, and provide them with any requested
information to assist with transitioning your duties, accomplishing its or their
business, and/or preserving its or their client relationships. In its sole
discretion, during the Notice Period, your Employer or the Company may place you
on a partial or complete leave of absence and relieve you of some or all of your
duties and responsibilities. Except as provided otherwise in (iii) below, at all
times during the Notice Period you shall continue to be an employee of your
Employer, shall continue to receive your regular salary and benefits and you
will continue to comply with the applicable policies of your Employer, the
Company, and its Subsidiaries. However, you will not be eligible for any
incentive compensation awards made on or after the first day of the Notice
Period or to accrue any vacation save as required by statute. (iii) In its sole
discretion, at any time during the Notice Period, the Company or your Employer
may release you from your obligations under this Paragraph (a) by giving
immediate effect to your resignation and making a payment of basic salary in
lieu of any notice due; provided that such action shall not affect your other
obligations under this Countries Addendum. (b) Non-Competition. (i) This
Paragraph (b) shall apply to you at any time that you hold the title of
Executive Vice President or higher and following the termination of your
Employment where you held the title of Executive Vice President or higher
immediately prior to such termination. (ii) During your Employment and for the
12 months following its termination for any reason, you will not within the
Restricted Territory, directly or indirectly, whether as owner, director,
partner, investor, consultant, agent, employee, co- venturer or otherwise and
whether alone or in conjunction with or on behalf of any other person: (1)
become engaged, employed, concerned or interested in or provide technical,
commercial or professional advice to, any Person which supplies or provides (or
intends to supply or provide) Products or Services in competition with such
parts of the business of the Employer or any Relevant Group Company with which
you were materially engaged or involved or for which you were responsible during
the Relevant Period;



--------------------------------------------------------------------------------



 
[exhibit104129.jpg]
Information Classification: Company Internal 48 (2) compete with your Employer
or any Relevant Group Company, or undertake any planning for any business
competitive with the business of your Employer or any Relevant Group Company;
(3) engage in any manner in any activity that is directly or indirectly
competitive or potentially competitive with the business of your Employer, or
any Relevant Group Company as conducted or under consideration during the
Relevant Period and further agree not to work or provide services, in any
capacity, whether as an employee, independent contractor or otherwise, whether
with or without compensation, to any Person who is engaged in any business that
is competitive with the business of your Employer or any Relevant Group Company,
as conducted or in planning during the Relevant Period. (iii) The period of 12
months referred to in Paragraph (b)(ii) above will be reduced by one day for
every day during which, at the Employer’s direction, you are on a complete leave
of absence pursuant to Paragraph 3(a)(ii) above. (iv) Nothing in this Paragraph
(b) shall prevent your ownership for investment purposes only of shares or other
securities of two percent (2%) or less of the total issued capital of any
company whether or not its securities are publicly traded. (c) Definitions. For
the purpose of this Countries Addendum, the following terms are defined as
follows: (i) “Client” means a customer or client of the Company or any of its
Subsidiaries with whom you have had, or with whom persons you have supervised
have had, substantive and recurring personal contact during the Relevant Period.
(ii) “Products or Services” means any products or services which are of the same
kind as, of a materially similar kind to, or competitive with, any products or
services supplied or provided by your Employer or Relevant Group Company and
with which you were materially concerned or connected within the Relevant
Period. (iii) “Person” means an individual, a corporation, a limited liability
company, an association, a partnership, a limited liability partnership, an
estate, a trust and any other entity or organization (whether conducted on its
own or as part of a wider entity), other than your Employer, the Company or any
of its Subsidiaries. (iv) “Relevant Group Company” means the Company and/or any
Subsidiaries for which you have performed services or in respect of which you
have had operational or managerial responsibility at any time during the
Relevant Period. (v) “Relevant Period” means the period of 24 months immediately
before the date of termination of your Employment, or (where such provision is
applied) the date of commencement of any period of complete leave of absence
pursuant to Paragraph 3(a)(ii). (vi) “Restricted Territory” means any area or
territory:



--------------------------------------------------------------------------------



 
[exhibit104130.jpg]
Information Classification: Company Internal 49 (1) in which you worked during
the Relevant Period; and/or (2) in relation to which you were responsible for,
or materially involved in, the supply of Products or Services in the Relevant
Period. (vii) “Subsidiaries” means any entity controlling, controlled by or
under common control with the Company, including direct and indirect
subsidiaries. (d) Post-Employment Cooperation. You agree that, following the
termination of your Employment with the Company and its Subsidiaries, you will
reasonably cooperate with the Company or the relevant Subsidiary with respect to
any matters arising during or related to your Employment, including but not
limited to reasonable cooperation in connection with any litigation,
governmental investigation, or regulatory or other proceeding (even if such
litigation, governmental investigation, or regulatory or other proceeding arises
following the date of this Award to which this Countries Addendum is appended or
following the termination of your Employment). The Company or any of its
Subsidiaries shall reimburse you for any reasonable out-of- pocket and properly
documented expenses you incur in connection with such cooperation. (e)
Enforcement. You acknowledge and agree that the promises contained in this
Countries Addendum are necessary to the protection of the legitimate business
interests of your Employer, the Company and its Subsidiaries, including without
limitation its and their confidential information, trade secrets and goodwill,
and are material and integral to the undertakings of the Company under this
Award to which this Countries Addendum is appended. You further agree that one
or more of your employer, the Company and its Subsidiaries will be irreparably
harmed in the event you do not perform such provisions in accordance with their
specific terms or otherwise breach the promises made herein. Accordingly, your
Employer, the Company and any of its Subsidiaries shall each be entitled to
preliminary or permanent injunctive or other equitable relief or remedy without
the need to post bond, and to recover its or their reasonable attorney’s fees
and costs incurred in securing such relief, in addition to, and not in lieu of,
any other relief or remedy at law to which it or they may be entitled, including
the immediate forfeiture of any as-yet unvested portion of the Award. You
further agree that, the periods of restriction contained in this Countries
Addendum shall be tolled, and shall not run, during any period in which you are
in violation of the terms of this Countries Addendum, so that your Employer, the
Company and its Subsidiaries shall have the full protection of the periods
agreed to herein. (f) No Waiver. No delay by your Employer, the Company or any
of its Subsidiaries in exercising any right under this Countries Addendum shall
operate as a waiver of that right or of any other right. Any waiver or consent
as to any of the provisions herein provided by your Employer, the Company or any
of its Subsidiaries must be in writing, is effective only in that instance, and
may not be construed as a broader waiver of rights or as a bar to enforcement of
the provision(s) at issue on any other occasion. (g) Relationship to Other
Agreements. This Addendum supplements and does not limit, amend or replace any
other obligations you may have under applicable law or any other agreement or
understanding you may have with your Employer, the Company or any of its
Subsidiaries or pursuant to the applicable policies of any of them, whether such
additional obligations have been agreed to in the past, or are



--------------------------------------------------------------------------------



 
[exhibit104131.jpg]
Information Classification: Company Internal 50 agreed to in the future. (h)
Interpretation of Business Protections. The agreements made by you in Paragraphs
(a) and (b) above shall be construed and interpreted in any judicial or other
adjudicatory proceeding to permit their enforcement to the maximum extent
permitted by law, and each of the provisions to this Countries Addendum is
severable and independently enforceable without reference to the enforcement of
any other provision. If any restriction set forth in this Countries Addendum is
found by any court of competent jurisdiction to be unenforceable because it
extends for too long a period of time or over too great a range of activities or
in too broad a geographic area, it shall be interpreted to extend only over the
maximum period of time, range of activities or geographic area as to which it
may be enforceable. (i) Assignment. Except as provided otherwise herein, this
Countries Addendum shall be binding upon and inure to the benefit of both
parties and their respective successors and assigns, including any person or
entity which acquires the Company or its assets or business; provided, however,
that your obligations are personal and may not be assigned by you. (j)
Electronic Acceptance. By accepting this Award electronically, you will be
deemed to have acknowledged and agreed that you are bound by the terms of this
Countries Addendum, and it shall be deemed to have been accepted by the Company.
(k) Notification Requirement. Until 45 days after the period of restriction
under this Paragraph 3 (b) expires, you shall give notice to the Company of each
new business activity you plan to undertake, at least 5 business days prior to
beginning any such activity. Such notice shall state the name and address of the
Person for whom such activity is undertaken and the nature of your business
relationship(s) and position(s) with such Person. You shall provide the Company
with such other pertinent information concerning such business activity as the
Company may reasonably request in order to determine your continued compliance
with your obligations under this Countries Addendum. (l) Certain Limitations (i)
Nothing this Countries Addendum prohibits you from reporting possible violations
of law or regulation to any governmental agency or regulatory authority or from
making other disclosures that are protected under the whistleblower provisions
of law or regulation. Moreover, nothing in this Countries Addendum requires you
to notify the Company that you have made any such report or disclosure. However,
in connection with any such activity, you acknowledge you must take reasonable
precautions to ensure that any confidential information that is disclosed to
such authority is not made generally available to the public, including by
informing such authority of the confidentiality of the same. (ii) Despite the
foregoing, you also acknowledge that you are not permitted to disclose to any
third-party, including any governmental or regulatory authority, any information
learned in the course of your Employment that is protected from disclosure by
any applicable privilege, including but not limited to the attorney- client
privilege, attorney work product doctrine, the bank examiner’s privilege, and/or
privileges applicable to information covered by the Bank Secrecy Act (31 U.S.C.
§§ 5311-5330), including information that would reveal the existence or
contemplated filing of a suspicious activity report. Your Employer, the Company



--------------------------------------------------------------------------------



 
[exhibit104132.jpg]
Information Classification: Company Internal 51 and its Subsidiaries do not
waive any applicable privileges or the right to continue to protect its and
their privileged attorney-client information, attorney work product, and other
privileged information. * * * * *



--------------------------------------------------------------------------------



 
[exhibit104133.jpg]
Information Classification: Company Internal 52 OFFER DOCUMENT STATE STREET
CORPORATION 2017 STOCK INCENTIVE PLAN OFFER OF DEFERRED STOCK TO AUSTRALIAN
RESIDENT EMPLOYEES GRANT DATE: ______________ INVESTMENT IN SHARES INVOLVES A
DEGREE OF RISK. EMPLOYEES WHO ELECT TO PARTICIPATE IN THE PLAN SHOULD MONITOR
THEIR PARTICIPATION AND CONSIDER ALL RISK FACTORS RELEVANT TO THE PURCHASE OF
COMMON STOCK UNDER THE PLAN AS SET OUT IN THIS OFFER DOCUMENT AND THE ADDITIONAL
DOCUMENTS. ANY ADVICE CONTAINED IN THIS OFFER DOCUMENT IN RELATION TO THE
DEFERRED STOCK BEING OFFERED UNDER THE PLAN DOES NOT TAKE INTO ACCOUNT THE
OBJECTIVES, FINANCIAL SITUATION AND NEEDS OF ANY INDIVIDUAL EMPLOYEE. EMPLOYEES
SHOULD CONSIDER OBTAINING THEIR OWN FINANCIAL PRODUCT ADVICE FROM AN INDEPENDENT
PERSON LICENSED BY THE AUSTRALIAN SECURITIES AND INVESTMENTS COMMISSION TO GIVE
ADVICE ABOUT PARTICIPATING IN THE PLAN.



--------------------------------------------------------------------------------



 
[exhibit104134.jpg]
Information Classification: Company Internal 53 OFFER OF DEFERRED STOCK TO
AUSTRALIAN RESIDENT EMPLOYEES STATE STREET CORPORATION 2017 STOCK INCENTIVE PLAN
We are pleased to provide you with this offer to participate in the State Street
Corporation 2017 Stock Incentive Plan (and any sub-plan established thereunder)
(U.S. Plan) as supplemented for implementation in Australia by the Australian
Addendum to the State Street Corporation 2017 Stock Incentive Plan (Australian
Addendum). The U.S. Plan as supplemented by the Australian Addendum is
hereinafter referenced as the “Plan.” This Offer Document sets out information
about grants of Deferred Common Stock (referenced as “Restricted Common Stock
Units” in the U.S. Plan) (Awards) under the Plan and the Deferred Common Stock
Award Agreement (Agreement) to Australian resident employees of subsidiaries of
State Street Corporation (Company). The purpose of the U.S. Plan is to advance
the interests of the Company by providing for the grant of Common Stock-based
Awards. Terms defined in the U.S. Plan and the Australian Addendum have the same
meaning in this Offer Document. 1. OFFER This is an Offer of Deferred Common
Stock, as may be granted from time to time in accordance with the Plan made by
the Company to selected eligible employees of Australian Affiliates. The grant
of Deferred Common Stock under the Plan is intended to comply with the
provisions of the Australian Corporations Act 2001 (Cth) (Corporations Act
2001), Australian Securities and Investment Commission (ASIC) Regulatory Guide
49 and ASIC Class Order 14/1000. 2. TERMS OF GRANT The terms of your Award
incorporate the rules of the Plan, this Offer Document and your Agreement. By
accepting your Award, you will be bound by the rules of this Offer Document, the
Plan and your Agreement. 3. ADDITIONAL DOCUMENTS In addition to the information
set out in this Offer Document, the following attached documents provide further
information necessary to make an informed decision about participating in the
Plan: (a) The U.S. Plan and related U.S. prospectus; (b) the Agreement and the
Countries Addendum;



--------------------------------------------------------------------------------



 
[exhibit104135.jpg]
Information Classification: Company Internal 54 (c) the Australian Addendum; and
(d) the Employee Information Supplement. (collectively Additional Documents).
The U.S. Plan document sets out, among other details, the nature of your Award
and the consequences of a change in the nature or status of your Employment. To
the extent of any inconsistency between (a) this Offer Document or the
Australian Addendum and (b) any Additional Document (other than the Offer
Document and Australian Addendum), the terms of the Offer Document (and
Australian Addendum) will apply. 4. RELIANCE ON STATEMENTS You should not rely
upon any oral statements made to you in relation to this Offer. You should only
rely upon the statements contained in this Offer Document and the Additional
Documents when considering your participation in the Plan. 5. WHO IS ELIGIBLE TO
PARTICIPATE You are eligible to participate under the Plan if, at the time of
the offer, you are an Australian resident employee, officer, consultant, advisor
or non-employee Director of the Company or an Australian subsidiary and meet the
eligibility requirements established under the Plan. 6. ACCEPTING AN AWARD Your
Agreement sets out the key details of your Award. To accept your grant you must
sign and return the Agreement within the period set out in your Agreement, and
in any case no more than thirty (30) days from the date on which the Board of
the Plan made the determination to grant the Award. 7. WHAT ARE THE MATERIAL
TERMS OF AN AWARD? (a) What is Deferred Common Stock? A Deferred Common Stock
Award represents the right to receive shares of Common Stock of the Company on
fulfilment of the time-based vesting conditions set out in your Agreement. When
your Deferred Common Stock vests, you will be issued shares of the Company’s
Common Stock at no monetary cost to you. The Deferred Common Stock is considered
“restricted” because it will be subject to forfeiture and restrictions on
transfer until it vests. The restrictions will be set forth in the attached
Agreement. (b) Do I have to pay any money to receive the Deferred Common Stock
Award? No. You do not pay any monetary consideration to receive this Award, and
you do not pay any monetary consideration to receive the shares of Common Stock
subject to your Award upon vesting.



--------------------------------------------------------------------------------



 
[exhibit104136.jpg]
Information Classification: Company Internal 55 (c) How many shares of Common
Stock will I receive upon vesting of my Deferred Common Stock Award? Your
Agreement will indicate the number of shares of Common Stock subject to your
Award. (d) When do I become a Common Stockholder? You are not a stockholder
merely as a result of holding an Award, and your Award does not entitle you to
vote or receive dividends, notices of meeting, proxy statements or other
materials provided to stockholders until the shares of Common Stock are issued
to you upon vesting. You should also refer to your Agreement for details of the
consequences of a change in the nature of your Employment. (e) Can I transfer my
Award to someone else? No. However, once shares of Common Stock are issued to
you upon vesting, the shares will be freely tradeable and transferable. Please
note, though, the possible disclosure obligations included under clause 9. 8.
WHAT IS A SHARE OF STOCK IN THE COMPANY? Common stock of a U.S. corporation is
analogous to ordinary shares of an Australian company. Each holder of Common
Stock is entitled to one vote for every share of Common Stock held in the
Company. Dividends may be paid on the shares of Common Stock out of any funds of
the Company legally available for dividends at the discretion of the Board of
Directors of the Company. The shares of Common Stock are traded on the New York
Common Stock Exchange and are traded under the symbol STT. Shares of Common
Stock are not liable to any further calls for payment of capital or for other
assessment by the Company and have no sinking fund provisions, pre-emptive
rights, conversion rights or redemption provisions. 9. HOW CAN I OBTAIN UPDATED
INDICATIVE EXAMPLES OF THE CURRENT MARKET PRICE IN AUSTRALIAN DOLLARS? Within a
reasonable period following your request, the Company undertakes to provide you
with the Australian dollar equivalent of the current market price of a share of
Common Stock, (calculated as at the date of your request). The current market
price for this purpose will be the final sale price of a share of Common Stock
on the New York Common Stock Exchange on the trading day immediately preceding
the date of your request. The Australian dollar equivalent of these prices will
be calculated using the Australian/U.S. dollar exchange rate published by an
Australian bank on the business day immediately preceding the date of your
request. Please note that the Australian



--------------------------------------------------------------------------------



 
[exhibit104137.jpg]
Information Classification: Company Internal 56 dollar equivalent of these
prices is only provided as information and not as a prediction of the Australian
dollar equivalent of the fair market value of a share of Common Stock at the
time of vesting. The Australian dollar equivalent at these times will depend on
the exchange rate applied by your bank in converting your Australian dollars to
U.S. Dollars at the time of vesting. The exchange rate is available at:
http://www.rba.gov.au/statistics/frequency/exchange-rates.html You should direct
your request to: Name: David Cogliano Title: Vice President, Global Benefits &
Equity Australian Affiliate means State Street Australia Limited; State Street
Global Advisors Australia; State Street Bank and Trust Company – Sydney Branch
and any other Associated Body Corporate employing Employees in Australia.
Address: State Street Financial Center, 1 Lincoln Street, Boston, MA 02116, USA
Phone: +1 617-664-6226 Email: dpcogliano@statestreet.com 10. WHAT ADDITIONAL
RISK FACTORS APPLY TO AUSTRALIAN RESIDENTS' PARTICIPATION IN THE PLAN? Employees
should consider generally the risk factors connected with investing in
securities and, in particular, to holding shares of Common Stock. You should be
aware that the fair market value of shares of Common Stock underlying your Award
and the future value of shares of Common Stock you acquire and the Australian
dollar equivalent of these values will be affected by: (a) fluctuations in the
Company's performance; (b) fluctuations in the U.S.$/A$ exchange rate; (c)
factors identified from time to time by the Company's filings with the U.S.
Securities and Exchange Commission; (d) fluctuations in the domestic and
international market for listed stocks (e) general economic conditions including
interest rates, inflation rates, commodity and oil prices; (f) changes to
governmental fiscal, monetary and regulatory policies; (g) legislation or
regulation; (h) the nature of the markets in which the Company operates; and



--------------------------------------------------------------------------------



 
[exhibit104138.jpg]
Information Classification: Company Internal 57 (i) general operational business
risks. Please note that if you offer your shares of Common Stock for sale to a
person or entity resident in Australia, your offer may be subject to disclosure
requirements under Australian law. Please obtain legal advice on your disclosure
obligations before you make any such offer. 11. PLAN MODIFICATION, TERMINATION,
ETC. Subject to Section 9 of the U.S. Plan, the Board may amend, alter, suspend,
discontinue or terminate the Plan or any part of it at any time. 12. WHAT ARE
THE AUSTRALIAN TAXATION CONSEQUENCES OF PARTICIPATION IN THE PLAN? Please see
the Additional Document entitled "Employee Information Supplement – Deferred
Common Stock Awards" for information regarding the Australian tax treatment of
your Award. 13. WHAT ARE THE U.S. TAXATION CONSEQUENCES OF PARTICIPATION IN THE
PLAN? Employees (who are not U.S. citizens or permanent residents) will not be
subject to U.S. tax by reason only of the grant and vesting of the Deferred
Common Stock or the sale of shares of Common Stock, except as described in the
dividends section of the “Employee Information Supplement - Deferred Common
Stock”. However, liability for U.S. taxes may accrue if an employee is otherwise
subject to U.S. taxes. The above is an indication only of the likely U.S.
taxation consequences for Australian resident employees receiving Awards under
the Plan. Award recipients should seek their own advice as to the U.S. taxation
consequences of Plan participation. 14. RESTRICTION ON CAPITAL RAISING 5% LIMIT
In addition to any other limitations as identified in this Offer Document, the
Plan or as prescribed by the Board from time to time under the terms of the
Plan, there is an overall restriction on the number of shares of Common Stock
that can be issued to Australian employees. * * * * * We urge you to carefully
review the information contained in this Offer Document and the Additional
Documents. If you have any questions, please contact the person listed in
Section 9. Yours sincerely, State Street Corporation



--------------------------------------------------------------------------------



 
[exhibit104139.jpg]
Information Classification: Limited Access STATE STREET CORPORATION 2017 STOCK
INCENTIVE PLAN ____ Deferred Stock Award Agreement--Directors You have elected
to defer payment of one or more of the annual stock award, annual retainer or an
additional retainer payable to you for your services as a member of the State
Street Board of Directors from the date of the ____ Annual Meeting of
Shareholders to the date of the ____ Annual Meeting of Shareholders. The total
number of shares of Stock you elected to defer (the “Deferred Shares”) is shown
on your investment report on the website maintained by the Equity Administrator
(Fidelity or another third party designated by the Company). The Deferred Shares
are granted under the State Street Corporation 2017 Stock Incentive Plan (the
“2017 Plan”), and are subject to the terms and conditions contained in the 2017
Plan, the State Street Corporation Deferred Compensation Plan for Directors (the
“Deferral Plan”), the related election forms and the terms set forth below. All
capitalized terms used herein shall have the meaning given to them in the
Deferral Plan, except as otherwise expressly provided herein. 1. The Deferred
Shares plus any additional shares of Stock determined under paragraph 3 below
(the Deferred Shares plus the shares described in paragraph 3 being hereinafter
referred to as the “____ shares”) will be issued to you as soon as practicable
following (i) your Separation from Service or (ii) the earlier of your
Separation from Service or the date specified in your timely deferral election
made pursuant to the terms of the Deferral Plan. In the event of your death
prior to the issuance of the ____ shares, the ____ shares will be issued to your
Beneficiary(ies). You may designate a Beneficiary or Beneficiaries by delivering
to Todd Gershkowitz, Executive Vice President, Total Rewards (the “Head of Total
Rewards”), or to his successor or designate, a written beneficiary designation
in the form provided under the Deferral Plan. Alternatively, you may designate a
Beneficiary or Beneficiaries by communicating your beneficiary designation to
Fidelity to record in your account. Your designation (or change in designation)
will be effective when received by the Head of Total Rewards or Fidelity, as
applicable. If you should die without having named a Beneficiary, your ____
shares will be issued to the executor or administrator of your estate. 2. Any
election to change the timing (to a later date) and/or form of payment of the
____ shares must be made in accordance with the terms of the Deferral Plan. You
can obtain the forms and applicable information necessary for making a
re-deferral election by contacting the Head of Total Rewards or Fidelity. 3. You
will not have any rights as a stockholder with respect to the ____ shares until
they have been issued to you. However, if any dividends and distributions (other
than distributions described in paragraph 4) are paid on the Stock prior to the
date you are issued the ____ shares, the number of ____ shares notionally
credited to your account will be increased by the number of shares obtained as
follows: by dividing the total dividend or distribution you would have received
if you had owned the ____ shares



--------------------------------------------------------------------------------



 
[exhibit104140.jpg]
Information Classification: Limited Access credited to your account on the
dividend or other distribution declaration date, by the closing price of a share
of Stock on the date the dividend or distribution was paid. 4. The number and
kind of shares constituting the ____ shares shall be appropriately adjusted by
the Board to reflect stock splits, stock dividends or similar changes in the
capitalization of the Corporation. 5. Your rights to the ____ shares are only
those of an unsecured creditor of the Corporation. Nothing herein or in the
Deferral Plan or otherwise shall be construed as obligating the Corporation to
establish a trust or otherwise to set aside Stock or funds to meet its
obligations hereunder or under the Deferral Plan. 6. Nothing herein or in the
Deferral Plan or otherwise shall obligate the Corporation to register the shares
of Stock to be issued hereunder. You acknowledge that federal and state
securities laws or other laws may limit the extent to which you or your
Beneficiary(ies) may sell or otherwise transfer or dispose of any shares of
Stock issued hereunder. Under currently applicable rules under the Securities
Exchange Act of 1934, as amended, you are required to report the award described
above as a ____ exempt award. 7. The Board may at any time vote to accelerate
the issuance of the ____ shares to you, but only if doing so would be consistent
with the requirements of Section 409A. The Deferral Plan and the award described
herein are intended to comply with Section 409A and shall be subject to such
modifications as are necessary so to comply. 8. You agree that as a precondition
to the issuance of any of the ____ shares, you will pay to the Corporation such
amounts, if any (including, but not limited to, income taxes and social
insurance contributions if applicable), as are required to be withheld by the
Corporation in respect of the award and payments described herein. 9. The
Deferral Plan and the award described herein shall be construed and administered
by the Board in accordance with applicable federal law, but otherwise pursuant
to the laws of the Commonwealth of Massachusetts, and the determination of the
Board shall be binding on all persons.



--------------------------------------------------------------------------------



 